Exhibit 10.6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDED AND RESTATED COLLABORATION AGREEMENT

THIS AMENDED AND RESTATED COLLABORATION AGREEMENT (the “Agreement”) is made and
entered into as of April 15, 2011 (the “Effective Date”) by and between
EXELIXIS, INC., a Delaware corporation having its principal place of business at
210 East Grand Avenue, South San Francisco, California 94080 (“EXEL”), EXELIXIS
PATENT COMPANY, LLC., a Delaware limited liability company having its principal
place of business at 210 East Grand Avenue, South San Francisco, California
94080 (“EPC”), and BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation
headquartered at 345 Park Avenue, New York, New York, 10154 (“BMS”). EXEL, EPC
and BMS are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. EXEL and EPC are sometimes referred to
collectively as “Exelixis.”

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in researching, developing and marketing human pharmaceuticals.

B. EXEL is a biotechnology company that has technology and expertise relating to
the discovery and development of therapeutics that modulate signal transduction
pathways involved in oncology and other disease areas.

C. BMS, EXEL and EPC desire to establish a collaboration to apply such Exelixis
technology and expertise to the development and commercialization of novel
therapeutic and prophylactic products.

D. BMS and EXEL are parties to a collaboration agreement that established such
collaboration, entered into on December 11, 2008, as amended, (such agreement,
the “Collaboration Agreement”), the execution date of such agreement, the
“Execution Date”, and the effective date of such agreement, the “Original
Effective Date”).

E. On event date herewith, EXEL is assigning to its wholly owned subsidiary,
EPC, the patents relating to compounds that developed under this Agreement.

F. BMS, EXEL and EPC wish to amend and restate the Collaboration Agreement to
account for such change of patent ownership.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.



--------------------------------------------------------------------------------

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, by contract or otherwise.

1.2 “Allowable Expenses” means those expenses that are specifically attributable
to a Co-Developed Product in the U.S. and that consist of: [*].

1.3 “ANDA” means an Abbreviated New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.4 “Appealable Matter” means any dispute between the Parties (or their
respective designees or Committees representatives) concerning: (a) whether the
[*] have or may [*] have [*] the [*] of any [*].; (b) [*] have or may [*] have a
[*] the [*] of any [*]. For clarity, any dispute regarding whether [*] shall be
an Appealable Matter.

1.5 “Approved Plan” means, with respect to a Product, any one or more of the
Global Development Plans, each Annual Development Plan, the Global
Commercialization Strategy, and the U.S. Commercialization Plan, in each case as
adopted or approved under the terms of this Agreement.

1.6 “BMS Licensed Know-How” means all Information (other than Patents)
Controlled by BMS and its Affiliates, including Information Controlled jointly
with Exelixis, as of the Original Effective Date or during the term of the
Agreement that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound, a formulation containing a Collaboration Compound, or
the manufacture or use of a Collaboration Compound; and (b) is [*] for Exelixis
to exercise the rights licensed to it under the Agreement or to perform its
obligations to the Collaboration under the Agreement.

1.7 “BMS Licensed Patents” means all Patents Controlled by BMS and its
Affiliates, including Patents Controlled jointly with EPC, as of the Original
Effective Date or during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound, a
formulation containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [*] for Exelixis to exercise the rights
licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.

1.8 “Change of Control” means any transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges, consolidates with, or is acquired by any other
Person (other than a wholly-owned subsidiary of such Party); or (ii) effects any
other transaction or series of transactions; in each case of clause (i) or (ii),
such that the stockholders of such Party immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving Person following the closing of such merger,

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

consolidation, other transaction or series of transactions. As used in this
Section 1.8, “Person” means any corporation, firm, partnership or other legal
entity.

1.9 “Clinical Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, in connection with clinical
studies of a Co-Developed Product in the Co-Development Territory, including the
following: (a) the preparation for, and conduct of, clinical trials (except for
related Manufacturing Costs otherwise included in Development Costs); (b) data
collection and analysis, and report writing; (c) clinical laboratory work; and
(d) the preparation for, and conduct of, clinical pharmacology studies
(including ADME studies, food-effect studies, hepatic interference studies, QT
assessments, bioequivalence studies, and drug-drug interaction studies). The
Clinical Costs shall exclude costs incurred in connection with [*].

1.10 “Co-Developed Product” shall mean an XL184 Product that is not a
Royalty-Bearing Product.

1.11 “Co-Development Territory” shall mean [*].

1.12 “Collaboration” means the collaborative development and commercialization
program between the Parties that is contemplated by this Agreement.

1.13 “Collaboration Compounds” means: (a) XL184; and (b) XL281.

1.14 “Commercial Costs” means the [*] costs that are [*] the sales, marketing
and education relating to a Co-Developed Product in the U.S., including:
(a) activities directed to the advertising and marketing of such Product;
(b) professional education (to the extent not performed by sales
representatives), including launch meetings; (c) costs of advertising, public
relations and medical education agencies; (d) peer-to-peer activities, such as
continuing medical education, grand rounds, and lunch and dinner meetings;
(e) speaker programs, including the training of such speakers; (f) grants to
support continuing medical education or research (excluding Clinical Costs);
(g) development, publication and dissemination of publications relating to such
Product; (h) developing, obtaining and providing training packages of such
Product, promotional literature, promotional materials and other selling
materials; (i) developing and performing market research; (j) conducting
symposia and opinion leader development activities; (k) development
reimbursement programs; (l) developing information and data specifically
intended for national accounts, managed care organizations and group purchasing
organizations; (m) [*] incurred in connection with [*], to the extent provided
therein; (n) direct expenses relating to selling by non-Affiliate Third Parties;
(o) costs of transporting, housing and maintaining sales representatives for
training; (p) conducting Phase IIIB Clinical Trials and/or Phase IV Clinical
Trials; (q) administration, operation and maintenance of the sales force that
promotes such Product in the U.S., sales bulletins and other communications,
sales meetings, specialty sales forces, consultants, call reporting and other
monitoring/tracking costs, district and regional sales management, home office
personnel who support the sales force; and (r) costs associated with Medical
Education Activities, and other ancillary services to the foregoing (to the
extent not otherwise falling within subsections 1.14(a) through (q). Commercial
Costs shall include costs of such activities that are undertaken at any time
during the term of this Agreement (including prior to the initial Regulatory
Approval of such Product in the U.S.).

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.15 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities not included in the above; (e) conducting Medical Education
Activities and journal advertising; and (f) [*]. For clarity, “Commercializing”
and “Commercialization” have a correlative meaning.

1.16 “Committee” means the JEC, JDC, JCC, or JFC, as the case may be.

1.17 “Committee-Governed Product” means: (a) any [*]; (b) any [*]; and (c) any
[*].

1.18 “Compendia Listing” means a listing for an indication in the United States
for a Product that is supported by a citation in at least one of the following
authoritative drug reference books: (a) the American Society of Health-System
Pharmacists’ American Hospital Formulary Service (AHFS), or (b) the U.S.
Pharmacopoeia Drug Information, or in another similar authoritative drug
reference book that is relied on by Third Party payors in authorizing
reimbursement for such Product for such indication.

1.19 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to another Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant such other Party such access, license or
sublicense.

1.20 “Co-Promotion Product” means a Co-Developed Product for which EXEL has
exercised its option to Co-Promote in the U.S. as set forth in Section 5.4.

1.21 “Core Program” shall mean, with respect to a Product, [*] for which any [*]
or any [*] first [*] for an indication other than medullary thyroid cancer with
respect to such Product.

1.22 “Development” means, with respect to a Product, those activities, including
research, pre-clinical development activities, clinical trials, supporting
manufacturing activities and related regulatory activities, that are [*] to:
(a) obtain the approval by the applicable Regulatory Authorities of the Drug
Approval Application with respect to such Product in the applicable regulatory
jurisdiction, whether alone or for use together, or in combination, with another
active agent or pharmaceutical product; (b) maintain such approvals; or
(c) obtain or maintain Compendia Listings with respect to such Product. To avoid
confusion, Development does not include the conduct of Phase IIIB Clinical
Trials or Phase IV Clinical Trials. For clarity, “Co-Develop”, “Develop” and
“Developing” have a correlative meaning.

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.23 “Development Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, that are specifically
identifiable (or reasonably allocable) to the Development of a Co-Developed
Product in the Co-Development Territory and that are directed to achieving or
maintaining Regulatory Approval of such Co-Developed Product in the
Co-Development Territory. The Development Costs shall include amounts that a
Party pays to Third Parties involved in the Development of a Co-Developed
Product ([*]), and all internal costs incurred by a Party in connection with the
Development of such Co-Developed Product. Development Costs include the
following: (a) preclinical costs such as toxicology and formulation development,
test method development, delivery system development, stability testing and
statistical analysis; (b) Clinical Costs; (c) expenses related to adverse event
reporting; (d) Manufacturing Costs for a Co-Developed Product for use in
preclinical and clinical activities including the manufacture, purchase or
packaging of comparators or placebo for use in clinical trials (with the
manufacturing costs for comparators or placebo to be determined in the same
manner as Manufacturing Costs are determined for any Product, and with the
manufacturing costs for active pharmaceutical ingredients used in combination
with a Product to be included at the cost of the Party providing such active
pharmaceutical ingredient, without additional mark-up), as well as the direct
costs and expenses of disposal of drugs and other supplies used in such Clinical
Trials and any associated release testing and QA/QC development costs; (e) [*]
incurred in connection with [*], to the extent provided therein; and
(f) development of the Manufacturing process for a Co-Developed Product
(including with respect to any excipients or any active pharmaceutical
ingredient included in such Co-Developed Products) and related scale-up,
manufacturing process validation, manufacturing process improvements, and
qualification and validation of Third Party contract manufacturers;
(g) regulatory expenses relating to Development activities for the purpose of
obtaining Regulatory Approval for an indication for a Co-Developed Product;
(h) costs of real property rented specifically for Development activities (to
the extent actually used); and (i) other out-of pocket development expenses
including, without limitation institutional and advisory review boards,
investigator meetings, quality of life studies, epidemiology and outcomes
research.

1.24 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the commercially reasonable efforts a Party
devotes to a product or a research, development or marketing project of similar
market potential, profit potential or strategic value resulting from its own
research efforts. Diligent Efforts requires that the Party: (a) [*], (b) [*],
and (c) [*] with respect to such [*].

1.25 “Distribution Costs” means, with respect to a Co-Developed Product for any
period, [*] of such Product during such period to cover the internal costs and
out of pocket costs incurred by the Parties and all of their Affiliates in
connection with the distribution of such Product to a Third Party in the U.S.,
including: (i) handling and transportation to fulfill orders (excluding such
costs, if any, treated as a deduction in the definition of Net Sales);
(ii) customer services, including order entry, billing and adjustments, inquiry
and credit and collection; and (iii) direct cost of storage and distribution of
the Product.

1.26 “Dollars” or “$” means the legal tender of the United States.

1.27 “Drug Approval Application” or “DAA” means: (a) in the United States, an
NDA (or a supplemental NDA for following indications), and (b) in any other
country or regulatory jurisdiction, an equivalent application for regulatory
approval required before commercial sale or

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

use of a Product (or with respect to a subsequent indication) in such country or
regulatory jurisdiction.

1.28 “EMEA” means [*] commercial territory, consisting of the following
countries and regions: [*]. The EMEA also includes: (a) [*]; and (b) exports
from [*] not separately identified in the list. For clarity, the specific list
of countries and regions may change to align with any corresponding [*].

1.29 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Execution Date are Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

1.30 “Executive Officers” means: (a) in the case of Exelixis, the President and
Chief Executive Officer of EXEL; and (b) in the case of BMS, either: (i) [*]; or
(ii) the [*].

1.31 “Exelixis Clinical Trials” means: (a) On-going Exelixis Trials; and (b) New
Exelixis Trials.

1.32 “Exelixis Existing Patents” means all: (a) patents included in Exelixis
Licensed Patents that: (i) exist as of the Original Effective Date, or (ii) that
are substitutions, extensions, registrations, confirmations, reissues,
re-examinations, supplementary protection certificates, confirmation patents,
patents of additions, renewals or any like filings of the patents described in
subsection (a)(i) or the patents issuing from the applications described in
subsection (b); (b) pending applications included in Exelixis Licensed Patents
that: (i) exist as of the Original Effective Date; or (ii) that are
continuations, divisions or continuations-in-part of those patents or
applications described in subsection (a) or subsection (b)(i), as well as all
patents issuing therefrom; and (c) any international counterparts, and
counterparts in any country, to clauses (a) and (b) above.

1.33 “Exelixis Licensed Know-How” means all Information (other than Patents)
Controlled by Exelixis and its Affiliates, including Information Controlled
jointly with BMS, as of the Original Effective Date or during the term of this
Agreement that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound, a formulation containing a Collaboration Compound, or
the manufacture or use of a Collaboration Compound; and (b) is [*] for BMS to
exercise the rights licensed to it under the Agreement or to perform its
obligations to the Collaboration under the Agreement.

1.34 “Exelixis Licensed Patents” means all Patents Controlled by Exelixis and
its Affiliates, including Patents Controlled jointly with BMS, as of the
Original Effective Date or during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound, a
formulation containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [*] for BMS to exercise the rights licensed
to it under the Agreement or to perform its obligations to the Collaboration
under the Agreement.

1.35 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.36 “FTE” means the equivalent of the work of one (1) employee full time for
one (1) year consisting of a total of [*] hours per year (or such other number
as may be agreed to by the JFC) directly related to the Development or
Commercialization of any Co-Developed Product, or any other activities
contemplated under this Agreement. Any individual who devotes less than [*]
hours per year (or such other number as may be agreed by the JFC) shall be
treated as an FTE on a pro-rata basis upon the actual number of hours worked
divided by [*] (or such other number as may be agreed by the JFC). Unless
modified by the JFC, the [*] figure shall be used without regard to the Parties’
own internal definition of the number of hours that comprises an FTE.

1.37 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.38 “[*]” means, with respect to a particular Product in a country, [*] such
Product ([*]; and (b) is [*] or otherwise).

1.39 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.40 “Identified Target(s)” means, with respect to a Collaboration Compound, the
set of one or more biological targets (as applicable) identified on Exhibit
1.40.

1.41 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.42 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, pre-clinical data,
clinical trial data, databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures. For clarity, Information does not include any Patents.

1.43 “Invention” means any and all inventions and improvements thereto, invented
or discovered by or on behalf of a Party (and/or its Affiliates) in the
performance of its obligations, or the exercise of its rights, under this
Agreement.

1.44 “Joint Invention” means any Invention invented or discovered jointly by or
on behalf of the employee(s), contractor(s) or agent(s) of BMS on one hand, and
EXEL and/or EPC on the other hand (and/or their Affiliates).

1.45 “Knowledge” means, with respect of a Party, the good faith [*] facts and
information in the possession of an [*] of such Party, or any [*] of, or [*],
such Party or its Affiliates, [*] execution of this Agreement. For purposes of
this definition, an “[*]” means any person in the [*] of a Party.

1.46 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

clinical trials, for research or for other non-commercial uses, or that is
supplied as part of a compassionate use or similar program.

1.47 “Major European Countries” means France, Germany, Spain, Italy, and the
United Kingdom.

1.48 “Major Territory” means each of the following territories: (a) [*].

1.49 “Major Tumor Indication” means one of the following indications: [*].

1.50 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Collaboration Compounds, Products, or any raw
materials or packaging materials with respect thereto, or any intermediate of
any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability and release
testing, quality assurance and quality control. For clarity, “Manufacture” has a
correlative meaning.

1.51 “Manufacturing Costs” means costs that relate to a Co-Developed Product
which is: (a) supplied by a Third Party; or (b) manufactured directly by a Party
or its Affiliate, in each case to the extent such costs relate to the
Development of such Product or the Commercialization of such Product in the
U.S., as further described below and as allocated in accordance with GAAP.

For costs in subsection 1.51(a), Manufacturing Costs means: (i) the amount paid
to such a Third Party ([*]); plus (ii) the relevant manufacturing Party’s
reasonable direct and identifiable internal costs and out-of-pocket costs,
incurred or accrued (including any prepayments) by the manufacturing Party in
connection with manufacturing process improvements, storage, manufacturing
scale-up, manufacturing site qualification, quality assurance and quality
control (including testing), supply chain management, capital equipment, similar
activities comprising the manufacturing Party’s oversight of the manufacturing
process of the non-Affiliate Third Party, and any non-recoverable value-added
tax or similar tax due for amounts paid to such Third Party.

For costs in subsection 1.51(b), Manufacturing Costs means the “standard cost”
per unit, including variances to standard costs and inventory write-offs. This
standard cost shall include the cost of raw materials, labor, and other direct
and identifiable variable costs incurred or accrued by the manufacturing Party
in connection with the Manufacture of a Co-Developed Product, manufacturing
process improvements, storage, manufacturing scale-up, manufacturing site
qualification, quality assurance and quality control (including testing), supply
chain management, and costs of equipment, plant operations and plant support
services necessary to produce such Co-Developed Product. These costs of plant
operations and support services shall include [*] and other similar activities,
including [*]. Costs that cannot be identified to a specific activity supporting
manufacturing of a Co-Developed Product, such as charges for corporate overhead
that are not controllable by the Manufacturing plant, shall be [*] from the
determination of Manufacturing Cost.

Subject to the preceding paragraph, “standard cost” per unit for purposes of
ongoing cost accounting purposes shall be calculated in accordance with [*]. The
Parties shall reconcile the standard cost charges and appropriate credit or
payment shall be made to effect such reconciliation as directed by the JFC not
less than annually against the above Manufacturing Cost definition.

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The Manufacturing Costs shall include costs of such activities that are
undertaken at any time during the term of this Agreement (including [*]). The
Manufacturing Costs for any active pharmaceutical ingredients used in
combination with a Product shall be included at the cost of the Party providing
such active pharmaceutical ingredient, without additional mark-up.

1.52 “Medical Education Activities” means activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, a Co-Developed Product sold in the U.S., including by way of
example: (a) activities of medical sales liaisons; (b) grants to support
continuing medical education, symposia, or research related to such Product in
the U.S. (excluding Phase IV Clinical Trials and Development activities
conducted for purposes of obtaining an initial Regulatory Approval for an
indication for such Product in the U.S.); (c) development, publication and
dissemination of publications relating to such Product in the U.S., as well as
medical information services provided in response to inquiries communicated via
sales representatives or received by letter, phone call or email; and
(d) conducting advisory board meetings or other consultant programs, the purpose
of which is to obtain advice and feedback related to the Development or
Commercialization of such Product in the U.S.

1.53 “MMA” means the Medicare Prescription Drug, Improvement and Modernization
Act of 2003, as may be amended from time to time, or any successor legislation
thereto.

1.54 “NDA” means a New Drug Application submitted to the FDA in conformance with
applicable laws and regulations.

1.55 “Net Sales” means the amount invoiced or otherwise billed by BMS, or its
Affiliate or sublicensee, for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to managed health care organizations or
to federal, state and local governments (or their respective agencies,
purchasers and reimbursers) or to trade customers, including but not limited to,
wholesalers and chain and pharmacy buying groups; (b) credits or allowances
actually granted upon rejections or returns of Products, including for recalls
or damaged goods; (c) freight, postage, shipping and insurance charges actually
allowed or paid for delivery of Products, to the extent billed; (d) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of a Product; (e) bad debts relating to sales of
Products that are actually written off by BMS in accordance with GAAP during the
applicable calculation period; (f) costs due to the factoring of receivables;
and (g) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of Products, including value-added taxes, or other
governmental charges otherwise measured by the billing amount, when included in
billing, as adjusted for rebates and refunds, but specifically excluding taxes
based on net income of the seller; provided that all of the foregoing deductions
are calculated in accordance with GAAP.

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales under this Agreement, any discount on such Products sold
under such an arrangement shall be [*] for the applicable accounting

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

period. In case of any dispute as to the applicable [*] under the preceding
sentence, the determination of same shall be calculated and certified by [*],
whose decision shall be binding.

A sale of a Product is deemed to occur upon invoicing. [*].

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to [*]. Any Products [*] considered in determining Net
Sales hereunder.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price (in the applicable country) of the Product portion of the end-user
product and/or service when such Product is sold separately during the
applicable accounting period in which the sales of the end-user product were
made, and B is the gross selling price (in the applicable country) of the other
active elements and/or service, as the case may be, of the end-user product
and/or service sold separately during the accounting period in question. All
gross selling prices of the elements of such end-user product and/or service
shall be calculated as the average gross selling price of the said elements
during the applicable accounting period for which the Net Sales are being
calculated. In the event that, in any country or countries, no separate sale of
either such above-designated Product or such above designated elements of the
end-user product and/or service are made during the accounting period in which
the sale was made or if gross retail selling price for an active functional
element, component or service, as the case may be, cannot be determined for an
accounting period, Net Sales allocable to the Product in each such country shall
be determined by mutual agreement reached in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the case may be, in the combination, and relative value to the
end user of each active agent, component or service, as the case may be.
Notwithstanding the foregoing, the Parties agree that, for purposes of this
paragraph, drug delivery vehicles, adjuvants, and excipients shall not be deemed
to be “active ingredients” or “active functional elements”.

1.56 “New Exelixis Trials” means the new or expanded clinical trials that are
described in the Global Development Plan included in a letter agreement, which
the Parties shall enter into and which will be incorporated by reference herein
(the “Letter Agreement”), and any other trials that are designated as New
Exelixis Trials by the JDC.

1.57 “On-Going Exelixis Trials” means the clinical trials that are described in
the Global Development Plan included in the Letter Agreement and that are
on-going as of the Original Effective Date.

1.58 “Operating Profit (or Loss)” means Net Sales of Co-Developed Products in
the U.S. less Allowable Expenses in the U.S. For sake of clarity, Operating
Profit (or Loss) shall be determined [*], and if such terms are used
individually, “Operating Profit” shall mean a positive Operating Profit (or
Loss), and “Operating Loss” shall mean a negative Operating Profit (or Loss).

1.59 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates and utility models) which have not been held invalid or
unenforceable by a court of competent

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

jurisdiction from which no appeal can be taken or has been taken within the
required time period (and which have not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
or other priority applications; and (c) any international counterparts, and
counterparts in any country, to clauses (a) and (b) above.

1.60 “Phase I Clinical Trial” means a clinical trial of a Product on sufficient
numbers of normal volunteers and/or patients that is designed to establish that
such Product is safe for its intended use, can be delivered in a dose(s) that is
therapeutically useful, and to support its continued testing in Phase II
Clinical Trials.

1.61 “Phase II Clinical Trial” means a Phase IIa Clinical Trial or a Phase IIb
Clinical Trial.

1.62 “Phase IIa Clinical Trial” means a controlled clinical trial of a Product
that utilizes the pharmacokinetic and pharmacodynamic information obtained from
one (1) or more previously conducted Phase I Clinical Trial(s) and/or other
Phase IIa Clinical Trial(s) in order to confirm the optimal manner of use of
such Product (dose and dose regimens) and to better determine safety and
efficacy.

1.63 “Phase IIb Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to provide a preliminary
determination of safety and efficacy of such Product in the target patient
population over a range of doses and dose regimens.

1.64 “Phase III Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to establish that such Product
is safe and efficacious for its intended use, and to define warnings,
precautions and adverse reactions that are associated with such Product in the
dosage range to be prescribed, and to support Regulatory Approval of such
Product or label expansion of such Product.

1.65 “Phase IIIb Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIb
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by the JDC and that otherwise fit the foregoing definition.

1.66 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by the JDC and that otherwise
fit the foregoing definition.

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.67 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that contains or comprises a Collaboration Compound.

1.68 “Program Backups” means, with respect to a Collaboration Compound, any
compounds that: (a) were created by BMS or EXEL as part of a Backup Program
pursuant to Section 2.12 for such Collaboration Compound; and (b) [*] such
Collaboration Compound’s Identified Target(s) [*].

1.69 “Registrational Trial” means, with respect to a given Product, either:
(a) a Phase III Clinical Trial with such Product; or (b) a Phase IIb Clinical
Trial that, at the time of commencement, is expected to be the basis for initial
Regulatory Approval of such Product.

1.70 “Regulatory Approval” means any and all approvals (including Drug Approval
Applications, supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, national, supra-national (e.g., the European Commission or
the Council of the EU), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

1.71 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity that, in each case, governs the approval of
a Product in such applicable regulatory jurisdiction.

1.72 “Regulatory Expenses” means costs incurred to prepare product regulatory
submissions and to obtain and maintain Regulatory Approval in the U.S. and to
comply with Regulatory Approvals and requirements of Regulatory Authorities,
including FDA user and other fees, reporting and regulatory affairs activities,
and recalls and withdrawals for a Co-Developed Product, and other than costs for
such Co-Developed Product that are deductible from Net Sales or that are
included as Development Costs.

1.73 “Royalty-Bearing Product” means: (a) any Product containing or comprising
XL281 (but not XL184); or (b) any XL184 Product for which either: (i) an opt-out
has occurred pursuant to Sections 3.9(a), 3.10, or 5.4(d); or (ii) BMS has
converted EXEL’s right to profit-share pursuant to Section 11.3(b).

1.74 “Royalty Territory” means the world, excluding the U.S.

1.75 “Sole Invention” means any Invention invented or discovered solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.76 “Target Potency Threshold” means: (a) with respect to XL184, that such
compound [*]; and (b) with respect to XL281, that such compound [*].

1.77 “Territory” means the world.

1.78 “Third Party” means any entity other than: (a) EXEL; (b) EPC; (c) BMS; or
(d) an Affiliate of any of the foregoing Party.

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.79 “Third Party Royalties” means royalties (in each case only to the extent
allocable to the U.S.) payable to a Third Party in consideration for rights [*]
for the [*] of an XL184 Product (other than a Royalty-Bearing Product containing
or comprising XL184).

1.80 “Trademark Costs” mean the fees and expenses paid to outside counsel and
other Third Parties, direct costs of in-house counsel and filing and maintenance
expenses, incurred in connection with the establishment and maintenance of
rights under trademarks applicable to a Co-Developed Product in the U.S.,
including costs of filing and registration fees, actions to enforce or maintain
a trademark and other proceedings.

1.81 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

1.82 “Valid Claim” means: (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned in accordance
with or as permitted by the terms of this Agreement or by mutual written
agreement of the Parties; or (b) a claim under an application for a Patent that
has been pending for [*], and, in any case, which has not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), or abandoned.

1.83 “XL184” means: (a) the small molecule compound with EXEL identifier
EXEL-02977184; (b) the small molecule compounds listed on Schedule B of the
Letter Agreement; (c) any Program Backups to EXEL-02977184; and (d) any isomer,
racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or prodrug of
the compound described in subsections 1.83(a), (b) or (c).

1.84 “XL184 Product” means a Product containing or comprising XL184.

1.85 “XL281” means: (a) the small molecule compound with EXEL identifier
EXEL-03832819; (b) the small molecule compounds listed on Schedule C of the
Letter Agreement; (c) any Program Backups to EXEL-03832819; and (d) any isomer,
racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or prodrug of
the compound described in subsections 1.85(a), (b) or (c).

1.86 “XL281 Product” means a Product containing or comprising XL281.

1.87 “XL880” means: (a) the small molecule compound with EXEL identifier
EXEL-03052880; (b) the small molecule compounds specifically related to
EXEL-03052880 and licensed by EXEL to SmithKline Beecham Corporation (doing
business as GlaxoSmithKline, “GSK”) together with EXEL-03052880; and (c) any
isomer, racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or
prodrug of the compound described in subsections 1.87(a) or (b).

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Additional Definitions

The following table identifies the location of definitions set forth in various
Sections of the Agreement.

 

Definition

  

Location (Section)

Alliance Manager

   2.7(a)

[*] Cap

   3.8(b)(ii)

[*] Deferred Development Costs

   3.8(b)(iii)(2)

Annual Development Plan

   3.2(a)

Backup Program

   2.12(a)

Backup Program Trigger Date

   2.12(b)

Backup Research Plan

   2.12(a)

[*]

   [*]

BMS Initial Backup Funding

   2.12(d)(i)

Cash Reserves

   3.10

[*]

   [*]

[*]

   [*]

Confidential Information

   10.1

Co-Promotion Agreement

   5.4(a)

Co-Promotion Notice

   5.4(b)

Co-Promotion Option

   5.4(a)

Deferral End Point

   3.8(b)(i)

Development Cost Mechanism Amount

   3.8(b)(iii)(1)

Original Effective Date

   12.6

Exelixis Initial Funding Allocation

   3.8(a)(i)

Global Commercialization Strategy

   5.2(a)

Global Deferred Development Costs

   3.8(b)(iii)(1)

Global Development Plan

   3.1(a)

GSK

   1.87

Indication Opt-Out

   3.9(b)

JAMS

   7.1(b)(i)(3)

Joint Commercialization Committee or JCC

   2.1(a)

Joint Development and Regulatory Committee or JDC

   2.1(a)

Joint Executive Committee or JEC

   2.1(a)

Joint Finance Committee or JFC

   2.1(a)

Letter Agreement

   1.56

Losses

   13.1

[*]

   [*]

Party Implementation Matter

   2.6(c)(ii)

Party Vote

   2.6(c)(i)

Pharmacovigilance Agreement

   4.7

Product Opt-Out

   3.9(a)(i)

Royalty Bearing Product Development Expenses

   3.11(b)

Royalty Term

   8.10

Sales Threshold

   8.4(b)

[*]

   [*]

Term

   11.1

U.S. Commercialization Plan

   5.2(a)

Working Group

   2.6(f)

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2. MANAGEMENT OF COLLABORATION

2.1 General. For the purpose of this Article 2, EXEL and EPC shall be deemed
collectively as one (1) “Party.”

(a) Role of Committees. Subject to Section 2.1(b) and the other terms and
conditions of this Agreement, the Parties shall establish: (i) a joint executive
committee (the “Joint Executive Committee” or “JEC”) that will oversee the
Collaboration and facilitate communications between the Parties with respect to
the Development, Regulatory Approval, and Commercialization of
Committee-Governed Products hereunder; and (ii) three (3) specialized joint
committees consisting of one to focus on each of the following areas arising out
of the Collaboration: (A) Development and Regulatory Approval and other
regulatory matters (such committee, the “Joint Development and Regulatory
Committee” or “JDC”); (B) Commercialization (such committee, the “Joint
Commercialization Committee” or “JCC”); and (C) financial issues (such
committee, the “Joint Finance Committee” or “JFC”). Each Committee shall have
the responsibilities and authority allocated to it in this Article 2 and
elsewhere in this Agreement. It is contemplated that: (X) all significant
matters (other than Party Implementation Matters, as defined in
Section 2.6(c)(ii)) relating to the pre-clinical and clinical Development of
Committee-Governed Products and the Commercialization of Co-Developed Products,
in each case under this Agreement will be addressed by the applicable first-tier
Committees (i.e., the JDC, the JCC, or the JFC) and, if appropriate, by the JEC,
as contemplated by Section 2.6(c); and (Y) the Parties’ respective activities
under this Agreement (including Party Implementation Matters) will be reported
to the relevant Committees in a reasonable and appropriate level of detail. Each
of the JDC, JCC, and the JFC shall provide, on a [*] basis (unless otherwise
requested by the JEC), updates on its activities and achievements to the JEC for
review and comment. The Parties intend that their respective organizations will
work together to assure the success of the Collaboration.

(b) Limitations on the Authority of Committees. Notwithstanding the Committee
structure established pursuant to Section 2.1(a) to oversee the Collaboration,
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in a Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly so agree in
writing. Without limiting the generality of the foregoing, no Committee shall
have any authority or jurisdiction to: (i) amend, modify, or waive compliance
with this Agreement, any of which shall require mutual written agreement of the
Parties; (ii) interpret this Agreement, or determine whether or not a Party has
met its diligence or other obligations under the Agreement or whether or not a
breach of this Agreement has occurred; (iii) require EXEL to [*] (other than
[*], [*] that are carried out in accordance with the [*], and any [*]
obligations with respect to [*] that are set forth in the applicable [*])
without EXEL’s express written consent ([*]); (iv) require EXEL to [*] (other
than [*], [*] that are carried out in accordance with [*], and any [*] with
respect to [*] that are set forth in the applicable [*]) without EXEL’s express
written consent (which [*]); (v) require BMS to [*] (other than [*]) without
BMS’ express written consent (which [*]); (vi) make any decision on any matter
that this Agreement expressly states is an option or election to be made by a
Party; (vii) make any retroactive updates, amendments and modifications to, or
waivers of provisions of, a Clinical Plan, an Annual Clinical Plan or an
Approved Plan, any which shall require the mutual agreement of the Parties; and
(viii) such other matters as are reserved to the consent, approval,

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

agreement or other decision-making authority of one or both Parties in this
Agreement and that are not required by this Agreement to be considered by one or
more Committees prior to the exercise of such consent, approval or other
decision-making authority. For clarity, a Party’s right to cast a deciding vote
on a matter in a Committee pursuant to Article 2 shall not, in and of itself,
subject such matter to the preceding sentence. Notwithstanding the foregoing,
neither Party shall be restricted from bringing before any appropriate Committee
for discussion any matter relating to the Collaboration that it believes
warrants discussion between the Parties through the Committees, provided that
the consideration of any such matter by any Committee shall not infringe or
limit the exercise of a Party’s right of consent or approval or other
decision-making authority granted to it by this Agreement nor shall any such
consideration, as contemplated by this sentence, subject any such right of
consent or approval or other decision-making authority to any dispute resolution
mechanism provided for in Section 2.6(c) or Article 14 or elsewhere in this
Agreement.

(c) Discontinuation of Participation on a Committee. Each Committee shall
continue to exist until the first to occur of: (i) the Parties mutually agreeing
to disband the Committee, or (ii) a Party providing to the other Party written
notice of its intention to disband and no longer participate in such Committee.
Once one Party has provided the other Party written notice as referred to in
subclause (ii) above, such Committee shall have no further obligations under
this Agreement and such other Party receiving such notice shall have the right
to solely decide, without consultation, any matters previously before such
Committee, subject to the other terms of this Agreement.

2.2 Joint Executive Committee.

(a) Formation and Purpose. EXEL and BMS shall establish the JEC within [*] after
the Original Effective Date. Subject to Sections 2.1(b) and 2.6(c), the JEC
shall have overall responsibility for the success of the Collaboration, and its
general areas of responsibility shall be: (a) to determine the global
Development, regulatory, Commercialization, and manufacturing strategy for the
Collaboration; (b) to coordinate the Parties’ activities hereunder; and (c) as
applicable, to review, comment on, approve, and resolve disputes with respect
to, plans and budgets for, and the implementation of, the Collaboration,
including the specific responsibilities of the JEC outlined below, in each case
(clauses (a), (b) and (c) above) solely with respect to Committee-Governed
Products. The JEC shall have the membership and shall operate by the procedures
set forth in Section 2.6.

(b) Specific Responsibilities of the JEC. In addition to its overall
responsibility for the Collaboration, but subject to Sections 2.1(b) and 2.6(c),
the JEC shall, in particular, have the following specific responsibilities with
respect to Committee-Governed Products:

(i) approve the global Development, regulatory and Commercialization strategies
for the Collaboration;

(ii) coordinate the Parties’ activities hereunder;

(iii) approve plans and budgets for the Collaboration proposed by the JDC or
JCC;

 

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv) review all significant and strategic issues within the purview of the
various Committees;

(v) manage and oversee the Development and Commercialization of each Product
pursuant to the terms of the Agreement;

(vi) review and approve any material amendments to the Approved Plans and any
other items submitted to the JEC by the JDC or JCC;

(vii) oversee life cycle management of, and intellectual property protection
for, a Product;

(viii) provide a forum for dispute resolution; and

(ix) such other responsibilities as may be assigned to the JEC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.3 Joint Development and Regulatory Committee.

(a) Formation and Purpose. EXEL and BMS shall establish the JDC within [*] after
the Original Effective Date. Subject to Sections 2.1(b) and 2.6(c), the JDC
shall oversee, coordinate and expedite the Development of, and the making of
regulatory filings for, each Product worldwide in order to obtain Regulatory
Approvals (or Compendia Listings, as applicable). The JDC will also facilitate
the flow of information with respect to Development activities being conducted
for each Committee-Governed Product and oversee Development activities required
to support Regulatory Approvals (or Compendia Listings, as applicable). The JDC
shall have the membership and shall operate by the procedures set forth in
Section 2.6.

(b) Specific Responsibilities of the JDC. In support of its responsibility for
overseeing, coordinating and expediting the Development of, and regulatory
filings for, each Product, but subject to Sections 2.1(b) and 2.6(c), the JDC
shall, in particular, and solely with respect to Committee-Governed Products:

(i) monitor Development activities, including with respect to operational
matters such as enrollment strategies, site selection, CRO contract strategies;

(ii) prepare the Global Development Plan and each Annual Development Plan;

(iii) review all material information generated in the course of implementing
the Global Development Plan and the Annual Development Plans;

(iv) assist in coordinating scientific interactions and division of
responsibilities with respect to Development activities, and resolving
disagreements during the course of implementing the Global Development Plan and
the Annual Development Plans;

(v) design, in collaboration with the JCC, pharmacoeconomic studies or Phase IV
Clinical Trials;

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(vi) monitor and coordinate all regulatory actions, communications and
submissions for Products, including establishing the schedule and implementation
strategy for all regulatory filings for Products;

(vii) provide on a quarterly basis updates on its activities and achievements to
the JEC for review and comment;

(viii) monitor the implementation of any Backup Programs; and

(ix) such other responsibilities as may be assigned to the JDC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.4 Joint Commercialization Committee.

(a) Formation and Purpose. EXEL and BMS shall establish the JCC within [*] after
[*], which Committee shall, subject to Sections 2.1(b) and 2.6(c), oversee:
(i) the Commercialization strategy of each Co-Developed Product in the
Co-Development Territory; and (ii) the Commercialization of such Products in the
U.S. including the marketing, sales and distribution of each such Product in the
U.S. The JCC shall have the membership and shall operate by the procedures set
forth in Section 2.6.

(b) Specific Responsibilities of the JCC. In support of its responsibilities as
described in clause (a) above, the JCC shall, subject to Sections 2.1(b) and
2.6(c), perform the following activities solely with respect to Co-Developed
Products:

(i) prepare the Global Commercialization Strategy and the U.S. Commercialization
Plan, and any updates thereto;

(ii) review the allocation of Commercialization responsibilities between the
Parties to ensure consistency with the terms of this Agreement, the Global
Commercialization Strategy, and the U.S. Commercialization Plan;

(iii) coordinate and oversee the Parties’ plans for labeling, branding and
selecting trademarks for each such Product;

(iv) review life cycle management opportunities;

(v) review pricing and reimbursement strategies with respect to Products in the
Royalty Territory and

(vi) With respect to Co-Developed Products in the U.S. only:

(1) review and approve advertising materials and strategies and promotional
materials developed by a Party for the Parties’ Sales Representatives;

(2) approve the selection of major or key marketing vendors (e.g., public
relations and advertising agencies and medical education agencies) ;

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(3) approve pricing and reimbursement, patient assistance, vendor return and
co-pay strategies;

(4) design, in collaboration with the JDC, pharmacoeconomic studies or Phase IV
Clinical Trials;

(5) approve market research plans;

(6) approve and coordinate all sales force activities, including training,
number, proportion of time to be devoted to promotion, and territory alignment;

(7) approve packaging designs, and oversee educational and professional
symposia, and speaker and peer-to-peer activity programs;

(8) discuss a range of suggested prices at which such Product will be sold to
unaffiliated Third Parties and any discount strategies for such Product (it
being understood that BMS will determine all pricing and reimbursement terms for
such Products sold to customers);

(9) review of each Party’s reports pertaining to its Commercial Costs; and

(10) review early access and compassionate use programs.

(c) Available Resources. Except as otherwise provided in Article 5 or any
applicable Co-Promotion Agreement, the JCC shall, in allocating responsibilities
between BMS and EXEL with respect to Commercialization activities for
Co-Promotion Products under this Agreement in the United States: (i) endeavor to
take advantage of the respective resources, capabilities and expertise of EXEL
and BMS; and (ii) endeavor to: (A) maintain, to the extent reasonably practical
and commercially appropriate, continuity in functions and commitments of
personnel and physical resources of BMS and EXEL; (B) avoid duplication of
efforts by BMS and EXEL; and (C) foster efficient use by BMS and EXEL of
resources and personnel, consistent with this Agreement and the applicable
Global Commercialization Strategy and the applicable U.S. Commercialization
Plan. For clarity, BMS shall be solely responsible for the Commercialization of
each Product in the Royalty Territory and for each Royalty-Bearing Product in
the United States.

2.5 Joint Finance Committee. EXEL and BMS shall establish a JFC within [*] after
the Original Effective Date. The JFC shall provide support to all other
Committees with respect to accounting and financial matters relating to
Committee-Governed Products. The JFC shall have the membership and shall operate
by the procedures set forth in Section 2.6.

2.6 General Committee Membership and Procedures.

(a) Membership. Each Committee shall be composed of such number of
representatives as may be agreed by the Parties. Each of BMS and EXEL shall
designate representatives with appropriate expertise to serve as members of each
Committee, and each representative may serve on more than one Committee as
appropriate in view of the individual’s expertise. Each Party may replace its
Committee representatives at any time upon written notice to

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the other Party. Each Committee shall have co-chairpersons. BMS and EXEL shall
each select from their representatives a co-chairperson for each of the
Committees, and each Party may change its designated co-chairpersons from time
to time upon written notice to the other Party. The Alliance Managers shall be
responsible for calling meetings, preparing and circulating an agenda in advance
of each meeting of such Committee, and preparing and issuing minutes of each
meeting within [*] thereafter; provided that a Committee co-chairperson shall
call a meeting of the applicable Committee promptly upon the written request of
the other co-chairperson to convene such a meeting. The minutes of each meeting
shall, among other things, record all matters acted upon and approved or
disapproved by the Committee, actions to be taken, and any matters the Committee
failed to resolve. Such minutes will not be finalized until both Alliance
Managers review and confirm in writing the accuracy of such minutes.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every [*] for the JDC, the JCC, and the JFC, and once every [*] for the JEC.
Each Committee shall meet alternately at EXEL’s facilities in South San
Francisco, California, and BMS’ facilities in Princeton, New Jersey, or at such
other locations as the Parties may agree. The Alliance Managers shall, and other
employees of each Party involved in the Development, Manufacture or
Commercialization of any Product may as needed, attend meetings of each
Committee (as nonvoting participants unless they are members of such Committee),
and consultants, representatives or advisors involved in the Development,
Manufacture or Commercialization of any Product may attend meetings of each
Committee as nonvoting observers; provided that such Third Party representatives
are under obligations of confidentiality and non-use applicable to the
Confidential Information of each Party that are at least as stringent as those
set forth in Article 10, and in the case of non-employees of a Party, subject to
the consent of the other Party, which shall not be unreasonably withheld or
delayed. Each Party shall be responsible for all of its own expenses of
participating in any Committee (including in any Working Group). Meetings of any
Committee may be held by audio or video teleconference with the consent of each
Party, which shall not be unreasonably withheld or delayed; provided that at
least [*] per year of such Committee shall be held in person. No action taken at
any meeting of a Committee shall be effective unless a representative of each
Party is participating.

(c) Decision-Making.

(i) Voting on Committee Decisions. Subject to Section 2.1(b), each Party’s
designees on a Committee shall, collectively, have one (1) vote (the “Party
Vote”) on all matters brought before the Committee, which Party Vote shall be
determined by [*] of such Party’s designees present (in person or otherwise) at
the meeting. Except as expressly provided in this Section 2.6(c) and subject to
Section 2.1(b), each Committee shall operate as to matters within its
jurisdiction by unanimous Party Vote. All decisions of a Committee shall be
documented in writing in the minutes of the applicable Committee meeting by the
Alliance Managers.

(ii) Operational Decisions. With respect to Exelixis Clinical Trials for a given
Product, day-to-day operational level decisions concerning Development of
Collaboration Compounds shall be made by EXEL, subject to review and oversight
by the JDC, when practicable. Otherwise, day-to-day operational level decisions
concerning the Development and Commercialization of Products shall be made by
the Party to which responsibility for such

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

decisions has been allocated under the Agreement (each such decision, a “Party
Implementation Matter”). Unless otherwise directed by the appropriate
Committee(s), and as set forth in the first two sentences of this
Section 2.6(c)(ii), [*] shall be the lead Party, and shall be primarily
responsible for, all Development, regulatory activities and Manufacturing and,
subject to [*], Commercialization activities with respect to such Product. Any
disputes with respect to a Party Implementation Matter shall first be referred
to the Alliance Managers, and, if the dispute is not resolved within [*] after
such referral to the Alliance Managers, then it shall, upon written notice by a
Party to the other, be referred for resolution as follows: (A) disputes between
designees of BMS and EXEL with respect to Development and Regulatory Approval
matters shall be referred to the JDC for resolution; and (B) disputes between
designees of BMS and EXEL with respect to Commercialization shall be referred to
the JCC for resolution. In each case, except for Appealable Matters, the
Committee to which such matter is referred shall have final decision-making
authority with respect to such matter, and [*] shall [*] with respect to such
matter, [*].

(iii) Disagreements on Committees. Except for: (A) matters outside the
jurisdiction and authority of the Committees as provided in Section 2.1(b); and
(B) any Party Implementation Matter (other than Appealable Matters), and in any
event without limiting the other rights and obligations of the Parties under
this Agreement, any disagreement between the designees of BMS and EXEL on the
JDC, JCC, or JFC as to matters within such Committee’s jurisdiction shall, at
the election of either Party, be addressed, first, with the Alliance Managers,
and, if the dispute is not resolved within [*] after such referral to the
Alliance Managers, then it shall, upon written notice by a Party to the other,
be submitted to the JEC for resolution (except that any disputes arising from
the JFC shall be submitted to the Committee to which such dispute relates (i.e.,
the JDC or the JCC)). If the JEC does not resolve any such matter submitted to
it for resolution within [*] after such submission, or in the event of any
disagreement between the designees of BMS and EXEL on the JEC with respect to
any other matter within its jurisdiction, then, subject to Section 2.1(b), the
JEC shall submit the respective positions of the Parties with respect to such
matter for discussion in good faith by the Executive Officer of EXEL and the
Executive Officer of BMS (depending on the nature of the dispute). If such
individuals are not able to mutually agree upon the resolution to such matter
within [*] after submission of the matter to them, then the [*], subject to
Section [*].

(iv) [*]. [*] right to [*] (“[*]”) shall be subject to the following
limitations:

(1) All [*] shall be made in good faith, with due regard for the impact of such
decisions on Products [*], and, consistent in all material respects with the
applicable Approved Plan and the terms of this Agreement. No such decision [*]
shall violate or breach any term or condition of this Agreement. [*] shall make
all [*] only after [*] (through its JEC, JDC or JCC members, as applicable) on
such matters and [*], and in the case of [*] made pursuant to Section [*], only
after [*] and the [*] on such matters.

(2) [*] shall [*]: (A) on any matter that would [*]; (B) on any matter that
would amend, violate or breach any provision of this Agreement; (C) to adjust
the [*]; (D) on matters related to the determination of [*]; (E) regarding the
determination of Exelixis Clinical Trials in the initial Annual Development Plan
as described in Section 3.4(b); (F) the designation of New Exelixis Clinical
Trials; (G) [*]; (H) that would change the responsibility for

 

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the Exelixis Clinical Trials [*], or where EXEL has materially breached its
obligations under Section 3.4(e) and has not cured such breach pursuant to
Section 11.3); (I) the allocation of responsibilities for any Backup Program, in
a manner inconsistent with Section 2.12; or (J) adjustments to the FTE rate
described in Section 3.8(c). Resolution of disputes relating to the foregoing
matters shall [*] (except as otherwise expressly set forth in this Agreement).

(d) Meeting Agendas and Minutes. Each Party shall disclose to the other proposed
agenda items along with appropriate information at least [*] in advance of each
meeting of the applicable Committee; provided that under exigent circumstances
requiring Committee input, a Party may provide its agenda items to the other
Party within a shorter period of time in advance of the meeting, or may propose
that there not be a specific agenda for a particular meeting, so long as such
other Party consents to such later addition of such agenda items or the absence
of a specific agenda for such Committee meeting.

(e) Multiple JDCs and JCCs at the Discretion of the JEC. The JEC may determine
that a separate JDC and/or JCC be formed for each Product. In such event, the
Parties will appoint representatives to such additional committees and such
committees will be subject to the all of the applicable terms and conditions of
this Agreement with respect to the JDC and the JCC, in each case, solely with
respect to the Product to which such Committees relate.

(f) Working Groups. From time to time, the JEC, JDC, JCC, or JFC may establish
and delegate duties to other committees, sub-committees or directed teams (each,
a “Working Group”) on an “as-needed” basis to oversee particular projects or
activities, which delegation shall be reflected in the minutes of the meetings
of the applicable Committee. Each such Working Group shall be constituted and
shall operate as the JEC, JDC, JCC, or JFC, as the case may be, determines. The
Working Groups may be established on an ad hoc basis for purposes of a specific
project, for the life of a Product, or on such other basis as the applicable
Committee may determine. Each Working Group and its activities shall be subject
to the oversight, review and approval of, and shall report to, the Committee
that established such Working Group. In no event shall the authority of the
Working Group exceed that specified for the relevant Committee in this Article
2. Any disagreement between the designees of BMS and EXEL on a Working Group
shall be referred to the applicable Committee for resolution.

(g) Interactions Between Committees and Internal Teams. The Parties recognize
that each Party possesses an internal structure (including various committees,
teams and review boards) that will be involved in administering such Party’s
activities under this Agreement. Each Committee shall establish procedures to
facilitate communications between such Committee or Working Group and the
relevant internal committee, team or board of each of the Parties in order to
maximize the efficiency of the Collaboration, including by requiring appropriate
members of such Committee to be available at reasonable times and places and
upon reasonable prior notice for making appropriate oral reports to, and
responding to reasonable inquiries from, the relevant internal committee, team
or board.

2.7 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint a single individual to act as
a single point of contact between the Parties to assure a successful
Collaboration (each, an “Alliance

 

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Manager”). Each Party may change its designated Alliance Manager from time to
time upon written notice to the other Party. Any Alliance Manager may designate
a substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall use good faith efforts to
attend all Committee meetings and support the co-chairpersons of each Committee
in the discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings, unless they are also appointed members
of such Committee pursuant to Section 2.6(a). An Alliance Manager may bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Alliance Manager shall
be charged with creating and maintaining a collaborative work environment within
and among the Committees. In addition, each Alliance Manager: (i) will be the
point of first referral in all matters of conflict resolution; (ii) will
coordinate the relevant functional representatives of the Parties in developing
and executing strategies and plans for the Products in an effort to ensure
consistency and efficiency throughout the world; (iii) will provide a single
point of communication for seeking consensus both internally within the
respective Parties’ organizations and between the Parties regarding key strategy
and plan issues; (iv) will identify and bring disputes to the attention of the
appropriate Committee in a timely manner; (v) will plan and coordinate
cooperative efforts and internal and external communications; and (vi) will take
responsibility for ensuring that governance activities, such as the conduct of
required Committee meetings and production of meeting minutes, occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.

2.8 Collaboration Guidelines.

(a) General. Each Party, in working with the other to Develop and Commercialize
each Product and otherwise as set forth herein, shall assign responsibilities
for the various operational aspects of the Collaboration to those portions of
its organization that have the appropriate resources, expertise and
responsibility for such functions and, consistent with this Agreement, treat
each Product as if it were a proprietary product solely of its own organization.
In all matters related to the Collaboration, the Parties shall strive to balance
as best they can the legitimate interests and concerns of the Parties and to
realize the full economic potential of each Product (taking into account the
risks and costs of further Development and Commercialization).

(b) Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between EXEL, EPC and BMS is that
of independent contractors and none of the Parties shall have the power to bind
or obligate any other Parties in any manner.

2.9 Overview of Accounting.

(a) Development Costs and Allowable Expenses. For purposes of determining
Development Costs and Allowable Expenses, any expense allocated by either Party
to a particular category under Development Costs for a Co-Developed Product, or
Allowable Expenses for a Co-Developed Product, shall not be allocated to another
category under Development Costs or Allowable Expenses (as applicable). Each
Party agrees to determine such Development Costs and Allowable Expenses (as
applicable) using its standard accounting procedures, consistently applied,

 

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

to the maximum extent practical as if such Co-Developed Product were a solely
owned product of such Party, except as specifically provided in this Agreement.
The Parties also recognize that such procedures may change from time to time and
that any such changes may affect the definition of Development Costs or
Allowable Expenses. The Parties agree that, where such changes are economically
material to either Party, and consistent with GAAP, adjustments shall be made to
compensate the affected Party to preserve the same economics as reflected under
this Agreement under such Party’s accounting procedures in effect as of the date
on which the activity in question (e.g., Development, Commercialization or
Manufacturing) first commences under this Agreement. Where the change is or
would be material to the other Party, the Party proposing to make the change
shall provide the other Party with an explanation for the proposed change and an
accounting of the effect of the change on the relevant expense category. Should
the Parties disagree on the adjustment, the matter shall be placed before the
JFC to resolve. Transfers between a Party and its Affiliates (or between its
Affiliates) shall not have effect for purposes of calculating revenues, costs,
profits, royalties or other payments or expenses under this Agreement.

(b) Affiliates. If either Party enters into any agreement with any of its
Affiliates for the provision of materials or services pursuant to this
Agreement, all costs incurred for the provision of such materials or services
that are shared by the Parties under this Agreement shall be accounted for on
the basis of the cost thereof to such Affiliate and not on the basis of any
higher transfer price in effect between such Party and such Affiliate.

2.10 Compliance with Law. Each Party hereby covenants and agrees to comply with
applicable law in performing its activities connected with the Development,
Manufacture and Commercialization (as applicable) of each Product.

2.11 Records. Each of BMS and EXEL shall maintain complete and accurate records
of all work conducted under the Collaboration and all results, data and
developments made pursuant to its efforts under the Collaboration. Such records
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of the Collaboration in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes. Each of BMS and EXEL shall maintain such records for a period of [*]
after such records are created; provided that the following records may be
maintained for a longer period, in accordance with each such Party’s internal
policies on record retention, provided that in no case shall such period be
shorter than [*] from the date of creation of such records: (a) scientific
notebooks; and (b) any other records that such other Party reasonably requests
be retained in order to ensure the preservation, prosecution, maintenance or
enforcement of intellectual property rights. Either such Party shall have the
right to review and copy such records of the other Party at reasonable times to
the extent [*] for it to conduct its obligations or enforce its rights under
this Agreement.

2.12 Backup Programs.

(a) Commencement of a Backup Program. BMS and EXEL shall determine, via the JDC
(or BMS shall determine, in the event that the JDC no longer exists), whether or
not to commence a backup program with respect to each Collaboration Compound
(namely, each of XL184 and XL281 taken as a whole) (each such program, a “Backup
Program”), as well as the appropriate timing for such Backup Program(s). The
Backup Program(s) shall be subject to JDC oversight and decision making and to
one or more backup research plan(s) to be established by the

 

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

JDC prior to the start of backup work (the “Backup Research Plan”). In no event
shall a Backup Program be designed to [*] targets other than the Identified
Targets [*] with respect to a Collaboration Compound.

(b) Exelixis’ Conduct of Backup Programs. With respect to the Backup Program for
any Collaboration Compound, EXEL shall have the first right to conduct such
backup work up until the earlier of: (i) [*]; and (ii) [*] (the “Backup Program
Trigger Date”). After the decision by the JDC (or BMS) to commence a Backup
Program for a particular Collaboration Compound, EXEL shall promptly notify the
JDC (or BMS) in writing whether EXEL will conduct such Backup Program. At a
reasonable time prior to the Backup Program Trigger Date for a particular Backup
Program, the JDC (or BMS) shall determine which Party (BMS or EXEL) shall
continue the Development of Program Backups arising from such Backup Program;
provided that EXEL shall have no further responsibilities with respect to a
Backup Program for a Royalty-Bearing Product.

(c) BMS’ Conduct of Backup Programs. If EXEL notifies BMS that EXEL will not
conduct a Backup Program for a particular Collaboration Compound, then BMS may
conduct such Backup Program. EXEL will transition to BMS any [*] and other
know-how then in EXEL’s possession and Control that are [*] for BMS to conduct
such Backup Program.

(d) Costs of Backup Programs.

(i) The costs associated with any Backup Program for XL184 shall be shared by
BMS and EXEL as follows: (A) if and for as long as any XL184 Product is a
Co-Developed Product, any costs associated with such Backup Program shall be
borne sixty-five percent (65%) by BMS and thirty-five percent (35%) by EXEL; and
(B) if all XL184 Products are Royalty-Bearing Products, any costs associated
with such Backup Program shall be borne one hundred percent (100%) by BMS.
Notwithstanding the foregoing, in the case of subsection (A) above, in the event
that [*], [*] shall bear [*] of the costs of the XL184 Backup Program until such
costs reach [*] (such amount, the “[*] Backup Funding”). Such [*] Backup Funding
shall not be deemed [*], except that, [*], then the future portion of the [*]
Backup Funding [*] [*].

(ii) All costs associated with any Backup Program for XL281 incurred by either
Party shall be borne [*].

(e) Reporting; Accounting. Reporting and accounting of shared costs for the
Backup Programs shall be as set forth in Section 3.8(c)-(f) for Development
Costs.

 

3. DEVELOPMENT OF PRODUCTS

3.1 Global Development Plans.

(a) Scope. For each Co-Developed Product, and for each XL281 Product during the
period in which there are Exelixis Clinical Trials ongoing with respect to
XL281, the Development of such Product(s) shall be governed by a comprehensive,
multi-year, worldwide plan (the “Global Development Plan”) covering the
Development of such Product for use in the U.S., each of the Major European
Countries and Europe as a whole, and, broken out on a region-by-region or
country-by-country basis only to the extent BMS does so for its own internal
oncology

 

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

products, for the remaining countries in the Co-Development Territory. The
Global Development Plan shall: (i) provide a planned Development program that is
designed to generate the non-clinical, clinical and regulatory information
required for submitting Drug Approval Applications and to obtain Regulatory
Approvals for the relevant indications in the U.S.; (ii) provide a planned
Development program that is designed to generate the non-clinical, clinical and
regulatory information required for submitting Drug Approval Applications and to
achieve Regulatory Approvals for the relevant indications in the Royalty
Territory; (iii) indicate the Core Program [*]; (iv) set forth those obligations
assigned to each Party with respect to the performance of the Development
activities contemplated by such Global Development Plan; and (v) provide an
expected forecast, based on the information available at the time, including
patient estimates and cost forecasts (and methodology, if available).

(b) Initial Global Development Plan. The initial Global Development Plan is set
forth in the Letter Agreement.

(c) Updates to the Global Development Plan. Any material update, amendment or
modification to any provisions of such Global Development Plan shall require the
approval of the JEC.

3.2 Annual Development Plans.

(a) Scope. The Development of each Co-Developed Product, and for each XL281
Product during the period in which there are Exelixis Clinical Trials ongoing
with respect to XL281, for a given calendar year shall be governed by a detailed
and specific worldwide Development plan (each, an “Annual Development Plan”)
covering all material Development activities to be performed for such Product
for such year, and budgets covering all Development Costs for those Development
activities for the such Product conducted in support of Regulatory Approvals in
the Co-Development Territory. Each Annual Development Plan and Budget shall be
proposed by the JDC for approval by the JEC. Each Annual Development Plan for
such Product, and any modifications thereto, shall cover, and be consistent in
all material respects with, all the Development activities and budgets in the
then-current Global Development Plan for such Product that are to be performed
in that particular calendar year.

(b) Procedure. The initial Annual Development Plan for [*] will be determined by
the JDC (by mutual agreement) no later than [*]. Thereafter, the JDC shall
submit on an annual basis an Annual Development Plan for [*], and for [*], to
the JEC for its review, comment, and approval. Each such submission shall be no
later than [*] of the calendar year immediately preceding the year covered by
such Annual Development Plan, with a goal of having the Annual Development Plan
approved, and any disputes resolved, by [*] of such immediately preceding
calendar year.

3.3 Lead Development Party. Except with respect to the Exelixis Clinical Trials,
BMS shall act as the lead development Party for each Co-Developed Product,
although the Annual Development Plan may specify that outside contractors
(and/or EXEL, subject to EXEL’s consent) will have responsibility to direct and
conduct any additional pre-clinical activities and applicable clinical trials in
any country. The Parties shall make such determinations in the best interests of
the Collaboration.

 

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.4 Exelixis Clinical Trials.

(a) Scope. EXEL shall conduct the Exelixis Clinical Trials for each applicable
Product in a collaborative and efficient manner. BMS and EXEL shall engage in
joint decision-making for the Exelixis Clinical Trials as set forth in Article
2. As between BMS and EXEL, EXEL shall be the lead Party with respect to the
Exelixis Clinical Trials, and all scientific and technical services (other than
Manufacturing and process development activities, which shall be governed by
Article 6) associated with such clinical trials, including all matters set forth
in the Annual Development Plan with respect to such trials.

(b) As of the Original Effective Date, BMS and EXEL have agreed to a partial
list of Exelixis Clinical Trials, and BMS and EXEL will determine the remainder
of Exelixis Clinical Trials pursuant to Section 3.2(b) no later than [*]. The
list of Exelixis Clinical Trials may be modified only by prior written agreement
of BMS and EXEL.

(c) Notwithstanding anything to the contrary in this Agreement, BMS and EXEL
agree that EXEL shall be the sponsor for the Exelixis Clinical Trials, and that
EXEL shall have the responsibility and the authority to act as the sponsor and
make those decisions and take all actions necessary to assure compliance with
all regulatory requirements. EXEL agrees to be bound by, and perform all
obligations set forth in, 21 C.F.R. §312 related to its role as the sponsor for
the Exelixis Clinical Trials for a given Product. Notwithstanding anything to
the contrary in this Agreement, EXEL may discontinue or modify any clinical
trial that is part of the Exelixis Clinical Trials without the approval of the
JDC or the JEC in the event such actions are: (i) [*]; and (ii) [*].

(d) The Annual Development Plan may specify that outside contractors (reporting
to, or acting on behalf of, EXEL and reasonably selected by EXEL) will have
responsibility to direct and conduct any additional pre-clinical activities and
applicable clinical trials in any country. BMS and EXEL shall, to the extent
practicable and permitted by applicable law, rule or regulation, cooperate,
prior to engagement of a given outside contractor, to minimize costs associated
with the retention of any outside contractors, including, where possible, the
retention by EXEL of such BMS contractors where cost savings may be achieved by
doing so.

(e) EXEL shall use Diligent Efforts to carry out its responsibilities under the
Annual Development Plan and the then-applicable Global Development Plan. EXEL
shall have the right to use commercially reasonable discretion in carrying out
its obligations under the Annual Development Plan and the Global Development
Plan, including without limitation: (a) carrying out day-to-day planning and
implementation of activities under the Annual Development Plan; (b) managing
day-to-day regulatory compliance matters, including adverse event reporting;
(c) managing clinical research organizations engaged to carry out activities
under the Annual Development Plan; and (d) managing the Exelixis Clinical
Trials.

3.5 Technology and Regulatory Transfer of Collaboration Compounds. EXEL shall
disclose or transfer to BMS the Information and documents described in
subsections 3.5(a) – (b) below; provided, however, that except for those
documents expressly set forth on Exhibit 3.5, EXEL shall not have any obligation
to transfer or provide copies of any Information or documents pursuant to
subsections 3.5(a) – (b) below that are not in EXEL’s possession and that are in
the possession of EXEL’s Third Party contractors (e.g., manufacturing documents
that are in the

 

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

possession of EXEL’s contract manufacturers or study files that are in the
possession of EXEL’s contract research organizations that are working on the
Exelixis Clinical Trials):

(a) Within [*] after the Original Effective Date, EXEL shall, at BMS’ expense,
use Diligent Efforts to disclose (and provide copies, as applicable) to BMS the
“Priority” documents identified on Exhibit 3.5. In addition, within [*] after
the Original Effective Date, EXEL shall, at BMS’ expense, use Diligent Efforts
to disclose (and provide copies, as applicable) to BMS any other Information,
including any preclinical data, clinical data, assays, protocols, procedures and
any other information in EXEL’s possession or control, not previously disclosed
to BMS, and reasonably necessary or useful to continue or initiate pre-clinical
or clinical Development, or in seeking Regulatory Approval of Products.

(b) BMS and EXEL shall cooperate to ensure that EXEL transfers, assigns or
sublicenses (as applicable) to BMS, at a time determined by the JDC (except as
described in below in this subsection (b) and in subsection (c)) and upon [*]
prior written notice to EXEL: (i) all regulatory filings (including any INDs,
drug dossiers, and drug master files) in EXEL’s name for such Products; (ii) any
agreements with Third Parties necessary for the further development of such
Product (including any agreements relating to the wind-down of clinical trials
for such Product); (iii) reasonable quantities of any Product in EXEL’s
possession that are required pursuant to BMS’ activities under the Global
Development Plan; and/or (iv) at BMS’ option, all agreements entered into by
EXEL with any Third Party regarding the Development or Manufacture of such
Product. The JDC shall not give notice regarding the transfer, assignment or
sublicense of items described in subsections 3.5(b)(i) – (iv) [*] during the
period beginning on the Original Effective Date and ending on [*] (and such
transfer, assignment or sublicense shall not take place until [*] after such
notice), unless either: (A) [*]; or (B) [*]. The costs and expenses incurred by
EXEL in carrying out the transfer under this Section 3.5(b) shall be either:
(1) treated as Development Costs in the event that such expenses relate to a
Co-Developed Product; or (2) reimbursed one hundred percent (100%) by BMS for
any other Product.

(c) EXEL agrees to transfer, and BMS agrees to accept, the IND for [*] as soon
as practicable on or before [*]. As part of such transfer, and for each [*]
Clinical Trial involving [*], BMS shall also file a transfer of obligations
substantially in the form of Exhibit 3.5(c) (the “[*] TORO”). Each [*] TORO
shall identify [*] as having the responsibilities sufficient for [*] to conduct
the [*] Clinical Trials (including the responsibility for oversight of the
current contract research organization for such [*] Clinical Trials), and each
[*] TORO shall incorporate any changes needed to reflect the responsibilities
agreed upon between [*] and the applicable contract research organization. As
part of the IND transfer for [*], EXEL shall [*] assign to BMS any agreements
between EXEL and a Third Party that are [*] for the conduct of the [*] Clinical
Trials involving [*], or the Manufacture of [*] that is use for such [*]
Clinical Trials, [*] is [*] responsible for conducting such [*] Clinical Trials.
To the extent required by applicable law, EXEL shall [*] that are [*] and a [*]
and that are [*] for the conduct of the [*] Clinical Trials involving [*] to
reflect that BMS is the IND holder for [*] on or before [*]. Each Party shall
maintain comprehensive general liability insurance and umbrella insurance in
amounts that are commercially reasonable to cover its indemnification and other
obligations under this Agreement. Such insurance shall provide (1) product
liability coverage and (2) broad form contractual liability coverage. BMS’
insurance shall include EXEL as an additional insured with respect to the [*]
Clinical Trials involving [*]. Such BMS insurance shall be written to cover
claims relating to the [*] Clinical Trials involving [*]

 

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

that are incurred, discovered, manifested, or made during or after the
expiration of this Agreement, and such BMS insurance will be primary coverage.
EXEL’s insurance will be excess for the [*] Clinical Trials involving [*].

3.6 Diligence of BMS. BMS shall use Diligent Efforts to Develop each XL184
Product and each XL281 Product in the U.S., including without limitation to
carry out its responsibilities under the Annual Development Plan and the
then-applicable Global Development Plan.

3.7 Limitations on Development. During the term of this Agreement, neither BMS
nor EXEL nor any of its Affiliates shall, directly or through any Third Party,
sponsor, conduct or cause to be conducted, otherwise assist in, supply any
Co-Developed Product (or an XL281 Product in the case of EXEL) for use in
connection with, or otherwise fund, any clinical trial or clinical study of such
Product outside of the Global Development Plan or any Annual Development Plan,
without the prior written consent of such other Party.

3.8 Development Costs.

(a) In general. Subject to the rest of this Section 3.8(a) and Section 2.12(d),
any Development Costs incurred by either BMS or EXEL for the Development of each
Co-Developed Product shall be borne by BMS and EXEL as follows:

(i) EXEL shall bear the first One Hundred Million ($100,000,000) of all such
Development Costs relating to XL184 (such amount, the “Exelixis Initial Funding
Allocation”);

(ii) with respect to Development Costs associated with Co-Developed Products in
excess of the Exelixis Initial Funding Allocation, BMS shall bear sixty-five
percent (65%) of all such Development Costs, and EXEL shall bear thirty-five
(35%) of all such Development Costs; and,

(iii) for clarity, all costs relating to Development activities undertaken
solely for the purposes of seeking Regulatory Approval(s) of a Co-Developed
Product in [*], shall be borne one hundred percent (100%) by BMS.

(b) Development Cost Deferral.

(i) If EXEL’s aggregate share of the Development Costs and Allowable Expenses
for Co-Developed Products exceeds [*], then EXEL may elect to defer payment of
its share of such Development Costs and Allowable Expenses that are in excess of
[*] with respect to the Co-Developed Products in accordance with the remainder
of this Section 3.8(b). For clarity, BMS and EXEL agree that only [*] of the
Exelixis Initial Funding Allocation for the conduct of Exelixis Clinical Trials
shall count toward EXEL’s [*] threshold described in this Section 3.8(b). EXEL’s
deferral election may be made in writing anytime during the [*] following the
end of the calendar quarter in which such excess first arises. If EXEL does not
make such election, then EXEL would continue to pay its share of the Development
Costs and Allowable Expenses with respect to the Co-Developed Product in
accordance with Section 3.8(a), but subject to Section 3.8(b)(ii). If EXEL makes
such election, then EXEL shall have no obligation to pay its share of such
Development Costs and Allowable Expenses, to the extent such share exceeds [*]
until the

 

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

first occurrence of the following: (A) the Launch in the U.S. of the first
Co-Developed Product for [*]; (B) [*] the Launch in the U.S. of the first
Co-Developed Product for [*]; or (C) [*] (the “Deferral End Point”). Until such
Deferral End Point is reached, BMS shall bear one hundred percent (100%) of the
Development Costs and Allowable Expenses with respect to such Co-Developed
Product, and after such Deferral End Point is reached, EXEL and BMS shall again
share the Development Costs and Allowable Expenses in accordance with the ratio
set forth in Sections 3.8(a) and 8.2, respectively.

(ii) If EXEL has not made a deferral election pursuant to Section 3.8(b)(i), and
EXEL’s aggregate share of [*] Development Costs for Co-Developed Products in
either calendar year [*] exceeds the greater of: (A) [*]; or (b) an amount equal
to [*] of EXEL’s share of the [*] Development Costs that was budgeted for [*],
as set forth in the initial Annual Development Plan created pursuant to
Section 3.2(b), (the “[*] Cap”), then EXEL may elect to defer payment of its
share of such Development Costs for [*] that are in excess of such [*] Cap with
respect to the Co-Developed Products in accordance with the remainder of this
Section 3.8(b)(ii). The election by EXEL to defer such payment may be made in
writing anytime during the [*] following the end of the calendar quarter in
which such excess first arises. If EXEL does not make such election, then EXEL
would continue to pay its share of the Development Costs with respect to the
Co-Developed Product [*] in accordance with Section 3.8(a) unless EXEL makes a
deferral election pursuant to Section 3.8(b)(i). If EXEL makes such election,
then EXEL shall have no obligation to pay its share of such Development Costs
[*], to the extent such share exceeds the [*] Cap for such calendar year, and
[*], BMS shall bear one hundred percent (100%) of the Development Costs with
respect to such Co-Developed Product.

(iii) Repayment of Deferred Costs.

(1) The amounts deferred pursuant to Section 3.8(b)(i) shall be referred to as
the “Global Deferred Development Costs”. BMS shall have the right to credit an
amount equal to [*] of the Global Deferred Development Costs (the “Development
Cost Mechanism Amount”), as an offset: (A) against EXEL’s share of the Operating
Profits from such Co-Developed Product, up to a maximum of [*] of such Operating
Profits in any given quarter (in the case where EXEL has not exercised its
Product Opt-Out for the Co-Developed Product); or (B) against royalties
otherwise payable to EPC with respect to such Co-Developed Product, up to a
maximum of [*] in any given quarter. Once the Development Cost Mechanism Amount
is fully paid to BMS, Exelixis shall receive Operating Profits and royalties
consistent with Article 8.

(2) The amounts deferred pursuant to Section 3.8(b)(ii) shall be referred to as
the “[*] Deferred Development Costs”. EXEL shall repay to BMS any [*] Deferred
Development Costs with respect to [*] no later than [*], with interest accruing
at a rate of [*]. Any failure by EXEL to repay any such [*] Deferred Development
Costs shall be considered a breach of EXEL’s development funding obligations for
purposes of Section 11.3(b).

(c) FTE Records and Calculations; Adjustments to FTE Rate. Each of BMS and EXEL
shall record and account for its FTE effort for the Development and
Commercialization of the Co-Developed Product to the extent that such FTE
efforts are included in Development Costs or Allowable Expenses that are, or may
in the future be, shared under this Agreement, and shall report such FTE effort
to the JDC on a quarterly basis. Except to the extent provided herein, each of

 

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

BMS and EXEL shall calculate and maintain records of FTE effort incurred by it
in the same manner as used for other products developed by such Party. The JFC
shall facilitate any reporting hereunder. The FTE rate shall initially be [*]
and shall be adjusted annually, with each annual adjustment effective as of
January 1 of each calendar year, with the first such annual adjustment to be
made as of January 1, 2010, by mutual agreement of the JFC.

(d) Other Expenses. Any expenses incurred by BMS or EXEL for Development
activities for the Co-Developed Product that do not fall within the definitions
of Development Costs shall be borne solely by such Party unless the Parties
determine otherwise.

(e) Reports and Payments for Development Costs. Prior to the commencement of
each calendar quarter, each of BMS and EXEL shall prepare an estimate of its
Development Costs for such quarter and shall deliver such estimate to the other
Party. Upon receipt of such estimates by BMS and EXEL, the applicable Party
shall make a reconciling payment to such other Party, within [*] subsequent to
receipt of an invoice, to achieve the appropriate allocation of Development
Costs provided for in Section 3.8(a) for such quarter, taking into account any
differences between the prior quarter’s estimated Development Costs and the
actual Development Costs incurred by the Parties. In addition, during the third
(3rd) month of each quarter, BMS and EXEL will provide an estimate of the total
Development Costs incurred for the current calendar quarter. This estimate will
contain two (2) months of actual costs and a third (3rd) month of forecasted
costs for the quarter. Each of BMS and EXEL shall report to the other Party
within [*] after the end of each quarter with regard to the Development Costs
actually incurred by it during such quarter for a Co-Developed Product, or as
otherwise agreed by the JFC. Such report shall specify in reasonable detail (as
agreed by the JFC) all expenses included in such Development Costs during such
quarter and shall be accompanied by invoices, and/or such other appropriate
supporting documentation as may be required by the JFC. Each of BMS and EXEL
shall report to the other Development Costs incurred by it for comparison
against such invoices and the Annual Development Plan, on a line item basis
(e.g., budgeted FTE costs and actual out-of-pocket cost). BMS and EXEL shall
seek to resolve any questions related to such accounting statements within [*]
following receipt by each of BMS and EXEL of the other Party’s report
hereunder. The JFC shall facilitate the reporting of Development Costs hereunder
and the resolution of any questions concerning such reports. Each of BMS and
EXEL shall have the right at reasonable times and upon reasonable prior notice
to audit the other Party’s records as provided in Section 8.18 to confirm the
accuracy of the other Party’s costs and reports with respect to Development
Costs that are shared under this Agreement.

(f) Records. Each of BMS and EXEL shall keep detailed records of the Development
Costs it incurs for the Co-Developed Product (and in the case of EXEL, including
for the Exelixis Clinical Trials for XL184), including all supporting
documentation for such expenses. Each of BMS and EXEL shall keep such records
for at least [*] after the date that such expense was incurred.

 

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.9 Exelixis’ Opt-Out Rights.

(a) Entire Product.

(i) Upon Delivery of Data Package. Within [*] after the [*], BMS shall prepare
and deliver to EXEL a data package detailing the clinical outcome of the
clinical trial on which such decision was based. EXEL shall have the right to
cease its involvement in the Development and Commercialization of the
Co-Developed Product (the “Product Opt-Out”), upon written notice to BMS within
[*] after the delivery of such data package. Commencing on the date that EXEL
provides BMS with written notice of a Product Opt-Out, EXEL shall have no
further responsibility for conducting new activities or funding Development or
Commercialization activities with respect to the Co-Developed Product, and shall
complete any ongoing activities with respect to the Co-Developed Product,
subject to reimbursement by BMS of one hundred percent (100%) of any costs
associated with such continuing activities unless such work is transferred to
BMS at the discretion of the JDC.

(ii) Following Decision to Prepare DAA. At any time following [*], EXEL shall
have the right to exercise a Product Opt-Out upon written notice to BMS, which,
with the exception of the period described in subsection 3.9(a)(i) above, shall
become effective as follows. If such notice is received by BMS before [*] of a
given calendar year, then the Product Opt-Out shall become effective on [*]. If
such notice is received by BMS on or after [*] of a given calendar year, then
the Product Opt-Out shall become effective [*]. Commencing on the effective date
of such Product Opt-Out, EXEL shall have no further responsibility for
conducting new activities or funding Development or Commercialization activities
with respect to the Co-Developed Product, and shall complete any ongoing
activities with respect to the Co-Developed Product, subject to reimbursement by
BMS of one hundred percent (100%) of any costs associated with such continuing
activities unless such work is transferred to BMS at the discretion of the JDC.

(b) [*]. Before [*] with respect to [*], [*] the right to [*] the Development
and Commercialization of the Co-Developed Product [*]. After [*] with respect to
[*], EXEL shall have the right to [*] as follows. Within [*] after [*], for the
Co-Developed Product [*] for the Co-Developed Product (as specified in the
Global Development Plan for the Co-Developed Product), BMS shall prepare and
deliver to EXEL: (i) [*]; or (ii) [*]. For the purposes of the preceding
sentence only, “[*]” shall mean [*]. EXEL shall [*] BMS within [*] after [*] (as
appropriate). For purposes of this Section 3.9(b), [*] shall not include [*].
Notwithstanding the foregoing, if EXEL exercises its Co-Promotion Option with
respect to the Co-Developed Product, it will be required to [*]. Commencing the
date that [*], EXEL shall [*], and shall [*] thereto. For clarity, EXEL may [*],
and in the event that EXEL decides to [*], it [*].

3.10 Termination of Co-Development Rights Due to Financial Trigger. In the event
that EXEL’s Cash Reserves fall below Eighty Million Dollars ($80,000,000), EXEL
shall notify BMS in writing within [*] and shall discuss with BMS the
corresponding situation. Upon receipt of any such notice, or upon the filing by
EXEL of financial statements with the Securities and Exchange Commission that
show EXEL’s Cash Reserves to be below Eighty Million Dollars ($80,000,000), then
BMS shall have the right, upon delivery of written notice to EXEL, to terminate
EXEL’s Co-Development and profit-share rights with respect to one or more
Co-Developed Products. Such termination shall be effective upon receipt by EXEL;
provided, however, that

 

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXEL may automatically restore its Co-Development and profit-share rights if
EXEL can increase its Cash Reserves to Eighty Million Dollars ($80,000,000)
within ninety (90) days of receipt of such notice. In the event EXEL’s rights to
Co-Develop and profit-share have been terminated, EXEL shall have no further
responsibility for conducting new activities or funding Development or
Commercialization activities with respect to the Co-Developed Product, and shall
complete any ongoing activities with respect to the Co-Developed Product,
subject to reimbursement by BMS of one hundred percent (100%) of any costs
associated with such continuing activities unless such work is transferred to
BMS at the discretion of the JDC, and such Co-Developed Product shall become a
Royalty-Bearing Product. As used in this Agreement, “Cash Reserves” means, as of
the time of any determination thereof, (a) the total cash, cash equivalents and
investments (in each case, excluding any restricted cash) as reported by EXEL in
its SEC Filings prepared in accordance with GAAP, plus (b) the amount then
available for borrowing by EXEL under the Facility Agreement dated June 4, 2008
among EXEL, Deerfield Private Design Fund, L.P., Deerfield Private Design
International, L.P., Deerfield Partners, L.P. and Deerfield International
Limited, as the same may be amended from time to time, and any other similar
financing arrangements; [*].

3.11 Development of Royalty-Bearing Products

(a) Scope & Diligence. Except for the Exelixis Clinical Trials, BMS shall have
sole control and responsibility for the Development, Manufacture (including
formulation) and Commercialization of all Royalty-Bearing Products. BMS shall
bear all costs and expenses associated with, the Development, Manufacture
(including formulation) and Commercialization of all Royalty-Bearing Products.
BMS shall use Diligent Efforts to Develop each such Royalty-Bearing Product in
the Territory; provided that BMS may satisfy such obligation by sublicensing the
development and commercialization of a Royalty-Bearing Product to a Third Party
pursuant to the terms of this Agreement (and subject to EXEL’s ongoing
activities with respect to Exelixis Clinical Trials). EXEL may notify BMS in
writing if EXEL in good faith believes that BMS is not meeting its diligence
obligations set forth in this Section 3.11(a), and BMS and EXEL shall meet and
discuss the matter in good faith. EXEL may further request review of BMS’
records generated and maintained as required under Section 3.11(c) below, to the
extent those records relate to Development and Commercialization of a
Royalty-Bearing Product.

(b) Reports and Payments for Royalty Bearing Development Expenses. Prior to the
commencement of each calendar quarter for as long as EXEL is conducting Exelixis
Clinical Trials or any other mutually agreed research or Development activities,
in each case with respect to a Royalty Bearing Product, EXEL shall prepare an
estimate of its costs and expenses associated with such conduct (such costs and
expenses, the “Royalty Bearing Product Development Expenses”) for such quarter
and shall deliver such estimate to BMS. Upon receipt of such estimates by EXEL,
BMS shall make a reconciling payment to EXEL, within [*] subsequent to receipt
of an invoice, taking into account any differences between EXEL’s estimated
Royalty Bearing Product Development Expenses for the prior quarter and the
actual Royalty Bearing Product Development Expenses incurred by EXEL for such
quarter. In addition, during the third (3rd) month of each quarter, EXEL will
provide an estimate of the total Royalty Bearing Product Development Expenses
incurred for the current calendar quarter. This estimate will contain two
(2) months of actual costs and a third month of forecasted costs for the
quarter. EXEL shall report to BMS within [*] after the end of each quarter with
regard to the Royalty Bearing Product Development Expenses actually incurred by
it during such quarter, or as otherwise agreed by the

 

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

JFC. Such report shall specify in reasonable detail (as agreed by the JFC) all
expenses included in such Royalty Bearing Product Development Expenses during
such quarter and shall be accompanied by invoices, and/or such other appropriate
supporting documentation as may be required by the JFC. EXEL shall report to BMS
Royalty Bearing Product Development Expenses incurred by it for comparison
against such invoices and the Annual Development Plan, on a line item basis
(e.g., budgeted FTE costs and actual out-of-pocket cost). Within [*] of the end
of the last calendar quarter in which EXEL conducts Exelixis Clinical Trials or
any other mutually agreed research or Development activities, in each case with
respect to a Royalty Bearing Product, either BMS or EXEL shall make a
reconciling payment to the other Party to address any differences between EXEL’s
estimated Royalty Bearing Product Development Expenses for such last calendar
quarter and the actual Royalty Bearing Product Development Expenses incurred by
EXEL for such last calendar quarter. BMS and EXEL shall seek to resolve any
questions related to such accounting statements within [*] following receipt by
BMS of EXEL’s report hereunder. The JFC shall facilitate the reporting of
Royalty Bearing Product Development Expenses hereunder and the resolution of any
questions concerning such reports. BMS shall have the right at reasonable times
and upon reasonable prior notice to audit EXEL’s records as provided in
Section 8.18 to confirm the accuracy of EXEL’s costs and reports with respect to
Royalty Bearing Product Development Expenses under this Agreement.

(c) Records. BMS shall maintain complete and accurate records of all
Development, Manufacturing and Commercialization conducted by it or on its
behalf related to each Royalty-Bearing Product, and all Information generated by
it or on its behalf in connection with Development under this Agreement with
respect to each such Royalty-Bearing Product. BMS shall maintain such records at
least until the later of: (i) [*] after such records are created, or (ii) [*]
after the Launch of the Royalty-Bearing Product to which such records pertain;
provided that the following records may be maintained for a longer period, in
accordance with each Party’s internal policies on record retention:
(i) scientific notebooks and (ii) any other records that EXEL reasonably
requests be retained in order to ensure the preservation, prosecution,
maintenance or enforcement of intellectual property rights. Such records shall
be at a level of detail appropriate for patent and regulatory purposes. EXEL
shall have the right to review and copy such records of BMS at reasonable times
to the extent necessary or useful for EXEL to conduct its obligations or enforce
its rights under this Agreement.

(d) Reports. Beginning [*] after the Original Effective Date, and every [*]
thereafter during the term of the Agreement, BMS shall submit to EXEL a written
progress report summarizing the research and development performed by BMS on
Royalty-Bearing Products. If [*] for EXEL to exercise its rights under this
Agreement, EXEL may request that BMS provide more detailed information and data
regarding such reports by BMS, and BMS shall promptly provide EXEL with
information and data as is reasonably related to such request, at EXEL’s
expense. All such reports shall be considered Confidential Information of BMS.

 

4. REGULATORY

4.1 Regulatory Lead Party.

(a) Prior to transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b) or 3.5(c), EXEL shall be the lead Party for all regulatory
activities regarding such Product(s).

 

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

However, BMS shall have a participatory role in all [*]. All [*] would be made
and implemented after conferring with the JDC. Prior to transfer of an IND with
respect to a Product(s) pursuant to Section 3.5(b) or 3.5(c), EXEL shall be the
lead Party for worldwide pharmacovigilance for such Product.

(b) Upon transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b) or 3.5(c), BMS shall be the lead Party for all regulatory
activities regarding such Product(s). However, EXEL shall have a participatory
role in all [*] that [*]. All [*] would be made and implemented after conferring
with the JDC. [*] Regulatory Authorities as well [*] will be [*] through the
JDC. Upon transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b) or 3.5(c), BMS shall be the lead Party for worldwide
pharmacovigilance for such Product.

(c) Notwithstanding any other provision of this Agreement, in the event any
dispute with respect to the content of any regulatory filing or dossier,
pharmacovigilance reports, patient risk management strategies and plans, Core
Data Sheet, labeling, safety, and the decision to file any DAA, in each case
with respect to such Product is not resolved by the JEC, [*] with respect to
such matters at the JEC [*] referring such dispute to the Designated Officers or
submitting such dispute to any other dispute resolution procedures provided for
in Section 14.1.

4.2 Ownership of Regulatory Dossier. Upon transfer of an IND with respect to a
Product(s) pursuant to Section 3.5(b) or 3.5(c), BMS will own all regulatory
filings for such Product in order to facilitate BMS’ interactions with
Regulatory Authorities. Pursuant to Section 3.5(b) or 3.5(c), EXEL shall
transfer and assign to BMS, and BMS will receive from EXEL, all of EXEL’s right,
title and interest to the INDs for the Products. Subject to Section 3.5(c), EXEL
shall notify the applicable Regulatory Authorities in writing that it is
transferring such INDs for the applicable Product to BMS, and BMS would notify
the applicable Regulatory Authorities in writing that it is accepting such INDs
and all responsibilities associated therewith (including without limitation, the
responsibility for reporting adverse events), other than any ongoing activities
of EXEL relating to ongoing Exelixis Clinical Trials (if applicable).

4.3 Regulatory Matters Relating to the XL184 Product in the United States. With
respect to Co-Developed Products in the United States:

(a) Regulatory Filings. Through their members on the JDC, EXEL and BMS shall
cooperate in the drafting and review of all submissions (including any
supplements or modifications thereto, but excluding routine adverse event
filings (i.e., not relating to serious adverse events as defined by applicable
law) to the FDA (including the preparation of an electronic submission of a Drug
Approval Application to the FDA, with BMS having primary responsibility for
preparing the electronic dossier for each indication). Each of BMS and EXEL
shall have a right to review (through its members of the appropriate Committee),
the content and subject matter of, and strategy for, each Drug Approval
Application to be filed in the United States, all correspondence submitted to
the FDA related to clinical trial design, all proposed Product labeling
(including the final FDA-approved labeling) and post-Regulatory Approval
labeling changes. Each of BMS and EXEL shall promptly provide the other with
copies of all written or electronic communications received by it from, or sent
by it to, the FDA with respect to obtaining and maintaining, Regulatory
Approvals for Co-Developed Products in the United States (it being understood
that routine adverse event filings (i.e., not relating to serious adverse events
as defined

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

by applicable law) shall not fall within the meaning of maintenance) and copies
of all contact reports produced by such Party. BMS shall be the [*] point of
contact with any Regulatory Authorities regarding each Product.

(b) Notice of Regulatory Filing Requirements. The Party holding the IND for a
Co-Developed Product shall provide to the other Party, within [*] of discovery
by BMS, notice of any event with respect to Co-Developed Products that triggers
any FDA filing requirement that is subject to a deadline imposed by applicable
law of less than [*] after the discovery of such an event. The co-chairpersons
of the JDC shall discuss in good faith and on a timely basis determine the most
effective and expeditious means of responding to such FDA filing requirement.

(c) Notice of Changed Regulatory Requirements. The Party holding the IND for a
Co-Developed Product shall provide notice to the other Party of any additional
requirements which the FDA may impose with respect to obtaining or maintaining
Regulatory Approval for Co-Developed Products (including additional clinical
trials), and of all FDA inquiries with respect to Co-Developed Products
requiring a response within [*] of receipt thereof by BMS.

(d) Regulatory Meetings. The Party holding the IND for a Co-Developed Product
shall provide the other Party with notice of all meetings, conferences, and
discussions (including FDA advisory committee meetings and any other meeting of
experts convened by the FDA concerning any topic relevant to Co-Developed
Products, as well as Product labeling and post-Regulatory Approval Product
labeling discussions with the FDA) scheduled with the FDA concerning any pending
Drug Approval Application or any material regulatory matters relating to
Co-Developed Products within [*] after such Party receives notice of the
scheduling of such meeting, conference, or discussion (or within such shorter
period as may be necessary in order to give such other Party a reasonable
opportunity to participate in such meetings, conferences and discussions). Such
other Party shall be entitled to be present at, and to participate in, all such
meetings, conferences or discussions. EXEL’s and BMS’ respective members of the
JDC shall use reasonable efforts to agree in advance on the scheduling of such
meetings and on the objectives to be accomplished at such meetings, conferences,
and discussions and the agenda for the meetings, conferences, and discussions
with the FDA. To the extent practicable, the Party holding the IND for a
Co-Developed Product shall also include the other Party in any unscheduled,
ad-hoc meetings, conferences and discussions with the FDA concerning any pending
IND, Drug Approval Application or any material regulatory matters relating to
Co-Developed Products.

(e) Regulatory Data. Each of BMS and EXEL shall provide to the other Party on a
timely basis copies of all material pre-clinical and clinical data compiled in
support of a Drug Approval Application or other regulatory filings in the United
States with respect to Co-Developed Products (via electronic copies of such data
in a form that may be analyzed and manipulated by the other Party).

(f) Common Database. If deemed appropriate by the JDC, BMS and EXEL will
establish a common database to be controlled, maintained and administered by BMS
for the receipt, investigation, recordation, communication, and exchange (as
between the Parties) of data arising from clinical trials for Co-Developed
Products. BMS and EXEL shall agree upon guidelines and procedures for such
common database that shall be in accordance with, and enable BMS and EXEL and
their Affiliates to fulfill their reporting obligations under applicable
law. Furthermore,

 

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

such guidelines and procedures shall be consistent with relevant International
Council for Harmonisation (“ICH”) guidelines. BMS’ and EXEL’s costs incurred in
connection with receiving, investigating, recording, reviewing, communicating,
and exchanging such efficacy data shall be included as an element of Development
Costs or Allowable Expenses (to the extent specifically identifiable to or
reasonably allocable to the Development or Commercialization of Products for the
United States), calculated on a FTE cost and direct out-of-pocket cost basis.

(g) Rights of Reference. Each of BMS and EXEL shall have the right to cross
reference, file or incorporate by reference any regulatory filing or drug master
file (as defined in the Code of Federal Regulations) (and any data contained
therein) for any Co-Developed Products, or any component thereof, made in any
country in the Territory (including all Approvals) in order to support
regulatory filings that such Party is permitted to make under this Agreement for
any Co-Developed Products in the United States and to enable either Party to
fulfill its obligations under this Agreement to Develop or Manufacture (anywhere
in the world) any such Co-Developed Products for use in the United States or
Commercialize any such Co-Developed Product in the United States. Each of BMS
and EXEL shall support the other, as may be reasonably necessary, in obtaining
Regulatory Approvals for each Co-Developed Product in the United States,
including providing necessary documents, or other materials required by
applicable law to obtain Regulatory Approvals, in each case in accordance with
the terms and conditions of this Agreement.

4.4 Recalls in the United States. Any decision to initiate a recall or
withdrawal of a Co-Developed Product in the United States shall be [*], [*];
provided, however, that if, as a result of patient safety concerns, there is not
[*], and in any event before [*], BMS and EXEL shall promptly and in good faith
discuss the reasons therefor and the strategy for implementing any such recall
or withdrawal. The costs of any such recall or withdrawal relating to: (i) the
Development of a Co-Developed Product for an indication prior to the approval of
the Drug Approval Application (or Compendia Listing, as the case may be) for
such indication (other than with respect to a recall related to a [*]); or
(ii) the Commercialization of a Co-Promotion Product shall each be included in
Regulatory Expenses. Notwithstanding the preceding sentence, to the extent that
any such recall or withdrawal is attributable to the negligence of a Party, such
Party shall bear such costs, and such costs shall be excluded from Development
Costs and Allowable Expenses. Under no circumstances shall any Party
unreasonably object to a recall or withdrawal requested by another Party, and
with respect to a Co-Developed Product no Party shall have any right to object
to a recall or withdrawal requested by another Party for failure of a
Co-Developed Product to meet the Specifications, for material safety concerns,
for the manufacture of a Co-Developed Product in a manner that does not comply
with applicable law or as requested by Regulatory Authorities. In the event of
any recall or withdrawal, BMS shall take any and all necessary action to
implement such recall or withdrawal in accordance with applicable law, with
assistance from Exelixis as reasonably requested.

4.5 Regulatory Matters Relating to Royalty-Bearing Products in the United States
and Products in the Royalty Territory. With respect to Royalty-Bearing Products
in the United States and Products in the Royalty Territory:

(a) Preparation of Regulatory Filings. BMS shall prepare and draft all filings
(including any supplements or modifications thereto and including the
preparation of any electronic submission of a Drug Approval Application) to
Regulatory Authorities in each such country for such Royalty-Bearing
Product. Each of BMS and EXEL shall keep the other Party informed with

 

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

respect to, and shall promptly provide to the other Party copies of, all
material written or electronic communications received by it from, or sent by it
to: (i) a Regulatory Authority in the U.S., Japan, a Major European Country or
for the EU; and (ii) a Regulatory Authority in a country or jurisdiction other
than U.S., Japan, a Major European Country or for the EU to the extent that the
substance of such communications: (A) vary materially from what such Party has
already disclosed to the other Party with respect to the U.S., Japan, a Major
European Country or for the EU under this Section 4.5(a); and (B) [*].

(b) Pricing and Reimbursement Approvals. [*] in all pricing and reimbursement
approval proceedings relating to each Product in the Royalty Territory.

(c) Rights of Reference. BMS shall have the right to cross reference, file or
incorporate by reference any regulatory filing or drug master file (as defined
in the Code of Federal Regulations) (and any data contained therein) for any
Royalty-Bearing Product made in any country in the Territory (including all
Approvals) in order to support regulatory filings that BMS is permitted to make
under this Agreement for any such Royalty-Bearing Product in the Royalty
Territory and to enable such Party to fulfill its obligations under this
Agreement to Develop, Manufacture (anywhere in the world), or Commercialize any
such Royalty-Bearing Product for use in the Royalty Territory.

4.6 Recalls in the Royalty Territory. Any decision to initiate a recall or
withdrawal of a Product in the Royalty Territory shall be made by BMS. In the
event of any recall or withdrawal, BMS shall take any and all necessary action
to implement such recall or withdrawal in accordance with applicable law, with
assistance from the non-lead Party as reasonably requested by BMS. The costs of
any such recall or withdrawal in the Royalty Territory shall be borne solely by
BMS, except to the extent that the recall or withdrawal is attributable to:
(a) the negligence of EXEL, in which event EXEL shall bear such costs; or
(b) the negligence of both BMS and EXEL, in which event each Party shall bear
such costs to the extent of its respective responsibility, and in either case
((a) or (b)), such costs shall be excluded from Development Costs and Allowable
Expenses.

4.7 Pharmacovigilance Agreement. Subject to the terms of this Agreement, and
within [*] after the Original Effective Date, BMS and EXEL (under the guidance
of their respective Pharmacovigilance Departments, or equivalent thereof) shall
re-define, re-state and finalize the responsibilities BMS and EXEL shall employ
to protect patients and promote their well-being for XL184, XL281 and any future
Collaboration Compounds under separate pharmacovigilance agreements, based on
the Pharmacovigilance Agreement dated as of August 13, 2008 (each, a
“Pharmacovigilance Agreement”). These responsibilities shall include mutually
acceptable guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of such Product. Such guidelines and procedures shall be in accordance
with, and enable BMS and EXEL and their Affiliates to fulfill, local and
national regulatory reporting obligations to government authorities.
Furthermore, such agreed procedures shall be consistent with relevant
International Council for Harmonisation (ICH) guidelines, except where said
guidelines may conflict with existing local regulatory safety reporting
requirements, in which case local reporting requirements shall prevail. The
Pharmacovigilance Agreements will provide for a worldwide safety database to be
maintained by BMS or EXEL (as applicable), and the Pharmacovigilance Agreement
for XL281 shall contain a safety reporting procedure (as described

 

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

in Appendix IV of the Safety Data Exchange Agreement that is between the Parties
and that is dated July 20, 2009). Each of BMS and EXEL hereby agrees to comply
with its respective obligations under such Pharmacovigilance Agreement (as the
Parties may agree to modify it from time to time) and to cause its Affiliates
and Sublicensees to comply with such obligations).

 

5. COMMERCIALIZATION

5.1 Overview. As between BMS and EXEL, BMS shall be the lead Party for all
Commercialization activities throughout the world, and BMS shall book sales of
all Products in all countries.

5.2 Commercialization Plans.

(a) Commercialization Plans. For each Co-Developed Product, the JCC (or the JEC
as described in Section 5.2(b) below) shall be responsible for creating a global
strategy for the Commercialization of such Product pursuant to a comprehensive,
rolling, three-year commercialization plan (the “Global Commercialization
Strategy”), along with creating a comprehensive, rolling, three-year
commercialization plan setting forth the anticipated Commercialization
activities in the U.S. (including without limitation market research, launch
plans, product positioning, and detailing activities) and timelines for such
activities (the “U.S. Commercialization Plan”). The U.S. Commercialization Plan
shall, in the case of the Co-Promotion Products, allocate responsibility for
carrying out such activities between BMS and EXEL, and shall include a detailed
and specific budget for all such activities. The U.S. Commercialization Plan
shall be consistent with the then-current Global Commercialization Strategy and
the Co-Promotion Agreement (if any), and the U.S. Commercialization Plan may be
included as a part of the Global Commercialization Strategy.

(b) The initial Global Commercialization Strategy and the initial U.S.
Commercialization Plan shall be generated by the BMS, in a manner consistent
with BMS’ planning for products at a similar stage of development, for review by
EXEL prior to creation of the JCC. As soon as practicable upon the creation of
the JCC, the JCC shall prepare, and submit to the JEC for its approval, any
update to the Global Commercialization Strategy and U.S. Commercialization Plan
that meets the requirements of Section 5.2(a). Each updated U.S.
Commercialization Plan for a particular Product, once approved by the JEC, shall
become effective and supersede the previous U.S. Commercialization Plan for such
Product as of the date of such approval or at such other time decided by the
JEC. The JEC shall not approve a U.S. Commercialization Plan that is
inconsistent with or contradicts the terms of this Agreement or the Co-Promotion
Agreement (if any) without the written consent of BMS and EXEL, and in the event
of any inconsistency between the U.S. Commercialization Plan, on the one hand,
and this Agreement or the Co-Promotion Agreement (if any), on the other hand,
the terms of this Agreement or the Co-Promotion Agreement (if any), as the case
may be, shall prevail.

5.3 Diligent Commercialization. BMS (and EXEL with respect to a Co-Promotion
Product in the U.S.) shall use Diligent Efforts to Commercialize each Product in
each country in the Major Territory for each indication for which it receives
Regulatory Approval; provided, however, that: (a) [*] shall [*] to Co-Promote a
Co-Promotion Product for [*]; and (b) [*] shall [*] to actively promote XL184
for [*]. For clarity, the foregoing [*] subsection 5.3(b) shall [*] use Diligent

 

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Efforts to make available for sale any Co-Developed Product in the event that
Regulatory Approval for such Co-Developed Product has been obtained [*].

5.4 Option to Co-Promote.

(a) In General. BMS hereby grants to EXEL the first and exclusive option (a
“Co-Promotion Option”) to co-promote each Co-Developed Product in the U.S. in
accordance with a co-promotion agreement (the “Co-Promotion Agreement”) to be
negotiated in good faith by the Parties [*] subsequent to EXEL’s exercise of the
Co-Promotion Option with respect to a particular Co-Developed Product.

(b) Exercise. BMS shall give EXEL prompt written notice (the “Co-Promotion
Notice”) of the [*], and shall provide with such notice: (i) the anticipated
date of Launch of the Co-Developed Product in the U.S.; and (ii) the
then-current Global Commercialization Strategy and U.S. Commercialization Plan
(as created pursuant to Section 5.2(b)), including budgets relating to the
commercialization activities set forth under such plan. EXEL may exercise its
Co-Promotion Option with respect to such Co-Developed Product by written notice
to BMS no later than [*] after EXEL receives a Co-Promotion Notice. A
Co-Developed Product for which EXEL timely exercises its Co-Promotion Option may
be referred to from time to time as a Co-Promotion Product. BMS and EXEL shall
continue to share Operating Profits (or Losses) in accordance with Sections 5.5
and 8.2 with respect to each Co-Developed Product, regardless whether EXEL
exercises or does not exercise its Co-Promotion Option with respect to any
Co-Developed Product.

(c) Co-Promotion Agreement. The Co-Promotion Agreement will include the specific
terms set forth in Exhibit 5.4(c), along with additional terms and conditions
customary in the industry for an agreement of this type. In the event of any
inconsistency between the terms of this Agreement and the terms of the
Co-Promotion Agreement, the terms of this Agreement shall prevail.

(d) Termination of Co-Promotion Rights Due to Financial Trigger. In the event
that EXEL’s Cash Reserves fall below Eighty Million Dollars ($80,000,000), EXEL
shall notify BMS within [*] and shall discuss with BMS the corresponding
situation. Upon receipt of any such notice, or upon the filing by EXEL of
financial statements with the Securities and Exchange Commission that show
EXEL’s Cash Reserves to be below Eighty Million Dollars ($80,000,000), then BMS
shall have the right, upon delivery of written notice to EXEL, to terminate
EXEL’s Co-Promotion and profit-share rights with respect to one or more
Co-Promotion Products; provided, however, that EXEL may automatically restore
its Co-Promotion and profit-share rights if EXEL can increase its Cash Reserves
to Eighty Million Dollars ($80,000,000) within ninety (90) days of receipt of
such notice. In the event EXEL’s rights to Co-Promote and profit-share have been
terminated, EXEL shall have no further responsibility for conducting new
activities or funding Development or Commercialization activities with respect
to the Co-Promotion Product, and shall complete any ongoing activities with
respect to the Co-Promotion Product, subject to reimbursement by BMS of one
hundred percent (100%) of any costs associated with such continuing activities
unless such work is transferred to BMS at the discretion of the JCC, and such
Co-Promotion Product shall become a Royalty-Bearing Product.

 

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5.5 Commercialization Costs. All costs and expenses incurred by BMS and EXEL in
connection with the Commercialization of each Co-Developed Product in the U.S.
shall be included in the calculation of Operating Profit (or Losses) for such
Product, and shall be allocated between BMS and EXEL, in accordance with this
Section 5.5, and Sections 8.2 and 8.3. BMS shall bear all costs and expenses
incurred by the Parties in connection with the Commercialization of: (a) all
Products in the Royalty Territory; and (b) all Royalty-Bearing Products in the
U.S.

5.6 Commercialization Reports. With respect to each Co-Developed Product, BMS
shall keep the JCC fully informed regarding the progress and results of its
Commercialization activities and those of its Affiliates, sublicensees, and
Third Party contractors in the U.S. With respect to Royalty-Bearing Products,
BMS shall, on a [*] basis, BMS shall provide the JCC with a written report that
summarizes, in reasonable detail, all Commercialization activities performed
during the preceding [*] period, and compares such performance with the goals
and timelines set forth in the Global Commercialization Strategy and (as
appropriate) the U.S. Commercialization Plan (if applicable). BMS shall also
promptly provide any additional Information regarding the Commercialization of
Products reasonably requested by the JCC or by EXEL. For clarity, each of BMS
and EXEL will provide [*] updates to the JCC with respect to its
Commercialization activities relating to the Co-Promotion Product in the U.S.

5.7 Standards of Conduct. Each Party shall perform, or shall ensure that its
Affiliates, sublicensees and Third Party contractors perform, all
Commercialization activities in a good scientific and ethical business manner
and in compliance with applicable laws, rules and regulations.

5.8 Sales Force Training. BMS shall develop and conduct training programs
specifically relating to the Products for its sales representatives. BMS agrees
to utilize such training programs on an ongoing basis to assure a consistent,
focused promotional strategy.

 

6. MANUFACTURING

6.1 Clinical and Commercial Supply. Any costs and expenses incurred by either
BMS or EXEL in carrying out Manufacturing shall be: (a) in the event that such
expenses relate to Manufacture for use of a Co-Developed Product for Development
use in the Co-Development Territory, treated as Development Costs; (b) in the
event that such expenses relate to Manufacture for use of a Co-Developed Product
for Commercial sale in the U.S., treated as Allowable Expenses; and (c) in all
other cases, reimbursed one hundred percent (100%) by BMS. Prior to the transfer
under Section 6.2 of the Manufacturing technology for the XL281, EXEL shall
Manufacture, or arrange with a Third Party for the Manufacture of, such XL281
Product for the clinical supply of the Exelixis Clinical Trials relating to such
XL281 Product. After the completion of EXEL’s transfer under Section 6.2 of the
Manufacturing technology for a given Product, BMS shall Manufacture, or arrange
with Third Parties for the Manufacture of, such Products (in bulk and finished
form) for use in Development and Commercialization. BMS shall at all times be
the Lead Party with respect to manufacturing process development as such
activities relate to Manufacturing.

6.2 Transfer of Manufacturing Right.

(a) Within [*] after the Original Effective Date, EXEL shall disclose (and
provide copies, as applicable) to either BMS or a Third Party manufacturer
reasonably acceptable to

 

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXEL (which election shall be made by BMS) all Information Controlled by
Exelixis that is related to the Manufacturing of the Products and is reasonably
[*] to enable BMS or such Third Party manufacturer (as appropriate) to
Manufacture such Products.

(b) BMS and/or its Third Party manufacturer shall use any Information
transferred pursuant to Section 6.2(a) solely for the purpose of Manufacturing
Products containing such Products for use by EXEL or BMS under this Agreement,
and for no other purpose.

(c) BMS acknowledges and agrees that EXEL may condition its agreement to
transfer of any Manufacturing technology or Information to a Third Party
manufacturer on the execution of a confidentiality agreement between such Third
Party manufacturer and EXEL that contains terms substantially equivalent to
those of Article 10 of this Agreement.

 

7. LICENSES; INTELLECTUAL PROPERTY

7.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Clinical Development and Commercialization.

(i) EXEL hereby grants to BMS a co-exclusive, revenue-bearing license under the
Exelixis Licensed Know-How to clinically develop, make, have made, use, sell,
offer for sale and import Co-Developed Products in the U.S. EPC hereby grants to
BMS a co-exclusive, revenue-bearing license under the Exelixis Licensed Patents
to clinically develop, make, have made, use, sell, offer for sale and import
Co-Developed Products in the U.S.

(ii) EXEL hereby grants to BMS an exclusive (subject to EXEL’s right to conduct
Exelixis Clinical Trials and work under the Backup Programs pursuant to this
Agreement), royalty-bearing license under the Exelixis Licensed Know-How to
clinically develop, make, have made, use, sell, offer for sale and import:
(A) Royalty-Bearing Products in the U.S.; and (B) Products in the Royalty
Territory. EPC hereby grants to BMS an exclusive (subject to EXEL’s right to
conduct Exelixis Clinical Trials and work under the Backup Programs pursuant to
this Agreement), royalty-bearing license under the Exelixis Licensed Patents to
clinically develop, make, have made, use, sell, offer for sale and import:
(A) Royalty-Bearing Products in the U.S.; and (B) Products in the Royalty
Territory.

(iii) The licenses granted to BMS in Sections 7.1(a)(i) and (ii) under the
Existing Exelixis Patents shall [*]. As a result, in EXEL’s conduct of the
Backup Program for XL184 pursuant to Section 2.12(b), EXEL shall [*]. In
addition, if BMS conducts the Program Backup with respect to XL184 pursuant to
Section 2.12(c), BMS shall [*], and EXEL shall determine in good faith [*]. If
EXEL determines that [*], then BMS and EXEL shall [*]. Furthermore, EXEL shall
(subject to its [*] obligations [*]) use commercially reasonable efforts to [*].

 

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Co-Branding.

(i) Exelixis Marks.

(1) Exelixis Marks. In the U.S., Japan and the Major European Countries, BMS and
EXEL anticipate using certain of EXEL existing corporate trademarks to identify
EXEL as a contributor to the discovery, Development and Commercialization of
Products (collectively, the “Exelixis Marks”). Provided such uses comply with
applicable laws and market practice in the U.S., the Exelixis Marks shall be
used on the Product label, packaging and promotional/marketing material, and
shall be displayed with equal prominence as the BMS corporate trademark (in
cases where such trademark is used). The Exelixis Marks existing as of the
Original Effective Date are set forth on Exhibit 7.1(b)(i).

(2) Trademark License Agreement. Within [*] after the Original Effective Date,
BMS and EXEL shall commence negotiations of a trademark license agreement
setting forth terms and conditions under which EXEL will grant to BMS a
royalty-free, non-exclusive license to use such Exelixis Marks solely in
connection with the Commercialization of the Products in the Territory and in a
manner consistent with Section 7.1(b)(i)(1) (the “Trademark License Agreement”).
Such Trademark License Agreement shall provide that: (A) in the event of
termination, BMS shall have the right to use existing materials and packaging
bearing such Exelixis Marks; (B) BMS may cease using any Exelixis Marks in the
event of a material breach by EXEL pursuant to Section 11.3(b) or any bankruptcy
or insolvency of EXEL; and (C) the Trademark License Agreement shall not in any
way alter the decision-making authority of BMS with respect to Commercialization
matters pursuant to this Agreement. and (D) there shall be no additional
consideration paid to EXEL (except as set forth in this Agreement) for the use
of such trademark.

(3) Arbitration. If BMS and EXEL do not agree upon the terms of the Trademark
License Agreement within [*] after the Original Effective Date, then either BMS
or EXEL may, by written notification to the other Party, submit the matter to
binding “baseball” arbitration to determine the terms of the Trademark License
Agreement as follows. Promptly following receipt of such notice, BMS and EXEL
shall meet and discuss in good faith and agree on an arbitrator to resolve the
issue, which arbitrator shall be neutral and independent of both BMS and EXEL,
shall have significant experience and expertise in trademark license agreements
for pharmaceutical products, and shall have some experience in mediating or
arbitrating issues relating to such agreements. If BMS and EXEL cannot agree on
such arbitrator within [*] of request by either BMS or EXEL for arbitration,
then such arbitrator shall be appointed by JAMS (formerly, the Judicial
Arbitration and Mediation Service) (“JAMS”), which arbitrator must meet the
foregoing criteria. Within [*] after an arbitrator is selected (or appointed, as
the case may be), each of BMS and EXEL will deliver to both the arbitrator and
the other Party a detailed written proposal setting forth its proposed terms for
the Trademark License Agreement (the “Proposed Terms” of the Party) and a
memorandum (the “Support Memorandum”) in support thereof, not exceeding ten
(10) pages in length. BMS and EXEL will also provide the arbitrator a copy of
this Agreement, as may be amended at such time. Within [*] after receipt of such
other Party’s Proposed Terms and Support Memorandum, each of BMS and EXEL may
submit to the arbitrator (with a copy to the other Party) a response to such
other Party’s Support Memorandum, such response not exceeding five (5) pages in
length. Neither BMS nor EXEL may have any other communications (either written
or oral) with the arbitrator

 

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

other than for the sole purpose of engaging the arbitrator or as expressly
permitted in this Section 7.1(b)(i)(3); provided that, the arbitrator may
convene a hearing if the arbitrator so chooses to ask questions of BMS and EXEL
and hear oral argument and discussion regarding each of BMS’ and EXEL’s Proposed
Terms. Within [*] after the arbitrator’s appointment, the arbitrator will select
one of the two Proposed Terms (without modification) provided by BMS and EXEL
that he or she believes is most consistent with the intention underlying and
agreed principles set forth in this Agreement and most accurately reflects
industry norms for a transaction of this type. The decision of the arbitrator
shall be final, binding, and unappealable and BMS and EXEL shall promptly enter
into a Trademark License Agreement having the terms set forth in the Proposed
Terms selected by the arbitrator. For clarity, the arbitrator must select as the
only method to determine the terms of the Trademark License Agreement one of the
two sets of Proposed Terms, and may not combine elements of both Proposed Terms
or take any other action. Except as expressly stated in this
Section 7.1(b)(i)(3), such arbitration shall be conducted in accordance with
JAMS’ Streamlined Arbitration Rules and Procedures then in effect.

(ii) Royalty-Bearing Products. Subject to Section 7.1(b)(i), BMS shall be solely
responsible for creating all packaging and promotional materials for the
Royalty-Bearing Products. BMS shall own all right, title and interest in and to
any and all such promotional materials, including all applicable copyrights,
trademarks (other than Exelixis’ name and logo), program names and domain names.

(iii) Advertising and Promotional Materials. Subject to Section 7.1(b)(i), BMS
shall create and the JCC shall review and approve the overall strategy with
respect to packaging and promotional materials for use in the U.S. with respect
to Co-Promotion Products. Subject to Section 7.1(b)(i), the JCC shall determine
the placement of the names and logos of the Parties in any promotional
materials. BMS shall own all right, title and interest in and to any and all
such promotional materials, including all applicable copyrights, trademarks
(other than EXEL’s name and logo), program names and domain names.

(c) Sublicensing. The licenses granted to BMS in Section 7.1(a)(i) are, subject
to Section 7.5(b), sublicenseable solely with the prior written consent of
Exelixis, which consent shall not be unreasonably withheld; provided that BMS
may engage contract service providers for the purpose of carrying out its
Development, Commercialization and Manufacturing activities pursuant to the
Collaboration without the prior consent of (or notice to) Exelixis. The licenses
granted to BMS in Section 7.1(a)(ii) shall be freely sublicenseable by BMS in
connection with the Development, Commercialization and/or Manufacturing of
Royalty Bearing Products.

(d) Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Licensed Know-How and Exelixis Patents except those expressly granted to BMS on
an exclusive basis under the terms of this Agreement. In addition,
notwithstanding the exclusive licenses granted to BMS pursuant to Section 7.1,
Exelixis retains the right under the Exelixis Licensed Patents and the Exelixis
Licensed Know-How to: (i) make, have made, use, and test Collaboration Compounds
solely for internal research purposes; (ii) clinically develop, make, have made
and use (and to sublicense (or otherwise enter into contractual arrangements
with) Third Parties to clinically develop, make or use) the Collaboration
Compound for the Exelixis Clinical Trials during the Exelixis Development
Period; or (iii) perform its obligations under any Approved Plan. To the extent
any Exelixis Licensed Patents are owned by EPC, EPC hereby grants EXEL an
exclusive,

 

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

fully-paid, royalty free license, with the right to grant sublicenses, under the
Exelixis Licensed Patents to perform and have performed the research tasks
assigned to EXEL pursuant to the Approved Plan.

7.2 Licenses to Exelixis.

(a) Clinical Development and Commercialization. Subject to the terms of this
Agreement, BMS hereby grants to Exelixis a co-exclusive, revenue-bearing license
under the BMS Licensed Patents and the BMS Licensed Know-How to clinically
develop, make, have made, use, sell, offer for sale and import the Co-Promotion
Product in the U.S.

(b) Sublicensing. The license granted to Exelixis in Sections 7.2(a) is, subject
to Section 7.5(b), sublicenseable solely with the prior written consent of BMS,
which consent shall not be unreasonably withheld.

(c) BMS Retained Rights. BMS retains all rights to use the BMS Licensed Know-How
and BMS Patents except those expressly granted to Exelixis on an exclusive basis
under the terms of this Agreement.

7.3 Mutual Covenants.

(a) BMS hereby covenants that BMS shall not (and shall ensure that any of its
permitted sublicensees shall not) use any Exelixis Licensed Know-How or Exelixis
Licensed Patents for a purpose other than that expressly permitted in
Section 7.1.

(b) Exelixis hereby covenants that Exelixis shall not (and shall ensure that any
of its permitted sublicensees shall not) use any BMS Licensed Know-How or BMS
Patents for a purpose other than that expressly permitted in Section 7.2.

7.4 No Additional Licenses. Except as expressly provided in Sections 7.1, 7.2,
and Article 11, nothing in this Agreement grants either Party any right, title
or interest in and to the intellectual property rights of another Party (either
expressly or by implication or estoppel).

7.5 Sublicensing.

(a) In General. Each Party shall provide the other Parties with the name of each
permitted sublicensee of its rights under this Article 7 and a copy of the
applicable sublicense agreement; provided that each Party may redact
confidential or proprietary terms from such copy, including financial terms. The
sublicensing Party shall remain responsible for each permitted sublicensee’s
compliance with the applicable terms and conditions of this Agreement.

(b) Right of First Refusal for Sublicense of Co-Promotion Rights. During the
Term, should Exelixis decide to sublicense its rights under Section 7.2(a) to
any Third Party, or should BMS decide to sublicense its rights under
Section 7.1(a) to any Third Party, then the Party desiring to grant such
sublicense (the “Sublicensing Party”) shall promptly notify the other Party (the
“Other Party”) in writing. The Other Party shall have a first and exclusive
right of negotiation to obtain from the Sublicensing Party such sublicense on
commercially reasonable terms. If the Other Party exercises this right by so
notifying the Sublicensing Party in writing within [*] of the

 

45

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

receipt of the Sublicensing Party’s notice, the Parties shall negotiate in good
faith for [*] (the “Negotiation Period”) from the date the Sublicensing Party
receives such notice from the Other Party to arrive at commercially reasonable
terms (including any applicable royalty rate or other consideration) of an
agreement for such a sublicense. If mutual agreement is not reached during the
Negotiation Period, then the Sublicensing Party shall be free to pursue a Third
Party sublicensee, subject to Sections 7.1(c) and 7.2(b), as applicable;
provided, however, that the Sublicensing Party may not grant a sublicense to
such Third Party on terms more favorable to such Third Party (taking into
consideration the overall aggregate of economic factors) than those which the
Sublicensing Party last offered to the Other Party; and provided further that in
the event that no such sublicense to a Third Party occurs for a period of [*]
subsequent to the expiration of the Negotiation Period described above, then the
terms of this Section 7.5(b) shall once again apply to any proposed sublicense
by the Sublicensing Party (i.e., as if the Negotiation Period had never
occurred).

7.6 Ownership.

(a) {Intentionally left blank.}

(b) The inventorship of all Sole Inventions and Joint Inventions shall be
determined under the U.S. patent laws.

(c) BMS shall own the entire right, title and interest in and to any and all of
its Sole Inventions, and Patents claiming only such Sole Inventions (and no
Joint Inventions) (“Sole Invention Patents”). As between EXEL and EPC, EPC shall
own the entire right, title and interest in ant to any and all of Sole Invention
Patents of EXEL and/or EPC. EXEL hereby assigns to EPC its entire right, title
and interest in and to its Sole Invention Patents. BMS and Exelixis shall be
joint owners in and to any and all Joint Inventions, provided that, as between
EXEL and EPC, EPC shall be the joint owner of any and all Patents claiming such
Joint Inventions (“Joint Invention Patents”), and EXEL hereby assigns to EPC its
entire right, title and interest in and to its Joint Invention Patents. BMS and
Exelixis (EPC for Joint Invention Patents and EXEL for other Joint Inventions)
as joint owners each shall have the right to exploit and to grant licenses under
such Joint Inventions, and where exercise of such rights require, under the laws
of a country, the consent of the other Party, with the consent of the other
Party (such consent not to be unreasonably withheld, delayed or conditioned)
unless otherwise specified in this Agreement.

(d) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

(e) The Parties acknowledge and agree that this Agreement shall be deemed to be
a “Joint Research Agreement” as defined under 35 U.S.C. 103(c).

7.7 Disclosure. Each Party shall submit a written report to the JEC no less
frequently than within [*] of the end of each [*] describing any Sole Invention
or Joint Invention arising during the prior [*] in the course of the
Collaboration or thereafter in accordance with this Agreement which it believes
may be patentable or at such earlier time as may be necessary to preserve
patentability of such invention. Each Party shall provide to the other Parties
such assistance and execute such documents as are reasonably necessary to permit
the filing and prosecution of such

 

46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

patent application to be filed on such Sole Invention or Joint Invention, or the
issuance, maintenance or extension of any resulting Patent.

7.8 Patent Prosecution and Maintenance; Abandonment.

(a) Joint Patent Committee.

(i) Establishment & Meetings. Promptly after the Original Effective Date (as
defined in the TGR5 License Agreement), the Parties shall establish a committee
(the “Joint Patent Committee” or “JPC”). The JPC shall be composed of at least
(1) representative from each of BMS and EXEL, at least one of which shall be a
patent counsel for such Party. Each such Party may change its representative(s)
by giving the other such Party at least [*] prior written notice. The JPC shall
meet within [*] after the Original Effective Date (as defined in the TGR5
License Agreement), and once per [*] thereafter, or as may be requested by
either Party as necessary, by teleconference, videoconference or in person (as
determined by the JPC).

(1) Duties. As between EXEL and EPC, EXEL shall carry out the day-to-day
responsibility for filing, prosecution and maintenance on behalf of EPC under
Sections 7.1 through 7.9. Promptly after the Original Effective Date (as defined
in the TGR5 License Agreement), [*] shall oversee (subject to Sections
7.8(b)(ii), (iv) and (v) below) the preparation, filing, prosecution (including
any interferences, reissue proceedings and reexaminations) and maintenance of
all [*] Patents, [*] Patents Controlled by [*], and [*] Patents that in each
case are [*] (the “[*] Patents”), provided that, unless otherwise agreed by the
Parties, such responsibilities shall be carried out by: (A) [*] by [*] the [*],
unless there exists [*] of [*] and [*]; (B) [*] by [*], but only in the case
where [*] described in subsection (A) had [*] of [*]; or (C) [*] in conjunction
with [*] described in the preceding subsection (A) or (B), as applicable. [*],
or [*], shall provide [*] with an update of the filing, prosecution and
maintenance status for each of the [*] Patents on a periodic basis, and shall
use commercially reasonable efforts to consult with and cooperate with [*] with
respect to the filing, prosecution and maintenance of the [*] Patents, including
providing [*] with drafts of proposed filings to allow [*] a reasonable
opportunity for review and comment before such filings are due. [*], or [*],
shall provide to [*] copies of any papers relating to the filing, prosecution
and maintenance of the Exelixis Prosecuted Patents promptly upon their being
filed and received.

(2) Decisions. Subsequent to the Original Effective Date (as defined in the TGR5
License Agreement), in the event of a dispute between the Parties with regard to
the preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of any [*] Patent, the matter
shall be promptly referred to the [*] of EXEL and [*] for BMS. If these two
(2) individuals are unable to resolve the dispute promptly, then the matter
shall be promptly elevated to the [*] of EXEL and the [*] of BMS. If these two
(2) individuals are unable to resolve the dispute promptly, then, subject to
Sections 7.8(a)(i)(3), 7.8(a)(i)(4), 7.8(a)(ii), [*] of the ROR Collaboration
Agreement, and [*] of the ROR Collaboration Agreement, [*] shall have the final
decision, except if such decision: (A) conflicts with the terms of the
Agreement; (B) would result in [*] described in [*] or a [*] of the [*]; or
(C) materially impacts [*] prosecution of Patents that [*] a [*], in which case
of subsection 7.8(a)(i)(2)(A) - (C), [*] shall have the final decision.

 

47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(3) Limitation on Subsection 7.8(a)(i)(2)(B). If [*] reasonably believes that
filing a new patent application covering a [*] (other than the [*] of a [*])
would result in potential claims [*] for [*], and if [*] disputes with [*] that
such patent application should be filed, then such dispute shall be discussed as
described in the first two (2) sentences of Section 7.8(a)(i)(2), and, if still
unresolved, shall be arbitrated pursuant to Section [*] of the ROR Collaboration
Agreement, and [*] shall not have the right to exercise its final-decision
making authority pursuant to Subsection 7.8(a)(i)(2)(B) unless the dispute is
resolved in [*] favor.

(4) Limitation on Subsection 7.8(a)(i)(2)(C). [*] hereby covenants that it shall
not, without the prior written consent of [*] (which shall not be unreasonably
delayed or conditioned), during the term of this Agreement, [*] the
decision-making authority granted to [*] pursuant to Subsection 7.8 (a)(i)(2)(C)
[*] that is [*] existing as of the Original Effective Date or [*]. Furthermore,
if [*] the decision-making authority granted to [*] pursuant to Subsection 7.8
(a)(i)(2)(C) [*] by [*], [*] or [*], and such [*] is [*] or [*] a [*] that is
[*], then [*] and [*] shall agree, pursuant to Section [*] of the ROR
Collaboration Agreement, on [*] the decision-making authority granted to [*]
pursuant to Subsection 7.8 (a)(i)(2)(C).

(ii) Abandonment. In no event shall [*] knowingly permit any of the [*] Patents
to be abandoned in any country, or elect not to file a new patent application
claiming priority to a patent application within the [*] Patents either before
such patent application’s issuance or within the time period required for the
filing of an international (i.e., Patent Cooperation Treaty), regional
(including European Patent Office) or national application, without [*] written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
or [*] otherwise first being given an opportunity to assume full responsibility
[*] for the continued prosecution and maintenance of such [*] Patents or the
filing of such new patent application. Accordingly, [*], or [*], shall provide
[*] with notice of the allowance and expected issuance date of any patent within
the [*] Patents, or any of the aforementioned filing deadlines, and [*] shall
provide [*] with prompt notice as to whether [*] desires [*] to file such new
patent application. In the event that [*] decides either: (A) not to continue
the prosecution or maintenance of a patent application or patent within the [*]
Patents in any country; or (B) not to file such new patent application requested
to be filed by [*], [*] shall provide [*] with notice of this decision at least
[*] prior to any pending lapse or abandonment thereof, and [*] shall thereafter
have the right to assume responsibility for the filing, prosecution and
maintenance of such patent or patent application. In the event that [*] assumes
such responsibility for such filing, prosecution and maintenance, [*] shall no
longer have the responsibility for such filing, prosecution and maintenance of
such patent applications and patents, and [*] shall cooperate as reasonably
requested by [*] to facilitate control of such filing, prosecution and
maintenance by [*]. In the case where [*] takes over the filing, prosecution or
maintenance of any patent or patent application as set forth above, such patent
or patent application shall [*] be [*] the [*], and [*] shall [*] such patent or
patent application.

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 7.8 (a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissues and
reexaminations) and maintenance of all Sole Invention Patents Controlled by BMS.
BMS shall provide to EXEL copies of any papers relating to the filing,
prosecution and maintenance of the Sole Invention Patents Controlled by BMS
promptly upon their being filed and received.

 

48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv) Patent Term Extension. EXEL and BMS shall each cooperate with each another
and shall use commercially reasonable efforts in obtaining patent term extension
(including any pediatric exclusivity extensions as may be available) or
supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, [*] shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent owned by EPC contains claims that cover compounds that are not
Collaboration Compounds (such compounds, “Separable Compounds”), EXEL shall have
the right to separate any claims that cover such Separable Compounds (and not
Collaboration Compounds) and to file such claims in a separate application
(e.g., a continuation, continuation-in-part, or divisional application). EXEL
shall notify BMS in writing prior to separating such claims, and such separation
shall be at EXEL’s sole expense.

(b) Payment of Prosecution Costs. BMS shall bear the out-of-pocket expenses
(including reasonable fees for any outside counsel, but not EXEL’s inside
counsel fees) associated with the filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of:
(X) [*]; and (Y) the [*], provided that if any [*] is part of a patent
application or patent that covers other inventions that are [*], then BMS and
EXEL shall mutually agree upon an appropriate allocation of the expenses so that
BMS does not bear any portion of the [*] attributable to such other inventions.

(c) Payment of Expenses for Joint Inventions. EXEL and BMS shall mutually agree
on the percentage of expenses that each of BMS and EXEL shall bear with respect
to Joint Inventions for which the cost of filing, prosecuting or maintaining
such Joint Invention is not the responsibility of either BMS or EXEL under
Section 7.8(b) hereof (which, in the absence of any other agreement between the
Parties, shall be divided [*]).

(d) Non-payment of Expenses.

(i) If either BMS or EXEL elects not to pay its share of any expenses with
respect to a Patent covering a Joint Invention in a given country under any of
Sections 7.8(b) or (c) (each, a “Joint Patent”), such Party shall inform such
other Party in writing not less than [*] before any relevant deadline (or, in
the event of a shorter period in which to respond to a patent office, as soon as
reasonably practicable), and, if such other Party assumes the expenses
associated with the Joint Patent, then the assuming Party [*] and such other
Party shall [*].

(ii) If either BMS or EPC is the assignee or owner of a Patent (other than a
Joint Patent) that is licensed to such other Party under any of Sections 7.1 or
7.2, and such owning Party elects not to pay its share of expenses pursuant to
Sections 7.8(b) or 7.8(c) in a given country, such owning Party shall inform
such other Party in writing not less than [*] before any relevant deadline (or,
in the event of a shorter period in which to respond to a patent office, as soon
as reasonably practicable). If such other Party assumes the expenses associated
with the Patent in such country, then the assuming Party [*] and the owning
Party shall [*].

(iii) If either BMS or EPC is the licensee of a Patent (other than a Joint
Patent) under any of Sections 7.1 or 7.2, and such Party elects not to pay its
share of expenses

 

49

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

pursuant to Sections 7.8(b) or 7.8(c) in a given country, such Party shall
inform such other Party (in the case of EPC is the licensee, EPC or EXEL shall
inform BMS, and in the case BMS is the licensee, BMS shall inform EXEL) in
writing not less than [*] before any relevant deadline (or, in the event of a
shorter period in which to respond to a patent office, as soon as reasonably
practicable) (such Patent(s) in such countries, as identified in such notice,
being a “[*]”), and [*] under such Sections 7.1 or 7.2, as applicable, with
respect to the relevant Patent in such country, provided that [*]. It is also
understood that such licensee shall be offered the opportunity to assume its
share of the responsibility for the costs of filing, prosecution and maintenance
of any Patent(s) claiming priority directly or indirectly from any such [*]
Right, and that where such expenses are assumed by such licensee, it shall be
afforded all the rights and licenses as provided under this Agreement for the
licensed Patents (other than the [*]) with respect to such Patent(s) claiming
priority directly or indirectly from any such [*].

(e) Notwithstanding Sections 7.8(b), (c) and (d), any costs incurred by the
Parties associated with the filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of a U.S. Patent in the
Exelixis Prosecuted Patents or the BMS Licensed Patents shall, solely to the
extent such Patent claims the use, manufacture, or sale of a Co-Promotion
Product, be included as an element of Allowable Expenses.

(f) Each of BMS and EXEL shall provide to such other Party, on a [*] basis, a
patent report that includes the serial number, docket number and status of each
Patent for which such Party has the right to direct the filing, prosecution and
maintenance and which covers a Sole Invention (in the case of [*]) or Joint
Invention. BMS and EXEL through their patent counsel shall discuss as
appropriate (but not more than [*]) ways in which to allocate such out-of-pocket
expenses in an appropriate, cost-effective manner consistent with the purposes
of this Agreement and Exelixis’ obligations to Third Parties.

(g) BMS’ right to file, prosecute and maintain any Exelixis Existing Patents
covering XL184 shall be subject to any right to file, prosecute and maintain
such Patents by GSK then in existence.

7.9 Enforcement of Patent Rights.

(a) Enforcement of Exelixis Sole Patents.

(i) Enforcement by [*]. In the event that management or in-house counsel for any
Party becomes aware of a suspected infringement by a Third Party of a Patent
claiming a Sole Invention owned by EPC that claims the composition of matter
(including formulation), manufacture or use of one or more Products that is
being Developed or Commercialized using Diligent Efforts and which is
co-exclusively or exclusively licensed to BMS under Section 7.1 (for purposes of
this Section 7.9(a)(i) only, an “Exelixis Sole Patent”), such Party shall notify
the other Parties promptly, and following such notification, the Parties shall
confer. As between EXEL and EPC, EXEL shall carry out the patent enforcement
action on behalf of EPC under this Section 7.9, and shall pay costs and expenses
on behalf of EPC in connection therewith. Each of BMS and EXEL shall provide the
same level of disclosure to the other Party’s in-house counsel concerning
suspected infringement of an Exelixis Sole Patent as such Party would provide
with respect to suspected infringement of its own issued Patent or an
exclusively licensed

 

50

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

issued Patent claiming a product it is developing or commercializing independent
of this Agreement. Where such suspected infringement involves such Third Party’s
development, manufacture, use or sale of a product directed against an
Identified Target of a Product, [*] shall have the right, but shall not be
obligated, to bring an infringement action against any such Third Party or to
defend such proceedings at its own expense, in its own name and entirely under
its own direction and control. [*] shall reasonably assist [*] (at [*] expense)
in such actions or proceedings if so requested, and SEP shall lend its name to
such actions or proceedings if requested by [*] or required by law, and [*]
shall hold [*] harmless from any liability incurred by [*] arising out of any
such proceedings or actions at [*] request. [*] have the right to participate
and be represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope, or adversely
affects the enforceability, of any such [*] Sole Patent may be entered into by
[*] without the prior consent of [*] (such consent not to be unreasonably
withheld, delayed or conditioned).

(ii) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 7.9(a)(i) and so notifies [*],
or where [*] (or any other party other than [*] who is licensed under such [*]
Sole Patent) otherwise desires to bring an action or to defend any proceeding
directly involving an [*] Sole Patent, then [*] may bring such action or defend
such proceeding at its own expense, in [*] own name and entirely under its own
direction and control; provided that [*] must confer with [*] with respect to
any such action or proceeding and obtain the prior written consent of [*] to
commence such action or proceeding, such consent not to be unreasonably
withheld, delayed or conditioned; provided further, that with respect to any [*]
Sole Patent that is a Patent listed or listable in the FDA’s Orange Book (or
foreign equivalent(s) of such Patent or the FDA’s Orange Book) by [*] (a
“Listable Patent”), if [*] fails to consent to any such action or proceeding,
the Royalty Term for any Product that is claimed in such [*] Sole Patent shall
in no event be diminished by any failure to enforce such [*] Sole Patent. [*]
shall reasonably assist [*] (at [*] expense) in any action or proceeding being
prosecuted or defended by [*], if so requested by [*] or required by law, and
[*] shall hold [*] harmless from any liability incurred by [*] arising out of
any such proceedings or actions. [*] shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope, or adversely
affects the enforceability, of a Listable Patent, may be entered into by [*]
without the prior consent of [*] (such consent not to be unreasonably withheld,
delayed or conditioned).

(b) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by [*]. In the event that management or in-house counsel for any
Party becomes aware of a suspected infringement of a Patent claiming a Joint
Invention that pertains to the composition of matter (including formulation),
manufacture or use of one or more Products that is being developed or
commercialized using Diligent Efforts and which is co-exclusively or exclusively
licensed to BMS under Section 7.1 (a “Joint Product Patent”), such Party shall
notify the other Parties promptly, and following such notification, the Parties
shall confer. Each of BMS and EXEL shall provide the same level of disclosure to
the other Party’s in-house counsel concerning suspected infringement of a Joint
Product Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed

 

51

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

issued Patent claiming a product it is developing or commercializing independent
of this Agreement. [*] shall have the right, but shall not be obligated, to
bring an infringement action or to defend such proceedings at its own expense,
in its own name and entirely under its own direction and control. [*] shall
reasonably assist [*] (at [*] expense) in such actions or proceedings if so
requested, and [*] shall lend its name to such actions or proceedings if
requested by [*] or required by law, and [*] shall hold [*] harmless from any
liability incurred by [*] arising out of any such proceedings or actions. [*]
have the right to participate and be represented in any such suit by its own
counsel at its own expense. No settlement of any such action or defense which
restricts the scope or affects the enforceability of a Joint Product Patent may
be entered into by [*] without the prior consent of [*] (such consent not to be
unreasonably withheld, delayed or conditioned).

(2) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 7.9(b)(i)(1) and so notifies
[*], or for any other enforcement by [*] of a Joint Product Patent which is
co-exclusively or exclusively licensed to [*] under Section 7.1, then [*] may
bring such action or defend such proceeding at its own expense, in [*] own name
and entirely under its own direction and control; provided that [*] must confer
with [*] with respect to any such action or proceeding and obtain the prior
written consent of [*] to commence such action or proceeding, such consent not
to be unreasonably withheld, delayed or conditioned; provided further, that with
respect to any Joint Product Patent that is a Listable Patent, if [*] fails to
consent to any such action or proceeding, the Royalty Term for any Product that
is claimed in such Joint Product Patent shall in no event be diminished by any
failure to enforce such Joint Product Patent. [*] shall reasonably assist [*]
(at [*] expense) in any action or proceeding being prosecuted or defended by
[*], if so requested by [*] or required by law, and [*] shall hold [*] harmless
from any liability incurred by [*] arising out of any such proceedings or
actions. [*] shall have the right to participate and be represented in any such
suit by its own counsel at its own expense. No settlement of any such action or
defense which restricts the scope or affects the enforceability of a Joint
Product Patent may be entered into by [*] without the prior consent of [*] (such
consent not to be unreasonably withheld, delayed or conditioned).

(ii) Other Joint Patents.

(1) Enforcement by [*]. In the event that management or in-house counsel for any
Party becomes aware of a suspected infringement of a Patent that claims a Joint
Invention but is not a Joint Product Patent (an “Other Joint Patent”), such
Party shall notify the other Parties promptly, and following such notification,
the Parties shall confer. Each of BMS and EXEL shall provide the same level of
disclosure to the other Party’s in-house counsel concerning suspected
infringement of an Other Joint Patent as such Party would provide with respect
to suspected infringement of its own issued Patent or an exclusively licensed
issued Patent claiming a product it is developing or commercializing independent
of this Agreement. [*] shall have the right, but shall not be obligated, to
prosecute an infringement action or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. [*]
shall reasonably assist [*] (at [*] expense) in such actions or proceedings if
so requested, and [*] shall lend its name to such actions or proceedings if
requested by [*] or required by law, and [*] shall hold [*] harmless from any
liability incurred by [*] arising out of any such proceedings or actions. [*]
have the right to participate and be represented in any such suit by its own
counsel at its own expense. No settlement of any such action or defense which
restricts the scope or affects the

 

52

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

enforceability of an Other Joint Patent may be entered into by [*] without the
prior consent of [*] (such consent not to be unreasonably withheld, delayed or
conditioned).

(2) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 7.9(b)(ii)(1) and so notifies
[*], then [*] may bring such action or defend such proceeding at its own
expense, in [*] own name and entirely under its own direction and control;
provided that [*] must confer with [*] with respect to any such action or
proceeding and obtain the prior written consent of [*] to commence such action
or proceeding, such consent not to be unreasonably withheld, delayed or
conditioned; provided further, that with respect to any Other Joint Patent that
is a Listable Patent, if [*] fails to consent to any such action or proceeding,
the Royalty Term for any Product that is claimed in such Other Joint Patent
shall in no event be diminished by any failure to enforce such Other Joint
Patent. [*] shall reasonably assist [*] (at [*] expense) in any action or
proceeding being prosecuted or defended by [*], if so requested by [*] or
required by law, and [*] shall hold [*] harmless from any liability incurred by
[*] arising out of any such proceedings or actions. [*] shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense. No settlement of any such action or defense which restricts the scope
or affects the enforceability of an Other Joint Patent may be entered into by
[*] without the prior consent of [*] (such consent not to be unreasonably
withheld, delayed or conditioned).

(c) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either BMS or EXEL brings such an action or defends such a
proceeding under this Section 7.9 and subsequently ceases to pursue or withdraws
from such action or proceeding, it shall promptly notify such other Party and
such other Party (in the case of EXEL, on behalf of EPC) may substitute itself
for the withdrawing Party under the terms of this Section 7.9 (including such
prior written consent as provided for under this Section 7.9) at its own
expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 7.9 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith, including attorneys fees. If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be
shared in proportion to the total such costs and expenses incurred by each
Party. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be [*].

(iii) Patent Enforcement in the U.S. Notwithstanding any cost allocations set
forth in Sections 7.9(a) and (b), and notwithstanding the allocation of
recoveries set forth in Section 7.9(c)(ii): (A) any costs incurred by either
Party in connection with actions taken under this Section 7.9 against suspected
infringement by a Third Party in the U.S. that involves such Third Party’s
development, manufacture, use or sale of a product reasonably likely to
materially affect sales of a Co-Promoted Product shall be [*]; and (B) any
recoveries received by either Party in connection with such actions shall, [*].

(d) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available

 

53

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

pediatric extensions) or periods under national implementations of Article
10.1(a)(iii) of Directive 2001/EC/83, and all international equivalents), BMS
shall use commercially reasonable efforts consistent with its obligations under
applicable law (including any applicable consent order) to seek, maintain and
enforce all such data exclusivity periods available for the Products. With
respect to filings in the FDA Orange Book (and foreign equivalents) for issued
patents for a Product, upon request by BMS (and at BMS’ expense), Exelixis shall
provide reasonable cooperation to BMS in filing and maintaining such Orange Book
(and foreign equivalent) listings.

(e) No Action in Violation of Law. None of the Parties shall be required to take
any action pursuant to this Section 7.9 that such Party reasonably determines in
its sole judgment and discretion conflicts with or violates any court or
government order or decree applicable to such Party.

(f) Notification of Patent Certification. [*] shall notify and provide [*] with
copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of an Patent licensed to [*] hereunder pursuant to a Paragraph
IV Patent Certification by a third party filing an Abbreviated New Drug
Application, an application under §505(b)(2) or other similar patent
certification by a third party, and any foreign equivalent thereof. Such
notification and copies shall be provided to [*] by [*] as soon as practicable
and at least within [*] after [*] receives such certification, and shall be sent
by facsimile and overnight courier to the address set forth below:

[*]

7.10 {Intentionally left blank.}

7.11 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Collaboration
infringes the intellectual property rights of such Third Party, each Party shall
give prompt written notice to the other Parties of such claim, and following
such notification, the Parties shall confer on how to respond.

7.12 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 7.

 

8. COMPENSATION

8.1 Upfront Payment; License Payments.

(a) BMS shall pay Exelixis an upfront payment of One Hundred Ninety-Five Million
Dollars ($195,000,000) within [*] after the Original Effective Date. Such
payment shall be noncreditable and nonrefundable.

(b) BMS shall pay Exelixis a license fee of (i) [*] on or before [*], and
(ii) [*] on or before [*]. Such payments shall be noncreditable and
nonrefundable.

 

54

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.2 Profit Sharing in the U.S. The terms and conditions of this Section 8.2
shall govern each Party’s rights and obligations with respect to Operating
Profits (or Losses) relating to each Co-Developed Product in the U.S. For
clarity, Exelixis shall have no right to share Operating Profits, and, except as
set forth in Section 8.3(a)(iii) below, no obligation to bear any Operating
Losses, in each case pursuant to this Section 8.2, with respect to (x) any
Royalty-Bearing Product in the U.S.; or (y) any Product in the Royalty
Territory, and in each case Exelixis shall instead be entitled to receive from
BMS royalties pursuant to Section 8.5.

(a) Basic Concept. The Parties shall share equally all Operating Profits and all
Operating Losses (as applicable) for each Co-Developed Product in the U.S.
Specifically, the Net Sales of such Product in the U.S. shall be allocated first
to reimburse each Party for fifty percent (50%) of its Allowable Expenses for
such Product in the U.S., and any remaining sums, shall be Operating Profit or
Operating Loss (as applicable), which shall be shared fifty percent (50%) by
each Party. The JFC will determine future financial flows regarding the sharing
of Operating Profits and Allowable Expenses consistent with the first sentence
of this Section 8.2(a) and with each Party’s then existing tax and transfer
pricing policies.

(b) [*]. If Exelixis elects [*] Co-Developed Product (a “[*]”), then, solely
during the period in which BMS is actually promoting such Product [*], BMS shall
receive [*] (such [*], the “[*]”) of Operating Profits (or Losses) for such
Product (resulting in [*] for such Product to [*] during such period). The
Parties agree that the Co-Promotion Agreement shall contain a mechanism by which
the Parties shall [*]. The Co-Promotion Agreement shall also contain a
mechanism, similar to that described in Section 8.11(b), for arbitrating any
disputes if the Parties are unable to mutually agree on [*] for such Product.

(c) Commercialization Overruns. If the Allowable Expenses for Commercialization
activities exceed the amounts budgeted for all such activities in the applicable
Annual Commercialization Plan (and taking into account any amendments to such
Annual Commercialization Plan and Budget that may be approved during a calendar
year) by more than [*] (calculated for all costs incurred over such calendar
year for all budgeted activities), such excess Allowable Expenses (each, a
“Commercialization Overrun”) shall be borne by [*] and such excess Allowable
Expenses shall be [*]. Notwithstanding the foregoing, in the event and to the
extent that such Commercialization Overrun was [*], or did not [*], then such
Commercialization Overrun shall be [*], as the case may be.

8.3 Calculation and Payment of Profit or Loss Share.

(a) Reports and Payments in General. With respect to each Co-Developed Product,
each Party shall report to the other Party, within [*] after the end of each
quarter, with regard to Net Sales and Allowable Expenses incurred by such Party
(including any Allowable Expenses incurred by a Party prior to Regulatory
Approval of such Product) for such Product during such quarter in the U.S. Each
such report shall specify in reasonable detail all deductions allowed in the
calculation of such Net Sales and all expenses included in Allowable Expenses,
and, if requested by a Party, any invoices or other supporting documentation for
any payments to a Third Party that individually exceed [*] (or such other amount
approved by the JFC) shall be promptly provided. Within [*] after the end of
each quarter (or for the last quarter in a year, [*] after the end of such
quarter), the Parties shall reconcile all Net Sales and Allowable Expenses to
ascertain

 

55

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

whether there is an Operating Profit or an Operating Loss and payments shall be
made as set forth in paragraphs (i) and (ii) below, as applicable.

(i) If there is an Operating Profit for such quarter, then BMS shall reimburse
Exelixis for Allowable Expenses incurred by Exelixis in such quarter and shall
pay to Exelixis, subject to Sections 3.8(b) and 8.2(b), an amount equal to fifty
percent (50%) of the Operating Profit for such quarter; or

(ii) If there is an Operating Loss for such quarter, then, subject to
Section 3.8(b), the Party that has borne less than its share of the Operating
Loss in such quarter shall make a reconciling payment to the other Party to
assure that each Party bears its share of such Operating Loss during such
quarter.

(iii) In the event that Exelixis has borne Allowable Expenses, or has made
reconciling payments to BMS relating to Allowable Expenses pursuant to clause
(ii) above, with respect to a Co-Developed Product which becomes a
Royalty-Bearing Product, then BMS shall reimburse Exelixis for such Allowable
Expenses during the calendar quarter in which such Co-Developed Product becomes
a Royalty-Bearing Product.

(b) Last Calendar Quarter. No separate payment shall be made for the last
quarter in any year. Instead, at the end of each such year, a final
reconciliation shall be conducted by comparing the share of Operating Profit (or
Loss) to which a Party is otherwise entitled for such year pursuant to
Section 8.2 against the sum of all amounts (if any) previously paid or retained
by such Party for prior quarters during such year, and the Parties shall make
reconciling payments to one another no later than [*] after the end of such
quarter, if and as necessary to ensure that each Party receives for such year
its share of Operating Profits and bears its share of Operating Losses in
accordance with Section 8.2.

8.4 Milestone Payments to EPC.

(a) Development and Regulatory Milestones.

(i) For each Royalty-Bearing Product that is an XL281 Product, and with respect
to [*], BMS shall make the milestone payments set forth below to EPC within [*]
after the first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to such Royalty-Bearing Product. All
such milestone payments made by BMS to EPC hereunder shall be noncreditable and
nonrefundable.

 

Event

   Milestone Payment

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

56

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

(ii) For each Royalty-Bearing Product that contains or comprises XL184 [*], BMS
shall make the milestone payments set forth below to EPC within [*] after the
first achievement of each indicated event by BMS or any of its Affiliates or
sublicensees with respect to such Royalty-Bearing Product. No milestones shall
be payable for events already achieved at the time of a Product Opt-Out by EXEL.
All such milestone payments made by BMS to Exelixis hereunder shall be
noncreditable and nonrefundable.

 

Event

   Milestone Payment

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

57

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

* 

[*]

(b) Commercial Milestones. BMS shall make the milestone payments set forth below
to EPC after first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to each of: (i) an XL184 Product; and
(ii) an XL281 Product. Each milestone payment shall be made by BMS in three
(3) equal installments, with the first installment due and payable [*] after the
end of the [*] in which such milestone event is met. BMS shall pay the second
installment to EPC on [*] if, at the time [*], the sales threshold level that
initially triggered the payment obligation (the “Sales Threshold”) was
maintained or exceeded for the [*]. Otherwise, the second installment shall be
deferred until [*], provided that [*]. BMS shall pay the third installment to
EPC on [*] if, at the time [*], the Sales Threshold was maintained for [*].
Otherwise, the third installment shall be deferred until [*], provided that the
[*]. All such milestone payments made by BMS to EPC hereunder shall be
noncreditable and nonrefundable, and shall be paid only twice, once with respect
to an XL184 Product (collectively), and once with respect to an XL281 Product
(collectively).

 

Event

   Milestone Payment

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

* [*].

 

** [*].

(c) Milestone Payment Restrictions. Each milestone payment set forth in
Section 8.4(a) shall be paid [*].

(d) Payments with Respect to Program Backups. Milestone payments for a Program
Backup to a Product shall [*] and, in such event, will be payable [*]. For
clarity, in the event that a [*] milestones set forth above, and [*], then:
(i) such [*] milestones shall be due and payable with respect to such Program
Backup [*]; and (ii) in the event that the [*] that were paid with respect to
the [*], such milestones shall be [*] (or [*], if applicable) has [*] and will
be payable [*].

 

58

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e) [*]. Where milestones are payable for the achievement of [*] with respect to
a Royalty-Bearing Product, such [*] such milestone payment [*].

8.5 Royalty Payments to EPC.

(a) Sales of XL281 Products. For each Royalty-Bearing Product that is an XL281
Product, [*], BMS shall pay to EPC royalties on Net Sales of such Product by BMS
(or its Affiliates or sublicensees) in the Territory at a royalty rate
determined by aggregate Net Sales in the Territory of such Product in a calendar
year as follows:

 

Calendar year Net Sales of XL281 Products or all Backup Programs that relate to

XL184 and that are Royalty-Bearing Products in the Territory

   Royalty Rate

First $[*]

   [*]%

Portion above $[*] and up to and including $[*]

   [*]%

Portion above $[*]

   [*]%

For clarity, Net Sales shall be [*]. All royalty payments made by BMS to EPC
hereunder shall be noncreditable and nonrefundable, except in the event that an
audit pursuant to Section 8.18 confirms that BMS had overpaid royalties to EPC,
in which case such overpayment shall be credited against future royalties due to
EPC (or, in the event that such audit takes place subsequent to the Royalty
Term, such overpayment shall be refunded to BMS).

(b) Sales of Products Containing or Comprising XL184. For each Product
containing or comprising XL184 during the applicable Royalty Term, BMS shall pay
to EPC royalties on Net Sales of such Product by BMS (or its Affiliates or
sublicensees) as follows:

(i) For aggregate Net Sales outside the U.S. of such Product in a calendar year,
BMS shall pay the following royalty rate:

 

Calendar year, Net Sales of XL184 Product Outside the U.S.

   Royalty Rate

First $[*]

   [*]%

Portion above $[*] and up to and including $[*]

   [*]%

Portion above $[*]

   [*]%

 

59

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) For aggregate Net Sales inside the U.S. of each XL184 Product that is a
Royalty-Bearing Product in a calendar year, BMS shall pay the following royalty
rate:

 

Calendar year, Net Sales of Royalty-Bearing Product Containing or Comprising
XL184

in the U.S.

   Royalty Rate  

First $[*]

     [ *]% 

Portion above $[*] and up to and including $[*]

     [ *]% 

Portion above $[*] and up to and including $[*]

     [ *]%* 

Portion above $[*]

     [ *]%* 

 

* [*].

8.6 Third Party Royalties for Products in the Royalty Territory and
Royalty-Bearing Products in the U.S.

(a) [*] Third Party royalties owed with respect to either a Product in the
Royalty Territory or a Royalty-Bearing Product in the U.S., on intellectual
property that: (i) [*]; or (ii) is intellectual property that: (A) [*] from a
Third Party prior to the Original Effective Date and [*]; and (B) [*]. Subject
to Section 8.6(b) and Section 8.7, [*] Third Party royalties owed on
intellectual property in connection with the development and commercialization
of a Product [*]; provided that each Party shall bear all Third Party royalties
arising from any infringing activities by such Party prior to the Original
Effective Date.

(b) BMS may deduct from the royalties it would otherwise owe to EPC pursuant to
Section 8.5 for a particular Product, an amount equal to [*] of all royalties
payable to a Third Party in consideration for rights [*] for the manufacture,
use or sale of such Product, up to a maximum deduction of [*] of the royalties
due EPC for such Product.

8.7 [*]. During the applicable Royalty Term for a particular Royalty-Bearing
Product, if the Patents claiming the composition of matter of such
Royalty-Bearing Product have expired, and if any Third Parties are: (a) [*] in
any given country in any year; and (b) such [*] in such country for such year
are, [*]:

(i) [*], but [*] of the [*] in such country, then [*]; or

(ii) [*] of the [*], then [*].

8.8 Limitation on Deductions. Notwithstanding anything to the contrary in this
Agreement, the operation of Section 8.6 and Section 8.7 for a given Product,
whether singularly or in combination with each other, shall not [*].

 

60

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.9 Quarterly Payments and Reports. All royalties due under Section 8.5 shall be
paid quarterly, on a country-by-country basis, within [*] of the end of the
relevant quarter for which royalties are due. BMS shall provide to EPC within
[*] after the end of each quarter a report that summarizes the Net Sales of a
Royalty-Bearing Product during such quarter, provided that to the extent
additional information is reasonably required by EPC and/or EXEL to comply with
its obligations to any of its licensors, the Parties shall work together in good
faith to timely compile and produce such additional information. Such reports
shall also include detailed information regarding the calculation of royalties
due pursuant to Section 8.5, including allowable deductions in the calculation
of Net Sales of each Royalty-Bearing Product on which royalties are paid, and,
to the extent Section 8.7 is applicable, the calculation of sales and market
share (by volume) of Generic Products.

8.10 Term of Royalties. EPC’s right to receive royalties under Section 8.5 shall
expire on a country-by-country and Royalty-Bearing Product-by-Royalty-Bearing
Product basis upon the later of: (a) [*]; or (b) [*] (the “Royalty Term”). Upon
the expiration of the Royalty Term with respect to a Royalty-Bearing-Product in
a country, BMS shall have a fully- paid- up perpetual license under
Section 7.1(a)(ii) for the making, using, selling, offering for sale and
importing of such Royalty-Bearing-Product in such country.

8.11 Sales of [*] Product Against [*].

(a) In General. The Parties recognize that the exclusivity provisions set forth
in Article 9 may allow for situations where BMS or EXEL is [*] and such product
[*] (each such product, a “[*]”). If BMS or EXEL asks the JEC to determine
whether [*], the JEC shall determine whether [*] using [*] (or any other [*]
reasonably acceptable to BMS and EXEL). If such [*] are [*] then the JEC shall
determine if the [*] of such [*] is due to the [*] or if such [*] is due to the
[*]. If the [*] of such [*], then the JEC shall determine the extent to which
sales of such [*]. The Party commercializing such [*]: (i) a [*] (as determined
by the JEC); and (ii) (A) in the case of BMS [*], and (B) in the case of [*].
[*] would be [*].

(b) Disputes. If the JEC cannot agree: (i) whether [*]; (ii) on the [*];
(iii) whether such [*]; (iv) if the [*] is due to the [*] (or a combination
thereof); (v) the degree to [*]; or (vi) on the [*] as if such Party were [*]
with respect to any [*] in the U.S., then, in each case, at the election of
either BMS or EXEL, such dispute must be finally resolved through binding
arbitration by JAMS in accordance with its Streamlined Arbitration Rules and
Procedures in effect at the time the failure arises, except as modified in this
Agreement and applying the substantive law specified in Section 14.2. Either BMS
or EXEL may initiate arbitration under this Section 8.11(b) by written notice to
the other Party of its intention to arbitrate, and such notice shall specify in
reasonable detail the nature of the dispute. For each arbitration: (A) each of
BMS and EXEL shall submit to the arbitrator its proposal for resolving such
dispute, with such proposal based on the applicable commercial and scientific
factors discussed by the JEC; (B) the arbitrator shall select the proposal that
is the most commercially and scientifically reasonable; and (C) such proposal
shall become the applicable JEC determination. Notwithstanding anything to the
contrary, the arbitrators will not have the ability to change the terms of
either Party’s proposal. The award of the arbitrator shall be final and judgment
upon such an award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such an award and order
of enforcement. The arbitration proceedings shall be conducted at such location
as shall be determined by the

 

61

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Arbitrator. BMS and EXEL agree that they shall share equally the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator. Each of BMS
and EXEL shall bear its own attorneys’ fees and associated costs and expenses.

8.12 Payment Method. All payments due under this Agreement to EPC shall be made
by bank wire transfer in immediately available funds to an account designated by
EPC. All payments hereunder shall be made in Dollars.

8.13 Taxes. EPC shall pay any and all taxes levied on account of all payments it
receives under this Agreement. If laws or regulations require that taxes be
withheld, BMS shall: (a) deduct those taxes from the remittable payment; (b) pay
the taxes to the proper taxing authority; and (c) send evidence of the
obligation together with proof of tax payment to EXEL within [*] following that
tax payment. The JFC shall discuss appropriate mechanisms for minimizing such
taxes to the extent possible in compliance with applicable law.

8.14 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to EPC in Dollars based on the Dollar reported sales for the quarter
(translated for such country per Statement of Financial Standards No. 52),
unless otherwise mutually agreed.

8.15 Sublicenses. In the event BMS grants any permitted licenses or sublicenses
to Third Parties to sell Products that are subject to royalty payments under
Section 8.5, BMS shall have the responsibility to account for and report sales
of any Product by a licensee or a sublicensee on the same basis as if such sales
were Net Sales by BMS. BMS shall pay to EPC (or cause the licensee or
sublicensee to pay to EPC, with BMS remaining responsible for any failure of the
licensee or sublicensee to pay amounts when due under this Agreement):
(a) royalties on such sales as if such sales of the licensee or sublicensee were
Net Sales of BMS or any of its Affiliates; and (b) milestones payments pursuant
to Section 8.4 based on the achievement by such licensee or sublicensee of any
milestone event contemplated in such Sections as if such milestone event had
been achieved by BMS or any of its Affiliates hereunder. Any sales by BMS’
Affiliates and sublicensees of BMS or such sublicensee’s Affiliates, in each
case to Third Parties, shall be aggregated with sales by BMS for the purpose of
calculating the aggregate Net Sales in Sections 8.4 and 8.5.

8.16 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

8.17 Records. Each Party shall keep (and shall ensure that its Affiliates and
sublicensees shall keep) such records as are required to determine, in a manner
consistent with GAAP and this Agreement, the sums or credits due under this
Agreement, including Development Costs, Allowable Expenses and Net Sales. All
such books, records and accounts shall be retained by such Party until the later
of (a) [*] after the end of the period to which such books, records and accounts
pertain and (b) the [*] (or any extensions thereof), or for such longer period
as may be required by applicable law. Each Party shall require its sublicensees
to provide to it a report detailing the foregoing expenses and calculations
incurred or made by such sublicensee, which report shall be made

 

62

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

available to the other Party in connection with any audit conducted by such
other Party pursuant to Section 8.18.

8.18 Audits. Each Party shall have the right to have an independent certified
public accountant, reasonably acceptable to the audited Party, to have access
during normal business hours, and upon reasonable prior written notice, to
examine only those records of the audited Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
calendar year ending not more than [*] prior to such Party’s request, the
correctness or completeness of any report or payment made under this Agreement.
The foregoing right of review may be exercised [*]. Results of any such
examination shall be: (a) limited to information relating to the Products;
(b) made available to both Parties; and (c) subject to Article 10. The Party
requesting the audit shall bear the full cost of the performance of any such
audit, unless such audit discloses a variance to the detriment of the auditing
Party of more than [*] from the amount of the original report, royalty or
payment calculation, in which case the audited Party shall bear the full cost of
the performance of such audit. The results of such audit shall be [*].

8.19 Interest. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at a
rate equal to the lesser of: (a) [*] Rate as published by Citibank, N.A., New
York, New York, or any successor thereto, at 12:01 a.m. on the first day of each
quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

8.20 Non-Monetary Consideration. Neither Party shall sell a Product for any
consideration other than cash except on terms specified in the then approved
Annual Commercialization Plan. In the event a Party receives any non-monetary
consideration in connection with the sale of a Product, such Party’s payment
obligations under this Article 8 shall be based on the fair market value of such
other consideration. In such case, the selling Party shall disclose the terms of
such arrangement to the other Parties and the Parties shall endeavor in good
faith to agree on such fair market value.

8.21 Cross Border Transactions.

(a) In General. BMS and EXEL recognize that in certain territories, and in
particular in free trade regions, customers or other Third Parties may import
Product(s) purchased in one country for commercial sale or use in another. If
EXEL asks the JEC to determine whether Products purchased outside the U.S. are
being imported into the U.S. for such purpose, the JEC shall determine the level
that such importation is occurring using data obtained from a source reasonably
acceptable to EXEL and BMS. If such importation is [*] (i.e., [*], for [*]) then
the JEC shall [*].

(b) Disputes. If the JEC cannot agree whether such importation has [*], then, at
the election of either BMS or EXEL, such dispute must be finally resolved
through binding arbitration by JAMS in accordance with its Streamlined
Arbitration Rules and Procedures in effect at the time the failure arises,
except as modified in this Agreement and applying the substantive law specified
in Section 14.2. Either BMS or EXEL may initiate arbitration under this
Section 8.21(b) by written notice to such other Party of its intention to
arbitrate, and such notice shall specify in

 

63

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

reasonable detail the nature of the dispute. For each arbitration: (i) each of
BMS and EXEL shall submit to the arbitrator its proposal for resolving such
dispute (i.e., the final form of the equitable mechanism to adjust the
compensation of the Parties hereunder to offset the economic effect of cross
border transactions described in Section 8.21(a)), such proposal based on the
applicable business factors discussed by the JEC; (ii) the arbitrator shall
select the proposal that is the most commercially reasonable; and (iii) such
proposal shall become such equitable mechanism. Notwithstanding anything to the
contrary, the arbitrators will not have the ability to change the terms of
either Party’s proposal. The award of the arbitrator shall be final and judgment
upon such an award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such an award and order
of enforcement. The arbitration proceedings shall be conducted in such location
as shall be determined by the arbitrator. BMS and EXEL agree that they shall
share equally the cost of the arbitration filing and hearing fees, and the cost
of the arbitrator. Each of BMS and EXEL shall bear its own attorneys’ fees and
associated costs and expenses.

8.22 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either BMS or EPC or any report
required to be made by any Party shall be made to or by an Affiliate of that
Party if designated in writing by that Party as the appropriate recipient or
reporting entity.

 

9. EXCLUSIVITY

9.1 Collaboration Compounds. The Collaboration will be exclusive with respect to
the Development, Manufacture, and Commercialization of [*] that are intended to
[*] the Identified Targets, as described below.

(a) Prior to Commercialization. Subject to Sections 9.1(a)(i), 9.2 and 9.3, [*],
[*] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Collaboration any programs: (I) that [*]
that [*] of [*]; or (II) where [*] that [*] and [*] of [*], [*]; provided,
however, that, [*], the foregoing shall [*] (either alone or with a Third Party)
[*] of a [*] that [*]: (A) [*] that [*] and/or [*] a [*] that [*] of such [*],
[*] (B) [*] that is [*] or [*].

(i) [*] of a Product. Upon either (A) the [*] of the [*] Products [*] with
respect to [*] or [*]; (B) the [*] of [*] Products with respect to [*] or [*]
pursuant to Section [*]; or (C) the [*] of [*] or [*] pursuant to Section [*],
[*] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Collaboration programs to [*] that [*].

(b) Subsequent to Commercialization. Subject to Sections 9.2 and 9.3, subsequent
to the initial Commercialization of a Product, [*] (directly or indirectly, and
either with or without a bona fide collaborator) outside the scope of this
Collaboration any programs to identify, optimize and develop compounds that [*]
all of such Product’s Identified Target(s), in combination, [*], and any
commercialization subject to the following terms and conditions:

(i) Commercial Launch of [*]. [*] commercialize [*] the Collaboration, ([*]):
(A) that is [*] all of such Product’s Identified Target(s) in combination; or
(B) where [*] (any such product, a “[*]”), [*] with all such Identified
Target(s); or (Y) [*] with all such Identified Target(s).

 

64

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) [*]. In the event of any [*] that is permitted under Section 9.1(b)(i), the
Party ([*] the other Party [*]: (A) [*] subsequent to [*] with all such
Identified Target(s) and [*]

9.2 [*]. Notwithstanding anything to the contrary set forth in this Article 9,
if BMS or EXEL is engaged in research of a program [*], and compounds in such
program [*] Collaboration Compound, such Party shall [*].

9.3 Not Applicable to [*]. The restrictions and obligations in Sections 9.1, 9.2
and 9.4 shall not apply with respect to either BMS or EXEL for compounds that
are [*] (either with or without a bona fide collaborator), including without
limitation, in the case of EXEL, with respect to [*]; provided, however, that:
(a) [*]; and (b) if [*], and BMS and EXEL are [*], then EXEL and its Affiliates
shall [*].

9.4 [*]. In the event that, [*], a Party is either (A) [*] (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration any programs ([*]) that: (1) that are intended to
identify, optimize, develop and commercialize compounds that [*] Identified
Target(s), in combination, as a Collaboration Compound; or (2) where the
conducting Party [*] Identified Target(s), in combination, as a Collaboration
Compound [*] ([*]); or (B) commercializing [*], then the following terms and
conditions shall apply:

(a) In the event that a Party controls [*], such Party [*] using [*]; and
(y) [*], either:

(i) (A) in the case of [*], or (B) in the case of [*];

(ii) [*]; or

(iii) [*];

and in any case ((i), (ii) or (iii) above), provide written notice to the other
Parties of its decision with respect to the Section 9.4(a) above and use
Diligent Efforts to effect such decision as soon as practicable but in any case
no later than [*] subsequent to such written notice.

(b) In the event that a Party [*], where the [*], solely with respect to [*],
either:

(i) (A) in the case of [*], or (B) in the case of [*]; or

(ii) [*];

and in either case ((i) or (ii) above), provide written notice to the other
Parties of its decision with respect to this Section 9.4(b) and use Diligent
Efforts to effect such decision as soon as practicable but in any case no later
than [*] subsequent to such written notice.

(c) In the event that a Party [*], where the [*], the terms of
Section 9.1(b)(ii) shall apply as if [*].

 

65

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10. CONFIDENTIALITY

10.1 Nondisclosure of Confidential Information. For the purpose of this Article
10, unless otherwise set forth herein, EXEL and EPC shall be deemed collectively
as one (1) “Party” and shall be referred to as “Exelixis.” All Information
disclosed by one Party to the other Party pursuant to this Agreement, and,
subject to Section 10.6, Information that is generated in furtherance of the
Collaboration pursuant to this Agreement with respect to Collaboration Compounds
or Products (for so long as such Collaboration Compound or Product is not
removed from the Collaboration as a result of a Product specific termination
pursuant to Section 11.2 or Section 11.3), shall be “Confidential Information”
for all purposes hereunder. The Parties agree that during the period from the
Execution Date to the Original Effective Date, during term of this Agreement and
for a period of [*] thereafter, a Party receiving Confidential Information of
the other Party shall: (a) use Diligent Efforts to maintain in confidence such
Confidential Information (but not less than those efforts as such Party uses to
maintain in confidence its own proprietary industrial information of similar
kind and value) and not to disclose such Confidential Information to any Third
Party without prior written consent of the other Party (such consent not to be
unreasonably withheld, delayed or conditioned), except for disclosures made in
confidence to any Third Party under terms consistent with this Agreement and
made in furtherance of this Agreement or of rights granted to a Party hereunder;
and (b) not use such other Party’s Confidential Information for any purpose
except those permitted by this Agreement (it being understood that this
Section 10.1 shall not create or imply any rights or licenses not expressly
granted under Article 7 or Article 11 hereof).

10.2 Exceptions. The obligations in Section 10.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

10.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

 

66

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, or
exercise of its rights hereunder, to Affiliates, potential collaborators,
partners, and actual and potential licensees (including potential co-marketing
and co-promotion contractors, research contractors and manufacturing
contractors), research collaborators, potential investment bankers, investors,
lenders, and investors, employees, consultants, or agents, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 10.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by Section 10.3(e) above, each of whom prior
to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 10. In
addition, a copy of this Agreement may be filed by either Party with the
Securities and Exchange Commission in connection with any public offering of
such Party’s securities, in connection with such Party’s on-going periodic
reporting requirements under the federal securities laws, or as otherwise
necessary under applicable law or regulations. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic,
competitively sensitive, and trade secret information.

10.4 Termination of Prior Agreements. This Agreement terminates, as of the
Execution Date, the Confidential Disclosure Agreement between EXEL and BMS
effective as of [*] (such confidential disclosure agreement, the “Prior CDA”).
All Information exchanged between the Parties with respect to XL184 Products and
XL281 Products under the Prior CDA shall be deemed Confidential Information and
shall be subject to the terms of this Article 10.

10.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 10.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

10.6 Publications. Subject to Section 10.3, each Party agrees to provide the
other Party the opportunity to review any proposed disclosure which contains
Confidential Information of the other Party and would or may constitute an oral,
written or electronic public disclosure if made

 

67

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(including the full content of proposed abstracts, manuscripts or presentations)
which relate to any Inventions, or which otherwise may contain Confidential
Information, at least [*] prior to its intended submission for publication and
agrees, upon request, not to submit any such abstract or manuscript for
publication until the other Party is given a reasonable period of time to secure
patent protection for any material in such publication which it believes to be
patentable. Both Parties understand that a reasonable commercial strategy may
require delay of publication of information or filing of patent applications.
The Parties agree to review and consider delay of publication and filing of
patent applications under certain circumstances. The JDC or JCC (or the
Parties), as appropriate, shall review such requests and recommend subsequent
action. Subject to Section 10.3, neither Party shall have the right to publish
or present Confidential Information of the other Party which is subject to
Section 10.1. Nothing contained in this Section 10.6 shall prohibit the
inclusion of Confidential Information of the non-filing Party necessary for a
patent application, provided the non-filing Party is given a reasonable
opportunity to review the extent and necessity for its Confidential Information
to be included prior to submission of such patent application related to the
Collaboration. Any disputes between the Parties regarding delaying a publication
or presentation to permit the filing of a patent application shall be referred
to the JDC or JCC (or the Parties), as appropriate.

 

11. TERM AND TERMINATION

11.1 Term. For the purpose of this Article 11, unless otherwise set forth
herein, EXEL and EPC shall be deemed collectively as one (1) “Party” and shall
be referred to as “Exelixis.” This Agreement shall become effective on the
Effective Date and shall remain in effect until terminated in accordance with
Sections 11.2 or 11.3 or by mutual written agreement, or until the expiration of
all payment obligations under Article 8. The period of time between the Original
Effective Date until the expiration of this Agreement shall be deemed the
“Term”, provided that, for the time period between the Original Effective Date
and the Effective Date, the terms and conditions of the Collaboration Agreement
shall apply.

11.2 BMS’ Right to Terminate. BMS shall have the right to terminate this
Agreement [*] upon: (a) [*], in the event that such termination is [*] or
(b) [*], in the event that such termination is [*]. In any termination under
this Section 11.2, BMS shall remain responsible for its share of all Development
Costs and Allowable Expenses during the applicable [*] or [*] period.

11.3 Termination for Material Breach or Patent Challenge

(a) If either Party believes that the other is in material breach of this
Agreement (including any material breach of a representation or warranty made in
this Agreement), then the non-breaching Party may deliver notice of such breach
to the other Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches other than a failure to make a payment set forth
in Article 8, the allegedly breaching Party shall have [*] to cure such breach.
For any breach arising from a failure to make a payment set forth in Article 8,
the allegedly breaching Party shall have [*] to cure such breach.

(b) Subject to Section 11.3(c), if the Party receiving notice of breach fails to
cure such breach within the [*] or [*] period (as applicable), or the Party
providing the notice reasonably

 

68

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

determines that the proposed corrective plan or the actions being taken to carry
it out is not commercially practicable, the Party originally delivering the
notice may terminate this Agreement upon [*] advance written notice, provided,
that if the breach applies only to a given Product or to a given country, the
non-breaching Party may only terminate the breaching Party’s rights with respect
to such Product or such country; and provided further, that the failure of
Exelixis to cure, within [*] of BMS’ notice pursuant to Section 11.3(a), a
material breach by Exelixis of its obligations to pay Development Costs under
Article 3, or Operating Losses under Sections 8.2 and 8.3 with respect to an
XL184 Product, shall not give BMS any right to terminate this Agreement, but
shall give BMS the right, upon [*] advance written notice to Exelixis, to
terminate Exelixis’ right to Co-Develop and Co-Promote such XL184 Product and to
convert Exelixis’ profit-sharing rights in such XL184 Product to rights to
receive royalties under Section 8.5(b)(ii). In the event BMS converts Exelixis’
profit-sharing rights to rights to receive royalties pursuant to the foregoing,
(i) the terms of Section 11.5(d) shall apply with respect to such XL184 Product
as though Exelixis were the licensing Party, (ii) BMS shall have the right, in
addition to any other remedies that may be available to BMS, to offset any
Development Costs that were unpaid by Exelixis prior to such notice (or any
Losses that would otherwise have been shared by Exelixis prior to such notice)
against milestone payments and/or royalties that would otherwise have been
payable to Exelixis subsequent to such notice.

(c) If a Party gives notice of termination under Section 11.3(a) and the other
Party [*], or if a Party determines under Section 11.3(b) that [*], then the
issues of: (i) [*]; or (ii) [*], shall in any case [*]. If [*] it is [*], then
such termination shall be [*] if the breaching Party fails thereafter to cure
such breach in accordance with the [*] within the time period set forth in
Section 11.3(a) for the applicable breach following such [*]. If as a result of
such [*] it is [*], then [*].

(d) Termination for Patent Challenge. Exelixis may terminate this Agreement with
respect to a given Product in a given country if BMS or its Affiliates or
sublicensees, directly or indirectly, individually or in association with any
other person or entity, challenge the validity, enforceability or scope of any
Exelixis Licensed Patents that relate to such Product in such country; provided
that, if BMS, due to a Change of Control transaction, acquires control of a
company that is challenging, directly or indirectly, individually or in
association with another person or entity, the validity, enforceability or scope
of any Exelixis Licensed Patents, BMS shall have [*] from the date of such
acquisition to terminate such challenge to such Exelixis Licensed Patents before
Exelixis’ right to terminate under this Section 11.3(d) becomes effective. For
clarity, any dispute as to whether a given Patent is within the scope of
Exelixis Licensed Patents, such matter shall be subject to dispute resolution as
set forth in Section 14.3.

11.4 Survival; Effect of Termination.

(a) In the event of termination of this Agreement, the following provisions of
this Agreement shall survive: [*].

(b) In any event, termination of this Agreement shall not relieve the Parties of
any liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.

 

69

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.5 Licenses and Payments on Termination.

(a) Termination by BMS (Section 11.2). Subject to Section 11.5(e), if BMS
terminates this Agreement pursuant to Section 11.2 with respect to a particular
Product in any country, then the license granted to BMS under Section 7.1 shall
automatically terminate solely with respect to such Product in such country, and
BMS shall, and hereby does, grant to EPC a royalty-free license, with the right
to grant sublicenses, under the BMS Licensed Patents and BMS Licensed Know-How
to clinically develop, make, use, sell, offer for sale and import such Product
in such country. The license described in this Section 11.5(a) shall be
non-exclusive, except that it shall be exclusive with respect to the
manufacture, use and sale of such Products.

(b) Termination by Exelixis (Section 11.3). If this Agreement terminates
pursuant to Section 11.3 with respect to a particular Product in any country,
and BMS is the breaching Party, then the license granted to BMS under
Section 7.1 shall automatically terminate solely with respect to such Product in
such country, and BMS shall, and hereby does, grant to EPC a license, with the
right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country. The license described in this Section 11.5(b) shall be
non-exclusive, except that it shall be exclusive with respect to the
manufacture, use and sale of such Product. For Products (other than any XL184
Product) [*] prior to termination, or for any XL184 Product, the license
described in this Section 11.5(b) shall be fully-paid and royalty-free. For
Products (other than any XL184 Product) [*] prior to termination and that are
covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed Patent
in such country that, in either case, covers the Product or the manufacture, use
or sale of such Product, the license described in this Section 11.5(b) shall
bear a royalty of [*] of Exelixis’ Net Sales of such Product. For Products [*]
prior to termination and that are covered by a Valid Claim of an Exelixis
Licensed Patent or BMS Licensed Patent in such country that, in either case,
covers the Product or the manufacture, use or sale of such Product, the license
described in this Section 11.5(b) shall bear a royalty of [*] of Exelixis’ Net
Sales of such Product. BMS’ right to receive royalties under this
Section 11.5(b) shall expire on a country-by-country and Product-by-Product
basis upon the later of: (i) [*]; or (ii) [*], in either case, [*].

(c) Termination by BMS (Section 11.3). If this Agreement terminates pursuant to
Section 11.3 with respect to a particular Product in any country, and Exelixis
is the breaching Party, then the license granted to Exelixis under Section 7.2,
and to BMS under Section 7.1, shall automatically terminate solely with respect
to such Product in such country, and EXEL shall, and hereby does, grant to BMS a
license, with the right to grant sublicenses, under the Exelixis Licensed
Patents and Exelixis Licensed Know-How to clinically develop, make, use, sell,
offer for sale and import such Product in such country, EPC shall, and hereby
does, grant to BMS a license, with the right to grant sublicenses, under the
Exelixis Licensed Patents to clinically develop, make, use, sell, offer for sale
and import such Product in such country. The license described in this
Section 11.5(c) shall be non-exclusive, except that it shall be exclusive with
respect to the manufacture, use and sale of such Product. For Products [*] prior
to termination, the license described in this Section 11.5(c) shall be
fully-paid and royalty-free. For Products [*] prior to termination and that are
covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed Patent
in such country that, in either case, covers the Product or the manufacture, use
or sale of such Product, the license described in this Section 11.5(c) shall
bear a royalty of [*] of BMS’ Net Sales of such Product. For Products [*] prior
to termination and that are covered by a Valid Claim of an Exelixis Licensed

 

70

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Patent or BMS Licensed Patent in such country that, in either case, covers the
Product or the manufacture, use or sale of such Product, the license described
in this Section 11.5(c) shall bear a royalty of [*] of BMS’ Net Sales of such
Product. EPC’s right to receive royalties under this Section 11.5(c) shall
expire on a country-by-country and Product-by-Product basis upon the later of:
(i) [*]; or (ii) [*], in either case, [*].

(d) Transfers Related to Licenses. For each license granted under Sections
11.5(a) – 11.5(c), the licensing Party shall transfer via assignment, license or
sublicense to the licensee Party: (i) all Information reasonably necessary for
the development and commercialization of the Product to which such license
relates; (ii) [*] that specifically relate to such Product and that are in the
name of the licensing Party; (iii) [*] that specifically relate to such Product;
(iv) [*] by the licensing Party that specifically relate to such Product; and
(v) supplies of such Product (including any intermediates, retained samples and
reference standards), that, in each case ((i) through (v)) are existing and in
the Control of the licensing Party. Any such transfer(s) shall be [*] licensee
Party.

(e) Exception for Termination for [*]. The license granted to EPC under
Section 11.5(a) shall be of no force or effect with respect to any given Product
where [*] termination of Development and/or Commercialization of such Product
was due to [*]. For purposes of this Section 11.5(e), “[*]” means it is [*] or
[*] there [*]: (i) [*]; or (ii) the [*], such as during [*] a Product.
Notwithstanding anything to the contrary, this Section 11.5(e) shall not prevent
[*] from using its license in Section 11.5(a) to [*] that was terminated for
[*]. [*] shall provide [*] with all relevant data for such [*] but [*] to [*]
any [*] relating to such [*].

(f) Additional Effects of Termination.

(i) At-Will Transfer. In the event of any termination pursuant to Section 11.2,
[*]: (i) all Information relating to the Product, and all [*] with respect to
Product in [*] name; (ii) all [*] related to the Product, to the extent that
they may be [*]; (iii) all [*] related to the Product; and (iv) all supplies of
Product (including any intermediates, retained samples and reference standards)
that in each case are in [*] Control and that relate to the Product. [*] shall
take such other actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfer of rights hereunder to EPC
(or its sublicensees).

(ii) Breach Transfer. In the event of any termination pursuant to Section 11.3,
the breaching Party shall transfer and assign to the non-breaching Party (if BMS
is the breaching Party, to EPC or its sublicensees): (i) all Information
relating to the Product, and all [*] with respect to Product in the breaching
Party’s name; (ii) all [*] related to the Product, to the extent that they may
be [*]; (iii) all [*] related to the Product; and (iv) all supplies of Product
(including any intermediates, retained samples and reference standards) that in
each case are in the breaching Party’s Control and that relate to the Product.
The breaching Party shall take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to the non-breaching Party (if BMS is the breaching
Party, to EPC or its sublicensees).

11.6 Interim Supply. In the event of any termination pursuant to Section 11.2,
or Section 11.3 (where BMS is the breaching Party), at the written request of
EPC (or its sublicensee), BMS shall supply, or cause to be supplied, to EPC (or
such sublicensee) sufficient quantities of

 

71

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Product to satisfy EPC’s (or its sublicensee’s) requirements for Product for a
period of up to [*] following the effective date of termination, as EPC (or such
sublicensee) may require until EPC (or such sublicensee) can itself assume or
transition to a Third Party such manufacturing responsibilities; provided,
however that EPC (or such sublicensee) shall use Diligent Efforts to affect such
assumption (or transition) as promptly as practicable. Such supply shall be [*]
for such Product(s) with respect to development supply, and shall be [*] for
such Product(s) with respect to commercial supply. Any such supply will be made
pursuant to a supply agreement between the Parties with typical provisions
relating to quality, forecasting and ordering to forecast, force majeure and
product liability and indemnity. In the event that BMS has one or more
agreements with Third Party manufacturers with respect to the manufacture of a
Product, at EPC’s (or such sublicensee’s) request, BMS shall use commercially
reasonable efforts to transfer its rights and obligations under such
agreement(s) to EPC upon any such termination.

 

12. REPRESENTATIONS AND WARRANTIES AND COVENANTS

12.1 Mutual Authority. EXEL, EPC and BMS each represents and warrants to the
other Parties as of the Execution Date that: (a) it has the authority and right
to enter into and perform this Agreement, (b) this Agreement is a legal and
valid obligation binding upon it and is enforceable in accordance with its
terms, subject to applicable limitations on such enforcement based on bankruptcy
laws and other debtors’ rights, and (c) its execution, delivery and performance
of this Agreement shall not conflict in any material fashion with the terms of
any other agreement or instrument to which it is or becomes a party or by which
it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

12.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
7. Each Party agrees to provide promptly the other Parties with notice of any
such alleged breach or obligation to renew. As of the Execution Date, each Party
is in compliance in all material respects with any aforementioned agreements
with Third Parties.

(b) Each of EPC and BMS represents and warrants that it: (i) has the ability to
grant the licenses contained in or required by this Agreement; and (ii) is not
currently subject to any agreement with any Third Party or to any outstanding
order, judgment or decree of any court or administrative agency that restricts
it in any way from granting to another Party such licenses or the right to
exercise its rights hereunder.

(c) Each of EPC and BMS represents and warrants that: (i) it has not granted,
and covenants that it shall not grant after the Execution Date and during the
term of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to another Party hereunder (including the Exelixis Licensed Patents and
the BMS Licensed Patents, as the case may be) that is in conflict with the
rights (including the rights set forth in Article 7) or licenses granted or to
be granted (including any

 

72

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditional license rights) to another Party under this Agreement; and (ii) it
has not granted any lien, security interest or other encumbrance (excluding any
licenses) with respect to any of the intellectual property rights licensed to
another Party hereunder that would prevent it from performing its obligations
under this Agreement, or permitted such a lien, security interest or other
encumbrance (excluding any permitted licenses) to attach to the intellectual
property rights licensed to another Party hereunder, except for the security
interest that Exelixis granted to GSK with respect to XL184 and XL281 under the
Loan and Security Agreement dated as of October 28, 2002 between the Exelixis
and GSK, as amended, and the Patent Security Agreement and Mortgage dated as of
October 28, 2002 between the Exelixis and GSK, as amended, and except as
provided in Section 8.6(a).

12.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Collaboration Compounds: (a) the restrictions of this Agreement which apply to
the activities of a Party with respect to Collaboration Compounds shall apply
equally to the activities of such Affiliate; and (b) the Party affiliated with
such Affiliate shall assure, and hereby guarantees, that any intellectual
property developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 7) as if such
intellectual property had been developed by the Party.

12.4 Third Party Rights. Each of BMS and EXEL represents and warrants to the
other Party that, to its Knowledge as of the Execution Date, its performance of
work under the Collaboration as contemplated by this Agreement shall not
infringe the valid patent, trade secret or other intellectual property rights of
any Third Party. Each of BMS and EXEL represents and warrants to the other Party
that, to its Knowledge as of the Execution Date, it will not violate a
contractual or fiduciary obligation owed to such Third Party (including
misappropriation of trade secrets) by performing its work under the
Collaboration as contemplated by this Agreement.

12.5 Notice of Infringement or Misappropriation. Each of BMS and EXEL represents
and warrants to the other Party that, as of the Execution Date, it has received
no notice of infringement or misappropriation of any alleged rights asserted by
any Third Party in relation to any technology that such Party intends, as of the
Execution Date, to use in connection with the Collaboration.

12.6 HSR Act Filing; Effective Date.

(a) Effective Date. The Parties agree that the effective date of this Agreement
is December 18, 2008 (the “Original Effective Date”).

(b) Effect of HSR Act Filing on Rights & Obligations. If the exercise by BMS of
any of its rights under the Agreement, or the exercise by Exelixis of any of its
rights under the Agreement, requires the making of filings under the HSR Act, or
under any similar premerger notification provision in the European Union or any
other jurisdiction, then all rights and obligations directly related to the
exercise of such rights(s) (e.g., the corresponding license grants

 

73

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and corresponding payment obligations) [*], and each Party agrees to diligently
make any such filings and respond to any request for information to expedite
review of such transaction. Each Party shall be responsible for its own costs in
connection with such filing, except that BMS shall be [*].

(c) Resolution of Regulatory Authority Opposition. If the antitrust enforcement
authorities in the U.S. make a second request under the HSR Act, or any
antitrust enforcement authority in another jurisdiction commences an
investigation into the exercise by BMS of any of its rights, then the Parties
shall, in good faith, cooperate with each other and take reasonable actions to
attempt to: (i) resolve all enforcement agency concerns about the transaction
under investigation; and (ii) diligently oppose any enforcement agency
opposition to such transaction. In the event the enforcement agency files a
formal action to oppose the transaction, the Parties shall confer in good faith
to determine the appropriate strategy for resolving the enforcement agency
opposition, including where appropriate, [*], with the [*]. Notwithstanding the
foregoing, nothing in this Section 12.6 shall [*].

 

13. INDEMNIFICATION AND LIMITATION OF LIABILITY

13.1 Mutual Indemnification. For the purpose of this Article 13, unless
otherwise set forth herein, EXEL and EPC shall be deemed collectively as one
(1) “Party” and shall be referred to as “Exelixis.” Subject to Section 13.4,
each Party hereby agrees to indemnify, defend and hold harmless the other Party,
its Affiliates, and their respective directors, employees and agents from and
against any and all Third Party suits, claims, actions, demands, liabilities,
expenses and/or losses, including reasonable legal expenses and reasonable
attorneys’ fees (“Losses”) to the extent such Losses result from any: (a) breach
of warranty by the indemnifying Party contained in the Agreement; (b) breach of
the Agreement or applicable law by such indemnifying Party; (c) negligence or
willful misconduct of the indemnifying Party, its Affiliates or (sub)licensees,
or their respective directors, employees and agents in the performance of the
Agreement; and/or (d) breach of a contractual or fiduciary obligation owed by it
to a Third Party (including misappropriation of trade secrets).

13.2 Indemnification by BMS. Subject to Section 13.4, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[*] by BMS or its Affiliates, agents or sublicensees, except to the extent such
Losses result from any: (a) breach of warranty by Exelixis contained in the
Agreement; (b) breach of the Agreement or applicable law by Exelixis;
(c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Exelixis to a Third Party (including misappropriation of
trade secrets).

13.3 Certain Losses. Any Losses resulting from [*] by a Party or its Affiliates,
agents or sublicensees with respect to which neither Party owes an
indemnification obligation under Section 13.1 shall be [*], if incurred prior to
[*] to which such Loss relates; or (b) [*], if incurred after [*] to which such
Loss relates.

 

74

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.4 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Sections 13.1 or 13.2. A
condition precedent to each Indemnitee’s right to seek indemnification under
such Sections 13.1 or 13.2 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Loss (including the right to settle the claim solely
for monetary consideration); provided, that the indemnifying Party shall seek
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

Provided that an Indemnitee has complied with all of the conditions described in
subsections 13.4(a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 13.1 or 13.2 as
to such Loss shall be null and void.

13.5 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 13.1 AND 13.2, AND EXCEPT FOR BREACH OF SECTION
10.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS
NEGLIGENCE OR WILLFUL BREACH WITH REEPCCT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 12). FOR CLARITY, THE AMOUNT OF THE UPFRONT PAYMENTS AND
LICENSE FEE PAYMENTS DESCRIBED IN SECTION 8.1 MAY SERVE AS A MEASURE OF

 

75

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

A REMEDY IN THE EVENT OF A BREACH WITH REEPCCT TO EXELIXIS’ REPRESENTATIONS AND
WARRANTIES IN ARTICLE 12.

13.6 Collaboration Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 12 ABOVE, BMS
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES WITH REEPCCT TO ANY COMPOUNDS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY BMS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO EXELIXIS PURSUANT TO THE TERMS OF
THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE 12 ABOVE, EXELIXIS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH REEPCCT TO ANY COMPOUNDS OR INFORMATION (AND ANY PATENT RIGHTS
OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY EXELIXIS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO BMS PURSUANT TO THE TERMS OF THE
AGREEMENT.

 

14. MISCELLANEOUS

14.1 Dispute Resolution. For the purpose of Sections 14.1 through 14.3, unless
otherwise set forth herein, EXEL and EPC shall be deemed collectively as one
(1) “Party” and shall be referred to as “Exelixis.” Unless otherwise set forth
in this Agreement and excluding in particular any dispute described in
Section 14.3 (which will be handled exclusively in accordance with
Section 14.3), any dispute over matters within the authority of the JEC pursuant
to Article 2 (which will be handled exclusively in accordance with
Section 2.6(c)), and any dispute handled pursuant to Section 7.1(b)(i)(3),
Section 7.5(b), Section 8.11(b) or Section 8.21(b), in the event of any dispute,
controversy or claim arising out of, relating to or in connection with any
provision of the Agreement, the Parties shall try to settle their differences
amicably between themselves first, by referring the disputed matter to the
Party’s respective Executive Officers. Any Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other Party,
and, within [*] after such notice, such Executive Officers shall meet for
attempted resolution by good faith negotiations. If such Executive Officers are
unable to resolve such dispute within [*] of their first meeting for such
negotiations, any Party may seek to have such dispute resolved in any U.S.
federal or state court of competent jurisdiction and appropriate venue,
provided, that if such suit includes a Third Party claimant or defendant, and
jurisdiction and venue with respect to such Third Party appropriately resides
outside the U.S., then in any other jurisdiction or venue permitted by
applicable law.

14.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules.

 

76

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.3 Patents and Trademarks; Equitable Relief.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the research, development, manufacture, use or sale of
any Product; or (ii) any trademark rights related to any Product, shall in each
case be submitted to a court of competent jurisdiction in the territory in which
such Patent or trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 10) need not be resolved
through the procedure described in Section 14.1 but may be immediately brought
in a court of competent jurisdiction.

14.4 Entire Agreement; Amendments. This Agreement, the license agreement (for
the discovery, development and commercialization of compounds that agonize the
target known as TGR5) and that is dated as of October 8, 2010 and amended and
restated as of Effective Date (the “TGR5 License Agreement”), the collaboration
agreement (for the discovery, development and commercialization of compounds
that antagonize the target known as ROR) and that is dated as of October 8, 2010
and amended and restated as of Effective Date (the “ROR Collaboration
Agreement”) set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth in this
Agreement, the TGR5 License Agreement, and the ROR Collaboration Agreement. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.

14.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Exelixis or BMS from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

14.6 Bankruptcy.

(a) For the purpose of this Section 14.6, EXEL and EPC shall be deemed
collectively as one (1) “Party” and shall be referred to as “Exelixis.” All
rights and licenses granted under or pursuant to this Agreement, including
amendments hereto, by each Party to the other Party are, for all purposes of
Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses of rights to
intellectual property as defined in Title 11. Each Party agrees during the term
of this Agreement to create and maintain current copies or, if not amenable to
copying, detailed descriptions or other appropriate embodiments, to the extent
feasible, of all such intellectual property. If a case is commenced by or
against either Party (the “Bankrupt Party”) under Title 11, then, unless and
until

 

77

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

this Agreement is rejected as provided in Title 11, the Bankrupt Party (in any
capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall, at the election of the Bankrupt Party made
within sixty (60) days after the commencement of the case (or, if no such
election is made, immediately upon the request of the non-Bankrupt Party) either
(i) perform all of the obligations provided in this Agreement to be performed by
the Bankrupt Party including, where applicable, providing to the non-Bankrupt
Party portions of such intellectual property (including embodiments thereof)
held by the Bankrupt Party and such successors and assigns or otherwise
available to them or (ii) provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them immediately
upon the non-Bankrupt Party’s written request therefor. Whenever the Bankrupt
Party or any of its successors or assigns provides to the non-Bankrupt Party any
of the intellectual property licensed hereunder (or any embodiment thereof)
pursuant to this Section 14.6, the non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including under Title 11) in such event. The Parties agree
that they intend the foregoing non-Bankrupt Party rights to extend to the
maximum extent permitted by law and any provisions of applicable contracts with
Third Parties, including for purposes of Title 11, (i) the right of access to
any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of Products and (ii) the right to contract directly with any Third
Party described in (i) in this sentence to complete the contracted work. Any
intellectual property provided pursuant to the provisions of this Section 14.6
shall be subject to the licenses set forth elsewhere in this Agreement and the
payment obligations of this Agreement, which shall be deemed to be royalties for
purposes of Title 11.

14.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For

 

78

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, acts of terrorism, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe. The payment of
invoices due and owing hereunder shall in no event be delayed by the payer
because of a force majeure affecting the payer.

14.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

For EXEL:

   Exelixis, Inc.    210 East Grand Avenue    South San Francisco, CA 94080   
Attention: EVP and General Counsel With a copy to:    Cooley LLP    3175 Hanover
Street    Palo Alto, CA 94304    Attention: Marya A. Postner, Esq. For EPC:   
Exelixis Patent Company, LLC.    210 East Grand Avenue    South San Francisco,
CA 94080    Attention: VP, Legal Services With a copy to:    Cooley LLP    3175
Hanover Street    Palo Alto, CA 94304    Attention: Marya A. Postner, Esq. For
BMS:    Bristol-Myers Squibb Company    P.O. Box 4000    Route 206 and Province
Line Road    Princeton, NJ 08543-4000    Attention: Senior Vice President,
Strategic Transactions Group    Phone: 609-252-5333    Fax: 609-252-7212

 

79

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

With a copy to:    Bristol-Myers Squibb Company    P.O. Box 4000    Route 206
and Province Line Road    Princeton, NJ 08543-4000    Attention: Vice President
and Senior Counsel, Corporate and Business Development    Phone: 609-252-5328   
Fax: 609-252-4232

Furthermore, a copy of any notices required or given under Article 7 of this
Agreement shall also be addressed to the Vice President and Chief Intellectual
Property Counsel of BMS at the address set forth in Section 7.9(f).

14.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.

14.10 Assignment. For the purpose of this Section 14.10, EXEL and EPC shall be
deemed collectively as one (1) “Party.” Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other (such consent not to be unreasonably withheld, delayed or
conditioned), except a Party may make such an assignment without the other
Party’s consent to an Affiliate or to a Third Party successor to all or
substantially all of the business of such Party to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction;
provided that any such permitted successor or assignee of rights and/or
obligations hereunder is obligated, by reason of operation of law or pursuant to
a written agreement with the other Party, to assume performance of this
Agreement or such rights and/or obligations; and provided, further, that if
assigned to an Affiliate, the assigning Party shall remain jointly and severally
responsible for the performance of this Agreement by such Affiliate. Any
permitted assignment shall be binding on the successors of the assigning Party.
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 14.10 shall be null and void and of no legal effect.

14.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

14.12 Non-Solicitation of Employees. For the purpose of this Section 14.12, EXEL
and EPC shall be deemed collectively as one (1) “Party.” After the Original
Effective Date and during the term of this Agreement, each Party agrees that
neither it nor any of its divisions, operating groups or Affiliates shall
recruit, solicit or induce any employee of the other Party directly involved in
the activities conducted pursuant to this Agreement to terminate his or her
employment with such other Party and become employed by or consult for such
Party, whether or not such employee is a full-time employee of such other Party,
and whether or not such employment is pursuant to a written agreement or is
at-will. For purposes of the foregoing, “recruit”, “solicit” or “induce” shall
not be deemed to mean: (a) circumstances where an employee of a Party initiates
contact with the other Party or any of its Affiliates with regard to possible
employment; or (b) general

 

80

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

solicitations of employment not specifically targeted at employees of a Party or
any of its Affiliates, including responses to general advertisements.

14.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

14.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

14.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be construed against either Party on the
basis that the Party drafted this Agreement or any provision thereof. If the
terms of this Agreement conflict with the terms of any Exhibit, then the terms
of this Agreement shall govern. The official text of this Agreement and any
Exhibits hereto, any notice given or accounts or statements required by this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in English. In the event of any dispute concerning the construction or meaning
of this Agreement, reference shall be made only to this Agreement as written in
English and not to any other translation into any other language.

14.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.

Signature page follows.

 

81

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers. The date that this Agreement is signed shall
not be construed to imply that the document was made effective on that date.

 

BRISTOL-MYERS SQUIBB COMPANY     EXELIXIS, INC. By:   /s/ Graham R. Brazier    
By:   /s/ Michael M. Morrissey Title:   Vice President, Business Development    
Title:   President and CEO Date:   4/20/11     Date:   4/13/11 EXELIXIS PATENT
COMPANY, LLC.     By:   /s/ Michael M. Morrissey       Title:   President and
CEO       Date:   4/13/11      

 

82

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 1.40

List of Identified Target(s) for Each Collaboration Compound

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 3.5

List of Priority Documents to be provided to BMS by Exelixis

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 3.5(c)

Draft Transfer of Regulatory Obligations

TRANSFER OF OBLIGATIONS

 

THIS ADDENDUM DETAILS SPECIFIC RESPONSIBILITIES OF SPONSORS CODIFIED UNDER
SUBPART D OF PART 312 OF TITLE 21 OF THE US CODE OF FEDERAL REGULATIONS
{21 CFR 312 SUBPART D}.

IN ACCORDANCE WITH 21 CFR 312.52 ENTITLED ‘TRANSFER OF OBLIGATIONS TO A CONTRACT
RESEARCH ORGANIZATION’, THE FOLLOWING RESPONSIBILITIES ARE OFFICIALLY
TRANSFERRED TO AND MANAGED BY THE SPECIFIED ORGANIZATION.

     [ *]      [ *]      [ *]  A. GENERAL RESPONSIBILITIES {21 CFR 312.50}     
 

1. Ensuring the investigation is conducted in accordance with the general
investigational plan & protocol

      

2. Maintaining an effective IND with respect to the covered investigation

      

3. Ensuring that FDA is promptly informed of significant new adverse effects or
risks with respect to the drug.

      

4. Ensuring that all participating investigators are promptly informed of
significant new adverse effects or risks with respect to the drug.

       B. SELECTING QUALIFIED INVESTIGATORS AND MONITORS {21 CFR 312.53(a)
and (d)}       

1. Confirming that participating Investigators have satisfactory training and
experience

      

2. Confirming that monitors have satisfactory training and experience

      

3. Confirming that site personnel routinely conduct research in accordance with
Regulations governing GCP

       C. CONTROLLING INVESTIGATIONAL NEW DRUG {21 CFR 312.53(b)} *Addressed in
QA Agreement        [*]     

1. Warehousing investigational new drug

      

2. Releasing investigational new drug for clinical use

      

3. Shipping investigational new drug to clinical site

      

4. Returning unused investigational supply

       D. OBTAINING SIGNED REGULATORY DOCUMENTS {21 CFR 312.53(c)}       

1. Obtaining signed Form FDA 1572

      

2. Obtaining signed Curriculum Vitae (CV)

      

3. Obtaining certification of financial interest (signed Form FDA 3454 or
alternate Exelixis approved form)

       E. INFORMING INVESTIGATORS {21 CFR 312.55}       

1. Providing the Clinical Protocol to participating Investigators

      

2. Providing the Investigator’s Brochure to participating Investigators

      

3. Notifying investigators of new findings including IND Safety Reports (Serious
Adverse Events)

      

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

THIS ADDENDUM DETAILS SPECIFIC RESPONSIBILITIES OF SPONSORS CODIFIED UNDER
SUBPART D OF PART 312 OF TITLE 21 OF THE US CODE OF FEDERAL REGULATIONS
{21 CFR 312 SUBPART D}.

IN ACCORDANCE WITH 21 CFR 312.52 ENTITLED ‘TRANSFER OF OBLIGATIONS TO A CONTRACT
RESEARCH ORGANIZATION’, THE FOLLOWING RESPONSIBILITIES ARE OFFICIALLY
TRANSFERRED TO AND MANAGED BY THE SPECIFIED ORGANIZATION.

     [ *]      [ *]      [ *]  F. REVIEW OF ONGOING INVESTIGATIONS {21 CFR
312.56}       

1. Monitoring progress of the investigation

      

2. Securing compliance with the general investigational plan and protocol or
discontinuing drug shipment

      

3. Evaluating evidence relating to the safety and effectiveness of the drug as
obtained from the Investigator

      

4. Discontinuing the investigation if the drug presents an unreasonable and
significant risk to subjects; notifying FDA, all other applicable health
authorities, all IRBs and participating Investigators if such actions occur

       G. RECORDKEEPING AND RECORD RETENTION {21 CFR 312.57}       

1. MAINTAINING ADEQUATE RECORDS SHOWING RECEIPT, SHIPMENT OR DISPOSITION OF THE
INVESTIGATIONAL DRUG

      

2. MAINTAINING ADEQUATE RECORDS REGARDING FINANCIAL INTERESTS IN COVERED STUDIES
(AS DEFINED IN 21 CFR 54)

      

3. MAINTAINING RECORDS AND REPORTS FOR (A) 2 YEARS AFTER MARKETING AUTHORIZATION
OR (B) 2 YEARS AFTER SHIPMENT AND DELIVERY OF THE DRUG FOR INVESTIGATIONAL USE
IS DISCONTINUED AND FDA IS SO NOTIFIED

       [*]     

4. MAINTAINING RESERVE SAMPLES FOR HUMAN BIOAVAILABILITY STUDIES (AS GOVERNED BY
21 CFR 320)

       H. INEPCCTION OF SPONSOR’S RECORDS AND REPORTS {21 CFR 312.58}       

1. Permitting FDA to access, copy and verify any records and reports relating to
a clinical investigation

      

2. Submitting records or reports to FDA (upon written request from FDA)

      

3. Discontinuing shipments of drug to Investigators who fail to maintain
compliance with 21 CFR 312.62

       I. DISPOSITION OF UNUSED SUPPLY OF INVESTIGATIONAL DRUG {21 CFR 312.59}
      

1. Assuring the return of all unused supplies of the investigational drug from
each individual investigator whose participation in the investigation is
discontinued or terminated

      

2. Authorizing alternative disposition of unused supplies of the investigational
drug (provided this alternative disposition does not expose humans to risks from
the drug).

      

3. Maintaining written records of any disposition of the drug in accordance with
21 CFR 312.57

      

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 5.4(c)

TERMS OF CO-PROMOTION AGREEMENT

Without limiting the generality of either Party’s rights and obligations
contained in the Agreement, the Co-Promotion Agreement shall, in addition to
such other terms as the Parties may agree and as are customary in an agreement
of that type, include the following terms and conditions, unless otherwise
agreed upon by the Parties:

 

Allocation of Commercial Responsibilities   

Exelixis [*] the right or obligation to co-promote a Co-Promotion Product for
[*].

 

By [*] of each year, the JCC shall decide the [*] to be performed by both
Parties during the Fiscal year commencing on January 1 of the following year for
the promotion of the Product in the U.S. based on indication(s) then available
and expected to be available during the forthcoming year for Commercialization
of the Product in the U.S. The [*] shall be reviewed and may be modified or
adjusted during such year if both Parties so agree. (For each year, the [*] for
that year.)

 

As a fundamental principle of the Co-Promotion in the U.S., Exelixis shall
perform [*] in each year. Exelixis may phase-in its required number of
representatives by recruiting, hiring and training such representatives over a
period of [*] so long as Exelixis maintains, from the time estimated by the JDC
to be [*] prior to anticipated approval as set forth in the then-current U.S.
Commercialization Plan, the greater of (x) [*] required total representatives
(determined by the JCC) as Exelixis representatives or (y) [*] Exelixis
representatives. [*] to make up the difference between the above minimum
requirement and Exelixis’ share of the [*] during such [*] period, subject to
[*] to perform such [*] with any costs associated with such performance by [*],
(with such approval not to be unreasonably withheld). All Exelixis sales
representatives who will be performing sales calls shall [*] Additionally, all
Exelixis sales representatives, prior to being assigned by Exelixis to a
Collaboration Product, [*] shall be set forth in the Co-Promotion Agreement),
and [*] in accordance with applicable U.S. laws and regulations. All Exelixis
and BMS sales representatives shall be [*] relevant to the Product.

 

Pre-approval, BMS shall provide initial sales training on the Product for the
Exelixis sales representatives who will be performing sales calls in the U.S.
Following such initial training, any subsequent training of Exelixis sales
representatives shall be made available by [*] on the Product.

 

With respect to marketing activities in the Profit-Share markets, the Parties
shall work via the JCC to discuss positioning, branding, core messaging,
distribution channel strategy, development strategy, competitive strategy,
target selection, opinion leader development and investor and press relations.

Co-Promotion Agreement    The Co-Promotion Agreement will be negotiated [*]. The
parties recognize that a [*]. The Co-Promotion agreement shall be limited to
commercialization in the United States and shall be consistent with the

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  

Agreement and rights granted to the JCC, JDC, JFC and JEC in the Agreement.

 

In the Co-Promotion Agreement, the Parties shall jointly establish detailing
thresholds, measures of sales performance consistent with internal company
metrics and Net Sales and through a well established third party sales reporting
entity, value of each detail for profit calculation purposes, and shortfall
provisions (e.g., [*], etc.) in the definitive Co-Promotion Agreement. The
Parties shall decide in the Co-Promotion agreement on the general [*] for each
Party to [*].

Breach   

The Parties shall jointly establish standards and consequences for material
breach of the co-promotion obligations (e.g., the threshold of material breach
and remedies therefor, including without limitation the possibility of
termination of the breaching Party’s co-promotion right, etc.) set forth in the
definitive Co-Promotion Agreement.

 

Without limiting the foregoing, in the event that a Party does not provide at
least [*] for any [*] with respect to a Co-Promotion Product, then the other
Party shall have the right to assume all Commercialization responsibilities with
respect to such Co-Promotion Product.

Use of Contractors    Only during the first [*] post [*], in order to reach
Exelixis’ [*] threshold of representatives. Also, if such other Party [*], then
a contract sales organization may be used and the expenses incurred by such
other Party for such activities shall be [*]. Change of Control    In the event
of a Change of Control transaction in which Exelixis is acquired by a Qualifying
Oncology Company (defined below), BMS shall have the right to assume all
Commercialization responsibilities with respect to the Co-Promotion Product. In
addition, the Parties shall implement modifications to the committee structure
with respect to any Co-Promotion Product to ensure that competitively sensitive
information of either Party with respect to other oncology products controlled
by such Party is not compromised. A “Qualifying Oncology Company” means any
company that owns one or more products that: (a) [*]; or (b) [*].

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.1(b)(i)

Exelixis Marks

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.10(a)

184 Patents

 

Application No.

  

Filing Date

  

Exelixis Docket No.

[*]    [*]    [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.10(b)

281 Patents

 

Application No.

  

Filing Date

  

Exelixis Docket No.

[*]    [*]    [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 11.5

 

LOGO [g189084img002.jpg]

   LOGO [g189084img006.jpg]

Bristol-Myers Squibb and Exelixis Enter Global Collaboration on

Two Novel Cancer Programs

Programs include XL184, a Phase III inhibitor of MET, VEGFR2 and RET,

and XL281, a Phase I Inhibitor of RAF Kinase

PRINCETON, New Jersey, and SOUTH SAN FRANCISCO, California – December XX, 2008 –
Bristol-Myers Squibb Company (NYSE: BMY) and Exelixis, Inc. (Nasdaq:EXEL) today
announced a global collaboration covering two novel cancer programs: Exelixis’
XL184, a small molecule inhibitor of MET, VEGFR2 and RET, which is currently in
Phase III development for medullary thyroid cancer, and its associated
development program; and Exelixis’ XL281, a small molecule inhibitor of RAF
kinase, which is currently in Phase I development for the treatment of patients
with advanced solid tumor malignancies, and its associated development program.

Under the terms of the collaboration, Bristol-Myers Squibb agreed to pay
Exelixis an upfront cash payment of $195 million for the development and
commercialization rights to both programs and to make additional license
payments of $45 million in 2009.

The companies have agreed to co-develop XL184. Exelixis will have the option to
co-promote XL184 in the United States. The companies will share worldwide
development costs and commercial profits on XL184 in the United States. Exelixis
will be eligible to receive sales performance milestones of up to $150 million
and royalties on sales outside the United States. The clinical development of
XL184 will be directed by a joint committee. It is anticipated that Exelixis
will conduct a significant portion of clinical development activities through
2010. Exelixis may opt out of the co-development for XL184 in the United States,
in which case Exelixis would instead be eligible to receive development and
regulatory milestones of up to $295 million, royalties on XL184 product sales
worldwide, and sales performance milestones.

Bristol-Myers Squibb will receive an exclusive worldwide license to develop and
commercialize XL281. Bristol-Myers Squibb will be responsible for funding all
future development. Exelixis is eligible for development and regulatory
milestones of up to $315 million, sales performance milestones of up to $150
million and royalties on worldwide sales of XL281.

“For nearly a decade, the foundation for our close collaborations with Exelixis
has been a commitment to discover and develop new medicines to help patients
prevail over serious disease,” said Elliott Sigal, M.D., Ph.D., executive vice
president, chief scientific officer, and president, Research and Development of
Bristol-Myers Squibb. “XL184 and XL281 represent significant new opportunities
to inhibit the progression of many different tumor types.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

This agreement represents the next pearl in our on-going String of Pearls
initiative, designed to accelerate our company’s strategy to transform into a
BioPharma leader by blending external scientific innovation with our own
internal research and development expertise. Together with Exelixis, we intend
to fully explore how these compounds can potentially extend the treatment
options of patients with cancer.”

“There have been many attempts to blend the best of big pharma with the best of
biotech, and over the years Exelixis and Bristol-Myers Squibb have learned how
to do just that. This new collaboration maximizes the capabilities and strengths
of each partner and sets the stage for the aggressive development of XL184 and
XL281. The collaboration provides the development programs with appropriate
resources and positions both compounds to be developed to their full potential
in indications with significant commercial potential,” said George Scangos,
president and chief executive officer of Exelixis. “Exelixis and Bristol-Myers
Squibb are working toward a shared vision of maximizing the potential of these
compounds to benefit patients who suffer from numerous types of cancer.”

XL184 provides a novel approach to the treatment of a variety of solid tumors
where signaling through MET, VEGFR2 or RET plays an important role in
dysregulated tumor growth and progression. XL184 has recently begun a Phase III
clinical trials in medullary thyroid cancer, a disease in which RET mutations
are found in a large proportion of patients. In addition, clinical trials to
exploit the MET and VEGFR2 targeting of XL184 are ongoing in patients with
non-small cell lung cancer and glioblastoma. Preclinically, XL184 also exhibits
inhibitory activity for MET and VEGFR2 in a variety of breast, colon and brain
tumor models.

XL281 is a novel small molecule designed to selectively inhibit RAF kinase,
which lies immediately downstream of RAS and is a key component of the
RAS/RAF/MEK/ERK kinase signaling pathway. The RAS/RAF/MEK/ERK pathway plays a
key role in the transmission of growth-promoting signals downstream of receptor
tyrosine kinases. Dysregulation of this pathway plays a pivotal role in the
progression of many human tumors, and inhibition of the pathway may be useful in
the treatment of cancer. Phase I trials with this molecule are underway in order
to select a dose and schedule for Phase II disease-directed trials.

The effectiveness of the agreement is subject to antitrust clearance under the
Hart-Scott-Rodino Antitrust Improvements Act and other customary regulatory
approvals.

About Bristol-Myers Squibb

Bristol-Myers Squibb is a global biopharmaceutical company whose mission is to
extend and enhance human life. For more information visit www.bms.com.

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Currently, Exelixis’ broad product pipeline includes investigational compounds
in Phase III, Phase II and Phase I clinical development. Exelixis has
established strategic corporate alliances with major pharmaceutical and
biotechnology companies, including Bristol-Myers Squibb, GlaxoSmithKline,
Genentech, Wyeth Pharmaceuticals and Daiichi-Sankyo. For more information,
please visit the company’s website at http://www.exelixis.com .

Exelixis Forward-Looking Statements

This press release contains forward-looking statements by Exelixis, including,
without limitation, statements related to the anticipated closing and Exelixis’
receipt of an upfront cash payment from Bristol-Myers Squibb; potential license
and milestone payments by Bristol-Myers Squibb to Exelixis; the companies’ plan
to share development costs and commercial profits for XL184 in the United
States; Exelixis’ potential receipt of royalties for XL184 products sales;
Exelixis’ right to opt out of the co-development and co-promotion of XL184 in
the United States and the related impact on potential royalties and milestones;
Exelixis’ potential receipt of development, regulatory and sales milestones and
royalties on worldwide sales of XL281; and the future funding, development path
and commercial and therapeutic potential of XL184 and XL281 and associated
compounds. Words such as “will,” “plan,” “eligible,” “may,” “shall,” “intend,”
“potential,” “positions” and similar expressions are intended to identify
forward-looking statements. These forward-looking statements are based upon
Exelixis’ current plans, assumptions, beliefs and expectations. Forward-looking
statements involve risks and uncertainties. Exelixis’ actual results and the
timing of events could differ materially from those anticipated in such
forward-looking statements as a result of these risks and uncertainties, which
include, without limitation, risks related to the potential failure of XL184 and
XL281 to demonstrate safety and efficacy in clinical testing; the therapeutic
and commercial value of XL184 and XL281; the uncertainty of the FDA approval
process; market competition; and risks related to Exelixis’ dependence on its
relationship with Bristol-Myers Squibb. These and other risk factors are
discussed under “Risk Factors” and elsewhere in Exelixis’ quarterly report on
Form 10-Q for the quarter ended September 26, 2008 and Exelixis’ other filings
with the Securities and Exchange Commission. Exelixis expressly disclaims any
duty, obligation or undertaking to release publicly any updates or revisions to
any forward-looking statements contained herein to reflect any change in
Exelixis’ expectations with regard thereto or any change in events, conditions
or circumstances on which any such statements are based.

Bristol-Myers Squibb Forward-Looking Statements

This press release contains “forward-looking statements” as that term is defined
in the Private Securities Litigation Reform Act of 1995, regarding the research,
development and commercialization of pharmaceutical products. Such
forward-looking statements are based on current expectations and involve
inherent risks and uncertainties, including factors that could delay, divert or
change any of them, and could cause actual outcomes and results to differ
materially from current expectations. No forward-looking statement can be
guaranteed. Among other risks, there can be no guarantee that the clinical
trials described in this release will support a regulatory filing or that the
products described in this release will receive regulatory approval. There can
be no assurance that if approved, the products will be commercially successful.
Forward-looking statements in the press release should be evaluated together
with the many uncertainties that affect Bristol-Myers Squibb’s business,
particularly those identified in the cautionary factors discussion in
Bristol-Myers Squibb’s Annual Report on Form 10-K for the year ended
December 31, 2007, its Quarterly Reports on Form 10-Q, and Current Reports on
Form 8-K. Bristol-Myers Squibb undertakes no obligation to publicly update any
forward-looking statement, whether as a result of new information, future
events, or otherwise.

 

Bristol-Myers Squibb Company    Exelixis Media    Media Jennifer Fron Mauer,
609-252-6579    Soleil Harrison, 650-837-7012 jennifer.mauer@bms.com   
cbutler@exelixis.com or    or Investors    Investors John Elicker, 212-546-3775
   Charles Butler, 650-837-7277 john.elicker@bms.com    cbutler@exelixis.com   
###

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.